ACCEPTED
                                                                           03-14-00148-CV
                                                                                   6584617
                                                                THIRD COURT OF APPEALS
                                                                           AUSTIN, TEXAS
                                                                      8/20/2015 2:30:03 PM
                                                                         JEFFREY D. KYLE
                                                                                    CLERK
                        NO. 03-14-00148-CV
__________________________________________________________________
                                                         FILED IN
                                                  3rd COURT OF APPEALS
                IN THE THIRD COURT OF APPEALS AUSTIN, TEXAS
                         AUSTIN, TEXAS            8/20/2015 2:30:03 PM
__________________________________________________________________
                                                    JEFFREY D. KYLE
                                                          Clerk
                       MEHMET TURAN ERKAN,
                                                          Appellant,
                                 v.

                        HABIBE NALAN ERKAN,
                                                        Appellee.
__________________________________________________________________

             On Appeal from the 201st Judicial District Court
                           Travis County, Texas
                Trial Court Cause No. D-1-FM- 12-002773
            The Honorable Stephen Yelenosky, Presiding Judge
__________________________________________________________________

        APPELLANT’S 2nd AMENDED BRIEF AND APPENDIX
__________________________________________________________________

Jennifer L. Mathis
Texas Bar No. 24081964
mathisjl@gmail.com
3603 Parkway Terrace
Bryan, Texas 77802
(972) 822-6374 – Telephone
(972) 692-5223 – Fax

                      ATTORNEY FOR APPELLANT




                  ORAL ARGUMENT NOT REQUESTED
                  IDENTITY OF PARTIES AND COUNSEL

      Appellant tenders this list of all parties and counsel to the trial court’s

judgment to assist this court in determining qualification and recusal under Rule 38

of the Texas Rules of Appellate Procedure:

Appellant Mehmet Turan Erkan

Counsel in the Court of Appeals

Jennifer L. Mathis
Texas Bar No. 24081964
3603 Parkway Terrace
Bryan, Texas 77802

Trial Court – Pro Se

Appellee Habibe Nalan Erkan

Court of Appeals – Pro Se

Trial Court – Pro Se




                                         i
                                         TABLE OF CONTENTS

IDENTITY OF PARTIES AND COUNSEL .............................................................i

TABLE OF CONTENTS.......................................................................................... ii

INDEX OF AUTHORITIES.....................................................................................iv

STATEMENT OF THE CASE..................................................................................1

STATEMENT REGARDING ORAL ARGUMENT ...............................................1

STATEMENT OF ISSUES .......................................................................................2

STATEMENT OF FACTS ........................................................................................2

SUMMARY OF THE ARGUMENT ........................................................................6

ARGUMENT .............................................................................................................9

    1. The trial court abused its discretion when it conditioned overnight
        possession on maintaining separate bedrooms for the children....................9

         a. There is no evidence that the trial court’s deviation from the
            standard possession and access order was in the best interest
            of the children..........................................................................................10

         b. The Amended Final Decree of Divorce exceeds the amount of
            restriction necessary, if any, to protect the children’s best
            interest .....................................................................................................15

         c. The restriction is unclear and ambiguous and therefore not
            enforceable by contempt .........................................................................15

    2. The trial court improperly admitted the only evidence supporting
       existence of two apartments in Turkey .......................................................17

         a. Mr. Erkan properly objected to the admission of the emails..................17

         b. Ms. Erkan’s Emails are inadmissible hearsay under the Texas
            rules of Evidence and she failed to identify any applicable
            exception...................................................................................................20


                                                            ii
          c. The trial court’s admittance of the emails by Ms. Erkan
             resulted in an improper characterization and harm to Mr.
             Erkan ........................................................................................................21

      3. The trial court erred in conveying foreign property as part of the
          division of the marital estate .......................................................................26

CONCLUSION........................................................................................................28

CERTIFICATE OF COMPLIANCE.......................................................................30

CERTIFICATE OF SERVICE ................................................................................31

APPENDIX ..............................................................................................................32

          Tab 1: Amended Final Decree of Divorce
          Tab 2: Emails from Ms. Erkan
          Tab 3: Tax returns of Mr. Erkan1
          Tab 4: Letter from Mr. Erkan’s family2
          Tab 5: Title Deeds3




1
    The tax returns from 1999 and 2000 were not admitted at trial, but are included here.
2
    The letter from Mr. Erkan’s family was not admitted at trial, but is included here.
3
    The title deeds were not admitted at trial, but are included here.


                                                             iii
                                   INDEX OF AUTHORITIES
Cases

Acosta v. Soto,
 394 S.W.3d 665 (Tex. App.—El Paso 2012, no pet.) ..........................................12

Boothe v. Hausler,
 766 S.W.2d 788 (Tex. 1989) (per curiam) ...........................................................22

Brock v. Brock,
 586 S.W.2d 927 (Tex. Civ. App.—El Paso 1979, no writ) .................................24

Burk v. Turner,
 15 S.W. 256 (Tex. 1891) ......................................................................................24

Cire v. Cummings,
 134 S.W.3d 835 (Tex. 2004) ................................................................................10

City of Brownsville v. Alvarado,
 897 S.W.2d 750 (Tex. 1995) ................................................................................22

Colden v. Alexander,
 171 S.W.2d 328 (Tex. 1943).................................................................................23

Eggemeyer v. Eggemeyer,
 554 S.W.2d 137 (Tex. 1977).................................................................................25

Estate of Wren v. Bestinelli,
 No. 06-09-00060-CV, 2010 WL 173828 (Tex. App.—Texarkana
 Jan. 20, 2010, pet denied) (mem. op.) ..................................................................19

Gillespie v. Gillespie,
 644 S.W.2d 449 (Tex. 1982) ..................................................................................9

Greenpeace, Inc. v. Exxon Mobil Corp.,
 133 S.W.3d 804 (Tex. App.—Dallas 2004, pet. denied) .....................................27

GT & MC, Inc. v. Texas City Ref., Inc.,
 822 S.W.2d 252 (Tex. App.—Houston [1st Dist.] 1991, writ denied) ................22




                                                       iv
Henning v. Welborn, 27 S.W.3d 132
 (Tex. App.—San Antonio 2000, pet. denied) .......................................................26

Hilley v. Hilley,
 342 S.W.2d 565 (Tex. 1961), superseded by constitutional amendment on other
 grounds, TEX. CONST. ART. XVI, § 15, as recognized in Holmes v. Beatty, 290
S.W.3d 852 (Tex. 2009)........................................................................................21

Holloway v. Holloway,
 671 S.W.2d 51 (Tex. App.—Dallas 1983, writ dism'd) ......................................26

Iliff v. Iliff,
   339 S.W.3d 74 (Tex. 2011) ....................................................................................9

In re A.B.P.,
  291 S.W.3d 91 (Tex. App.—Dallas 2009, no pet.) ...............................................9

In re J.F.C.,
  96 S.W.3d 256 (Tex. 2002) ..................................................................................17

In re M.P.B.,
  257 S.W.3d 804 (Tex. App.—Dallas 2008, no pet.) .............................................9

In re M.S.,
  115 S.W.3d 534 (Tex. 2003) ................................................................................12

In re Marriage of Murray,
  15 S.W.3d 202 (Tex. App.—Texarkana 2000, no pet.) .......................................22

In re Marriage of Swim,
  291 S.W.3d 500 (Tex. App.—Amarillo 2009, no pet.) .......................................12

In re V.N.S.,
  No. 13-07-00046-CV, 2008 WL 2744659
  (Tex. App.—Corpus Christi July 3, 2008, no pet.) (mem. op.) ............................12

Kelly Oil Co., Inc. v. Svetlik,
 975 S.W.2d 762 (Tex. App.—Corpus Christi 1998, pet. denied) .......................27

King v. Skelly,
 452 S.W.2d 691 (Tex. 1970) ................................................................................22

                                                        v
Leighton v. Leighton,
  921 S.W.2d 365 (Tex. App.—Houston [1st Dist.] 1996, no writ) ......................25

Low v. Henry,
 221 S.W.3d 609 (Tex. 2007) ................................................................................10

McCraw v. Maris,
 828 S.W.2d 756 (Tex. 1992) ................................................................................22

McElreath v. McElreath,
 345 S.W.2d 722 (Tex. 1961) ................................................................................27

Moroch v. Collins, 174 S.W.3d 849 (Tex. App.—Dallas 2005, pet. denied)............9

Moreno v. Perez,
 363 S.W.3d 725 (Tex. App.—Houston [1st Dist.] 2011, no pet.) .......................15

Nagubadi v. Nagubadi,
 2005 WL 327962 (Tex. App.—Corpus Christi 2005, no pet.) ............................27

Nat’l Liability & Fire Ins. Co. v. Allen,
 15 S.W.3d 525 (Tex. 2000) ..................................................................................17

Niskar v. Niskar,
 136 S.W.3d 749 (Tex. App.—Dallas 2004, no pet.) .................................... 15, 16

Owens-Corning Fiberglas Corp. v. Malone,
 972 S.W.2d 35 (Tex. 1998) ..................................................................................17

Pickens v. Pickens,
  No. 12-13-00235-CV, 2014 WL 806358
  (Tex. App.—Tyler Feb. 28, 2014, no pet.) (mem. op.) .......................................10

Quick v. City of Austin, 7 S.W.3d 109 (Tex. 1998) (citations omitted) ..................26

Reeves v. Simpson,
 144 S.W. 361 (Tex. Civ. App.—Fort Worth 1912, no writ) ...............................24

Reliance Steel & Aluminum Co. v. Sevcik,
 267 S.W.3d 867 (Tex. 2008) ................................................................................25



                                                      vi
Roberson v. Robinson,
 768 S.W.2d 280 (Tex. 1989) (per curiam) ...........................................................11

Roosth v. Roosth,
 889 S.W.2d 445 (Tex. App.—Houston [14th Dist.] 1994, pet. denied) ..............15

State v. Central Expressway Sign Assocs., 302 S.W.3d 866 (Tex. 2009) ...............25

Volkswagen of Am., Inc. v. Ramirez,
 159 S.W.3d 897 (Tex. 2004) ................................................................................20

Wells v. Sansing,
 245 S.W.2d 964 (Tex. 1952) ................................................................................23

Wierzchula v. Wierzchula,
 623 S.W.2d 730 (Tex. Civ. App.—Houston [1st Dist.] 1981, no writ) ..............23

Woodworth v. Cortez,
 660 S.W.2d 561 (Tex. App.—San Antonio 1983, writ ref’d n.r.e.).....................24

Worford v. Stamper,
 801 S.W.2d 108 (Tex. 1990) (per curiam)............................................................11

Statutes and Rules
TEX. FAM. CODE ANN. § 3.001 (West 2006) ...........................................................21

TEX. FAM. CODE ANN. § 3.003 (West 2006) ...........................................................21

TEX. FAM. CODE. ANN. § 153.001 (West 2008) ......................................................11

TEX. FAM. CODE. ANN. § 153.002 (West 2008) ......................................................12

TEX. FAM. CODE. ANN. § 153.193 (West 2014).................................................12, 15

TEX. FAM. CODE. ANN. § 153.251 (West 2008) ......................................................10

TEX. FAM. CODE. ANN. § 153.252 (West 2008) ......................................................10

TEX. FAM. CODE. ANN. § 153.253 (West 2008) ......................................................10

TEX. FAM. CODE. ANN. § 153.256 (West 2008) ......................................................11



                                                     vii
TEX. R. EVID. 801.....................................................................................................20

TEX. R. EVID. 802.....................................................................................................20

Other
J. Thomas Oldham, Conflict of Laws and Marital Property Rights,
39 BAYLOR L. REV. 1255 (1987)..............................................................................23




                                                         viii
                          STATEMENT OF THE CASE

      On May 14, 2012, Mehmet Turan Erkan (“Mr. Erkan”) filed for divorce

from his wife, Habibe Nalan Erkan (“Ms. Erkan”) in Travis County, Texas,

requesting that the Court make orders for conservatorship, possession, access, and

support of their two children and divide the marital estate. Neither party was

represented by counsel throughout the entirety of the proceedings in the trial court.

The trial court entered a Final Decree of Divorce setting custody and dividing the

marital estate. The trial court later entered an Amended Final Decree of Divorce.

      As part of the possession order, the Court required Mr. Erkan to have

separate bedrooms for his children before he could have overnight possession and

maintain those separate bedrooms as a condition for his overnight possession to

continue. At trial, and over objection, the trial court admitted evidence related to

the existence and character of property owned by Mr. Erkan in Turkey. Mr. Erkan

now appeals the conditions set on his possession of the children, admission of

certain evidence by the trial court, and the division of foreign property.

              STATEMENT REGARDING ORAL ARGUMENT

      The court’s decision would not be aided by oral arguments.




                                          1
                                 STATEMENT OF ISSUES

         1.      Did the trial court abuse its discretion when it conditioned overnight

possession on maintaining separate bedrooms for the children?

         2.      Did the trial court abuse its discretion when it admitted the only

evidence supporting existence and community status of two apartments in Turkey?

         3.      Did the trial court err when it conveyed property located outside of

Texas?

                                 STATEMENT OF FACTS

         Mehmet Turan Erkan (“Mr. Erkan”) and Habibe Nalan Erkan (“Ms. Erkan”)

are Turkish immigrants living in Texas.4 On May 14, 2012, Mr. Erkan filed an

Original Petitioner for Divorce in Travis County, Texas.5 During trial, neither

party was represented by counsel.6 This lack of counsel was compounded by the

fact that English is not the primary language of either party and a translator was

required for trial.7




4
    1 C.R. 3
5
    1 C.R. 3
6
    Counsel on appeal for Appellant were retained pro bono.
7
  See 2 R.R. 5. Fatma Tarlaci was sworn in as a translator to interpret Turkish at trial. She was
used to translate for both Mr. Erkan and Ms. Erkan for their testimony on as a witness. However,
the record is unclear with regard to when the interpreter was being used to assist Mr. Erkan in
making his objections during trial.


                                                 2
          After a one-day trial before the court on December 9, 2013—where Mr. and

Ms. Erkan were the only witnesses and most of the questioning was done by the

judge himself—Judge Stephen Yelenosky ruled on the two main issues of the case:

custody and property division. These rulings were read onto the record by Judge

Yelenosky at the trial and memorialized in the Final Decree of Divorce, which was

signed four days later on December 13, 2013. The trial court later filed an

Amended Final Decree of Divorce on March 6, 2014. There are no material

changes between the Final Decree of Divorce and the Amended Final Decree of

Divorce.

          With regards to the custody issue, Ms. Erkan and Mr. Erkan were named

joint managing conservators for their two children.8 Mr. Erkan and Ms. Erkan have

a boy and a girl, ages six and eight, respectively.9 At trial, Mr. Erkan testified that

he wanted to spend as much time with his children as the Court would allow, since

he thought it was important to be involved in his children’s lives.10

          Mr. Erkan was awarded a standard possession schedule, but the judge added

conditions related to his residence and living situation. At the time of trial, and

presently, Mr. Erkan resided in a two-bedroom apartment with another adult male,


8
    1 C. R. 18-41.
9
    2 R. R. 6.
10
     2 R.R. 6.



                                          3
a friend of Mr. Erkan who took him in after he and Ms. Erkan began experiencing

marital difficulties.11 Yet, the Amended Final Decree of Divorce contained the

following provision regarding Mr. Erkan’s possession and access to his two

children:

          The parties are ordered to follow the standard possession and access
          order, except that Mehmet Turan Erkan must obtain and maintain a
          home with a bedroom for each child before the children may visit
          overnight.12

No equivalent requirement was placed on Ms. Erkan.13

          The main area of dispute in the property issue centered on the status of

alleged foreign property acquired by Mr. Erkan during the marriage. At trial, Ms.

Erkan had admitted into evidence—over the objection of Mr. Erkan—emails from

individuals in Turkey, purporting to state that Mr. Erkan owned apartments in

Turkey.14 Other than her own testimony—which was almost entirely, if not

completely, predicated on what other individuals in Turkey told her—the emails

were the only evidence presented on this point by Ms. Erkan.15 Yet, Mr. Erkan


11
     2 R. R. 7.
12
     See Amended Final Decree of Divorce, Tab 1, 44 or page 7 of 23.
13
     See id.
14
     2 R.R. 19.
15
  2 R.R. 16. The emails had to be read into the record by the translator because they were not in
English.



                                                4
stated that of the three properties discussed in the emails, he was only aware of one

of the properties, which was “[his] mother’s house.”16 In fact, Mr. Erkan went so

far as to state that he thought the other two properties were made up, since he did

not recognize them.17

          However, since the trial before the court occurred, Mr. Erkan has become

aware that his father purchased the other two properties for him in 2000 as a gift.18

At the time of trial, Mr. Erkan was only aware that his father had purchased real

estate properties in Turkey and testified to this fact at trial,19 but he was unaware

that his father put some of these properties in his name until after the trial before

the court occurred and the Final Decree of Divorce was entered.20 Based solely on

the emails, the trial court divested Mr. Erkan of two gift properties in Turkey and
                                                                                 21
awarded them to his wife in the Amended Final Decree of Divorce.                      The trial




16
     2 R.R. 18.
17
     2 R.R. 18-19.
18
  Appellant’s Brief at 1. This was also stated in the letter from Mr. Erkin’s parents, included
here in Tab 4 of the Appendix, and the title deeds in Tab 5 of the Appendix. Additionally, Mr.
Erkan’s income makes it unlikely that he would be able to purchase property. See 2 R.R. 35, 42-
47, Appendix Tab 3.
19
     2 R.R. 24.
20
     Appellant’s Brief at 1.
21
     See Amended Final Decree of Divorce, Tab 1, 57-58 or pages 20-21 of 23.



                                                5
court also awarded Mr. Erkan the one property in Turkey that he testified was his

mother’s house.22

         Mr. Erkan challenges three aspects of the trial court’s judgment. First, he

contends that the trial court erred when it conditioned Mr. Erkan’s overnight

possession of the children on maintaining separate bedrooms for the children, a

requirement that only applies to Mr. Erkan. Second, Mr. Erkan contends that the

trial court erred in admitting two email exhibits into evidence during the divorce

trial before the court, which resulted in the divestment of his separate property.

Finally, Mr. Erkan complains that the trial court erred in conveying foreign

property as part of the division of the marital estate.

                        SUMMARY OF THE ARGUMENT

         The trial court unnecessarily, and without good cause, deviated from the

standard possession and access order when it restricted Mr. Erkan from having

overnight visitation with his children, aged six and eight, until he can maintain a

home with a separate bedroom for each child. There is no testimony or other

evidence in the record that would indicate why this restriction should be in place.

There was no finding that the restriction was in the best interest of the children.

This restriction is arbitrary and unreasonable, and it is not in the best interest of the

children.


22
     2 R.R. 18.


                                           6
      The trial court failed to consider alternative, less restrictive arrangements.

      The restriction is unclear and ambiguous. The Amended Final Decree of

Divorce specifies that the parties are to follow the standard possession and access

order (which allows for overnight visitation during the summer, weekends, and

holidays), but the Amended Final Decree of Divorce does not explain how the

parties are to manage this visitation schedule while this restriction is in effect.

Because the Amended Final Decree of Divorce does not set specific pick-up and

drop-off times while overnight visitation is not allowed, the Amended Final Decree

of Divorce is ambiguous.

      Restricting Mr. Erkan from having overnight visitation with his children,

with no showing of good cause, risks alienating Mr. Erkan from his children and

interferes with his right to maintain a normal and healthy relationship with his

children post-divorce.

      For these reasons, the restriction on overnight visitation should be reversed

and excluded from the Amended Final Decree of Divorce.

      The trial court also improperly admitted the only evidence supporting the

existence of apartments owned by Mr. Erkan in Turkey. At trial, Ms. Erkan sought

to introduce two emails that she had received from individuals in Turkey to show

the existence of property owned by Mr. Erkan in Turkey. Mr. Erkan properly

objected these emails at trial. The trial court, nevertheless, admitted the emails into



                                          7
evidence over Mr. Erkan’s objection. The emails and Ms. Erkan’s corresponding

testimony were the only evidence about the existence of any property in Turkey.

Based on the evidence, the trial court improperly awarded property to Ms. Erkan

that was either Mr. Erkan’s separate property or property owned by his father.

      Finally, the trial court lacked jurisdiction to convey property located outside

of Texas to Ms. Erkan. Texas courts do not have jurisdiction adjudicate title to

interests in real property located outside the borders of the state. Yet, the trial court

adjudicated and conveyed title to property located in Turkey to Ms. Erkan through

the Amended Final Decree of Divorce.




                                           8
                                             ARGUMENT

           Most appealable issues in a family law case are evaluated under an abuse of

discretion standard.23 “A trial court abuses its discretion when it acts arbitrarily or

unreasonably, without reference to guiding rules or principles.”24 To determine

whether the trial court abused its discretion this Court considers whether the trial

court (1) had sufficient evidence upon with to exercise its discretion and (2) erred

in its exercise of that discretion.25 This Court then determines whether, based on

the elicited evidence, the trial court made reasonable decisions.26

1.         The trial court abused its discretion when it conditioned overnight
           possession on maintaining separate bedrooms for the children.


           The trial court abused its discretion when it arbitrarily deviated from the

standard possession and access order by refusing overnight visitation to Mr. Erkan

until he obtains a home with a bedroom for each child. 27 This requirement is not

supported by the trial court testimony and is not in the best interest of the children.


23
   In re A.B.P., 291 S.W.3d 91, 95 (Tex. App.—Dallas 2009, no pet.) (citations omitted); Moroch
v. Collins, 174 S.W.3d 849, 857 (Tex. App.—Dallas 2005, pet. denied) (citation omitted).
24
     Iliff v. Iliff, 339 S.W.3d 74, 78 (Tex. 2011) (citations omitted).
25
     In re A.B.P., 291 S.W.3d at 95.
26
     Id.
27
  The trial court’s decisions on custody, control, possession, and visitation matters are reviewed
under the abuse of discretion standard. See Gillespie v. Gillespie, 644 S.W.2d 449, 451
(Tex.1982); In re M.P.B., 257 S.W.3d 804, 811 (Tex.App.-Dallas 2008, no pet.).



                                                     9
The trial court’s decision was arbitrary and unreasonable.28 This provision of the

Divorce Decree should be overturned for the following reasons:

      a. There is no evidence that the trial court’s deviation from the standard
         possession and access order was in the best interest of the children.

         The guidelines established in the standard possession order are intended as

the minimum possession for a joint managing conservator.29 There is a rebuttable

presumption that the standard possession order provides reasonable minimum

possession of a child for a parent named as joint managing conservator, and that

the order is in the best interest of the child.30 A court shall render an order that

grants periods of possession of the child as similar as possible to those provided by

the standard possession order if the work schedule or other special circumstances

of the managing conservator make the standard order unworkable or

inappropriate.31 If the court renders terms of possession of a child under an order

other than a standard possession order, the court shall be guided by the guidelines

established by the standard possession order and may consider (1) the age,

28
   To determine whether a trial court abused its discretion, this Court must decide whether the
trial court acted without reference to any guiding rules or principles; in other words, this Court
must decide whether the act was arbitrary or unreasonable. See Low v. Henry, 221 S.W.3d 609,
614 (Tex.2007); see also Cire v. Cummings, 134 S.W.3d 835, 838–39 (Tex. 2004).
29
  Pickens v. Pickens, No. 12-13-00235-CV, 2014 WL 806358, at *1 (Tex. App.—Tyler, Feb. 28,
2014, no pet.) (mem. op.) (citing TEX. FAM. CODE. ANN. § 153.251(a) (West 2008)).
30
     Id. (citing TEX. FAM. CODE. ANN. § 153.252 (West 2008)).
31
     Id. (citing TEX. FAM. CODE. ANN. § 153.253 (West 2008)).



                                                10
developmental status, circumstances, needs, and best interest of the child; (2) the

circumstances of the managing conservator and of the parent named possessory

conservator; and (3) any other relevant factor.32

           When a party does not timely request findings of fact, the appellate court

may infer that the trial court made all the necessary findings to support its

judgment and reviews the record to determine whether some evidence supports the

judgment.33 There is no evidence on the record supporting this restriction on

overnight visitation.


           In matters of conservatorship, the public policy of the State of Texas is to

assure continuing contact between children and parents who have established the

ability to act in their child's best interest, and are able to provide a safe, stable, and

nonviolent environment for the child.34 Parents are encouraged to share in their

child's development after separation or divorce.35 When determining issues related

to conservatorship or possession of and access to the child, the best interest of the


32
     Id. (citing TEX. FAM. CODE. ANN. § 153.256 (West 2008)).
33
   Id. at *2 (citing Roberson v. Robinson, 768 S.W.2d 280, 281 (Tex. 1989) (per curiam) and
Worford v. Stamper, 801 S.W.2d 108, 109 (Tex.1990) (per curiam)). On January 8, 2014, Mr.
Erkan filed an Objection to Divorce Decree and Motion to Clarify. 1 C.R. 5. The Motion is not
contained within the clerk’s record. However, it appears from the docketing statement that the
judge failed to issue any findings of fact or further clarify his order after the Motion was filed.
34
     TEX. FAM. CODE. ANN. § 153.001 (West 2008).
35
     Id.



                                                11
child is the primary consideration.36 A party may ask that a conservator’s right to

possession of or access to the child be restricted or denied if it is in the child’s best

interest.37

          In this case, there is no evidence in the record that deviating from the

standard possession and access order was in the best interest of the children.

          When Mr. Erkan separated from his wife, he moved into a two-bedroom

apartment with a friend, while allowing his wife and children to keep their

previous residence.38 When his children stayed at his apartment overnight, Mr.

Erkan planned to sleep in the living room and allow his children, aged six and

eight, to share his bedroom.39 When asked by the trial judge at what age it would

be appropriate for the children to stop sleeping together, Mr. Erkan explained that

this was a temporary arrangement and that he planned to get an apartment with a




36
   TEX. FAM. CODE. ANN. § 153.002 (West 2008). See In re M.S., 115 S.W.3d 534, 547
(Tex.2003); In re Marriage of Swim, 291 S.W.3d 500, 505 (Tex. App.—Amarillo 2009, no pet.)
(noting same).
37
   See TEX. FAM. CODE. §§ 153.002 & 153.193 (West 2014); see, e.g., Acosta v. Soto, 394
S.W.3d 665, 667 (Tex. App.—El Paso 2012, no pet.) (it was in children’s best interest to conduct
visitation with father through therapist); In re V.N.S., No. 13-07-00046-CV, 2008 WL 2744659
(Tex. App.—Corpus Christi July 3, 2008, no pet.) (mem. op.) (it was in child’s best interest to
restrict mother’s possession to certain counties and require that visitation be supervised and
limited to daytime hours).
38
     2 R. R. 7.
39
     2 R. R. 9.



                                              12
bedroom for each child when he was financially able.40 At the time, Mr. Erkan felt

that this could be accomplished within a matter of months.41                   Based on this

testimony, the record shows that this arrangement would be temporary, and both

children would have separate bedrooms before reaching an age where sharing a

bedroom would become inappropriate.42

           Mr. Erkan asked for overnight visitation with his children to “spend quality

time with them” and “for the health of [his] kids”.43 Mr. Erkan wanted to have as

much contact as possible with his children and to give them a normal, healthy

father-child relationship.44 The testimony establishes that Mr. Erkan is an attentive

father who is involved in his children’s care.45

           When the trial court refused Mr. Erkan overnight visitation with his two

children, it made no finding that the restriction was in the children’s best interest.

40
     2 R. R. 9-10.
41
     Id.
42
  The trial judge’s ruling was premature. If the trial judge was concerned that, at some point in
the future, it would be inappropriate for the children to share a bedroom, then the parties could
seek a modification of the visitation schedule at that time if Mr. Erkan had not been able to
provide separate bedrooms for the children by then.
43
     2 R. R. 6.
44
   When explaining why he wanted overnight visitation, Mr. Erkan said: “I want my - - for the
health of my kids to be able to see me as well. I want the conditions to be cool. My kids want to
see me all the time. They love me. They always text me. They always want to see me.” 2 R.R.
6.
45
     See 2 R.R. 6.



                                               13
The trial court did not explain why the restriction was in place.46 If there were any

specific concerns about the appropriateness of the children sharing a room with

each other or with their father, these concerns were not clearly articulated at any

point during the trial testimony or in the Amended Final Decree of Divorce.

       Ms. Erkan did not request this restriction.47

       There were no allegations of abuse or that the children would be emotionally

or physically harmed while in Mr. Erkan’s care.48

       This provision limiting Mr. Erkan’s access to his children should be reversed

and excluded because there is no evidence supporting the restriction.




46
   The judge seemed interested in the sleeping arrangements for the children, and at one point,
the judge asked Mr. Erkan, “At what age do you think the children should stop sleeping
together?” 2 R. R. 9-10. Mr. Erkan then explained that he would look for a new job and his own
apartment with separate bedrooms for each child after returning home from a trip to Turkey to
care for his father who has cancer. 2 R. R. 9. If there were any concerns that the sleeping
arrangements would be detrimental to the children at their current ages, those concerns were not
stated, and Mr. Erkan made it clear that he intended it to be a temporary arrangement.
47
   Ms. Erkan’s concerns were that the children would not maintain their sleep schedule, brush
their teeth, or eat properly while in Mr. Erkan’s care. 2 R.R. 11-12. Ms. Erkan also stated that
she did not want the children to stay in the apartment with Mr. Erkan’s roommate, despite the
fact that the only criticism against him that she stated was that “[h]e is not a successful lawyer.”
2 R.R. 11. Ms. Erkan never stated any concern about the children sharing a bedroom with each
other or with Mr. Erkan. See 2 R.R. 13-14. This particular restriction does not speak to any of
Ms. Erkan’s objections.
48
  When asked if there was “anything else that you think he’s not doing right when the children
are with him?”, Ms. Erkan responded “No.” 2 R. R. 14.



                                                14
      b. The Divorce Decree exceeds the amount of restriction necessary, if any, to
         protect the children’s best interest.


         The terms of an order that denies possession of a child to a parent or imposes

restrictions or limitations on a parent's right to possession of or access to a child

may not exceed those that are required to protect the best interest of the child.49

         The trial judge failed to consider alternative, less restrictive arrangements

that would still allow Mr. Erkan overnight visitation. For example, if the court

were concerned that it was inappropriate for the children to share a bedroom, then

Mr. Erkan could have shared the living room with his son and allowed his daughter

the privacy of the bedroom.50

      c. The restriction is unclear and ambiguous and therefore not enforceable by
         contempt.


         The trial court abused its discretion by failing to order Mr. Erkan’s

possession of and access to his children in clear and unambiguous terms.51                        A

child visitation order must be specific as to the times and conditions of possession
49
   TEX. FAM. CODE. ANN. § 153.193; Roosth v. Roosth, 889 S.W.2d 445, 451 (Tex. App.—
Houston [14th Dist.] 1994, pet. denied) (stating “Limitations upon appellant’s right to possession
of or access to the children may not exceed that required to protect the children’s best interest.”);
Moreno v. Perez, 363 S.W.3d 725, 739-40 (Tex. App.—Houston [1st Dist.] 2011, no pet.) (Court
order that required mother’s visitation with child be outside presence of any “unrelated adult”
exceeded what was required to protect child’s best interest; court reformed language to read
“unrelated adult male”).
50
  This appeared to be the trial judge’s concern, but the trial judge never shared the reasons for
the restriction.
51
     See Niskar v. Niskar, 136 S.W.3d 749, 755 (Tex. App.—Dallas 2004, no pet.).



                                                 15
and access. This Amended Final Decree of Divorce fails to set clear times and

conditions of Mr. Erkan’s possession and access.

          The Amended Final Decree of Divorce orders Mr. Erkan and Ms. Erkan to

follow the standard possession and access order, except that Mr. Erkan must obtain

and maintain a home with a bedroom for each child before the children may visit

overnight.52 The standard possession and access order specifically provides for

overnight visitation on the first, third, and fifth weekend of each month,

Thanksgiving, Christmas break, Spring Break, and Summer Break.53

          It is not clear how Mr. Erkan is to maintain this schedule while overnight

visitation is not allowed. For example, it is unclear if Mr. Erkan is expected to

pick up the children each morning of his allotted multi-day visitation, and then

drop them off at night, or if Mr. Erkan is not permitted visitation at all during these

time periods.

          For this reason, the Amended Final Decree of Divorce fails to set out the

terms for compliance in clear and unambiguous terms.54 The Amended Final

Decree of Divorce is therefore not enforceable by contempt.




52
     See Amended Final Decree of Divorce, Tab 1, 44 or page 7 of 23.
53
     See Amended Final Decree of Divorce, Tab 1, 62-66 or pages 1-5 of 5.
54
     Niskar, 136 S.W.3d at 754.



                                                16
          As result, this ambiguous restriction should be reversed and excluded from

the Amended Final Decree of Divorce.55

2.        The trial court improperly admitted the only evidence supporting
          existence of two apartments in Turkey.

          Mr. Erkan contends that the trial court abused its discretion when it admitted

into evidence the emails offered by Ms. Erkan over his evidentiary objection. In

reviewing a trial court’s decision to admit evidence, Texas appellate courts use an

abuse of discretion standard.56 A trial court abuses its discretion when it rules

without regard for any guiding rules or principles.57

          a.       Mr. Erkan properly objected to the admission of the emails.

           Ms. Erkan introduced two exhibits in support of her community claim for

the apartment properties in Turkey: two emails from individuals in Turkey

purporting to state that they had learned that Mr. Erkan owned the properties and

the date that they were acquired.58 Mr. Erkan objected to the admission of both

exhibits.59 Although, as a pro se individual, this may not have been done as artfully


55
     Id. at 755.
56
  See In re J.F.C., 96 S.W.3d 256, 285 (Tex. 2002); Nat’l Liability & Fire Ins. Co. v. Allen, 15
S.W.3d 525, 527-28 (Tex. 2000).
57
     Owens Corning Fiberglas Corp. v. Malone, 972 S.W.2d 35, 43 (Tex. 1998).
58
     3 R.R. 91, 94-95 (Respondent’s Exhibits 1 and 3).
59
     2 R.R. 16



                                                 17
as by a seasoned trial attorney, Mr. Erkan, nevertheless, conveyed his objection to

the admission of the emails.60 This matter was even more complicated by the fact

that Mr. Erkan was communicating through a translator throughout much of the

trial.

          Through the language and knowledge barriers, Mr. Erkan raised his

objection to admission of the emails and stated, “The documents that my wife

provided are not real.”61 The judge, after hearing Mr. Erkan’s objection stated,

“Okay. So that’s claiming they’re not authentic.”62 The judge, then asked Ms.

Erkan to articulate a response based on “why are they authentic?”63 Ms. Erkan

responded, “The lawyer in Turkey told me they are correct.”64 Yet this

characterization of “authentic” came wholly from the judge, rather than Mr.

Erkan’s objection and the judge did not ask for clarification as to what exactly Mr.

Erkan objected to or meant by “not real,” so the record is tainted by the judge’s


60
     2 R.R. 16.
61
   2 R.R. 16 (emphasis added). It should also be noted that Mr. Erkan does not appear to have
been speaking through his interpreter during this exchange with the Judge Yelenosky. See 2 R.R.
16-19. Despite the fact that Mr. Erkan is clearly having trouble understanding the judge on
multiple occasions and the judge’s questions to Mr. Erkan highlight that he was also unsure of
what Mr. Erkan was stating, the trial judge failed to hear Mr. Erkan’s objection through his
interpreter.
62
     2. R.R. 16 (emphasis added).
63
     2 R.R. 16 (emphasis added).
64
     2 R.R. 16 (emphasis added).



                                              18
characterization as “authentic” as opposed to the meaning of “not real.” In fact,

after the judge asked Ms. Erkan for a response based on his “authentic”

characterization, Mr. Erkan asked, “Can I say something?” and the judge told him

to wait and continued asking questions of Ms. Erkan.65 Nevertheless, Ms. Erkan’s

own testimony at trial conceded the fact that the emails were based on the

knowledge of others and used by Ms. Erkan to establish the existence of

community property in Turkey.66 It is hard to think of any testimony that would be

more egregiously inadmissible hearsay than what was presented in this case by Ms.

Erkan: emails from a hotmail.com account, in a foreign language, used to establish

the existence and community status of property located in a foreign country.

          Further, Mr. Erkan’s testimony on the Turkey properties was also based on

the content of the emails.67 Texas courts of appeal have long been aware that

“[e]mails written in preparation of litigation indicate a lack of trustworthiness.”68

Here, it is clear that preparation for litigation was the sole purpose behind the




65
     2 R.R. 16-17.
66
     2 R.R. 16 (stating “They lawyer in Turkey told me they are correct.”).
67
     See 2 R.R. 34 (stating “I just found out.”).
68
  Estate of Wren v. Bestinelli, No. 06-09-00060-CV, 2010 WL 173828, at *3 (Tex. App.—
Texarkana Jan. 20, 2010, pet denied) (mem. op.) (citations omitted).



                                                    19
emails obtained by Ms. Erkan. For this reasons, many courts have refused to admit

emails over hearsay objections in litigation.69

          b.     Ms. Erkan’s emails are inadmissible hearsay under the Texas Rules
                 of Evidence and she failed to identify any applicable exception.

          Under Texas law, hearsay is defined a “statement, other than one made by

the declarant while testifying at the trial or hearing, offered in evidence to prove

the truth of the matter asserted.”70 The proponent of hearsay has the burden of

showing that the testimony fits within an exception to the general rule prohibiting

the admission of hearsay evidence.71 Thus, after Mr. Erkan raised his objection,

Ms. Erkan—as the proponent—had the burden to identify a proper exception to

TEX. R. EVID. 802. But she never did. Texas law prohibits hearsay evidence absent

application of some exception.72 Here, after Mr. Erkan objected to the admission of

the emails, the judge admitted both emails without Ms. Erkan even identifying an

exception to TEX. R. EVID. 802. Ms. Erkan’s failure to identify, let alone meet, one

of the exceptions means the trial court abused its discretion in admitting both

exhibits to establish the existence of property in Turkey and their status as

community property.

69
     See id.
70
     TEX. R. EVID. 801(d).
71
     Volkswagen of Am., Inc. v. Ramirez, 159 S.W.3d 897, 908 n.5 (Tex. 2004).
72
     TEX. R. EVID. 802.



                                                20
         c.     The trial court’s admittance of the emails by Ms. Erkan resulted in
                an improper characterization and harm to Mr. Erkan.

         Here, not only did the trial court admit the emails over objection, but it also

relied on that evidence to show that the property in Turkey was a community asset.

The use of the evidence by the trial court resulted in a mischaracterization of

separate property as community property and caused the court to divest Mr. Erkan

of his ownership interest in it.

         In Texas, “[a]ll marital property is either separate or community.”73 Property

possessed by either spouse during or upon the dissolution of their marriage is

presumed to be community property.74 But a spouse’s separate property consists

of: (1) the property owned or claimed by the spouse before marriage; (2) the

property acquired by the spouse during marriage by gift, devise, or descent; and (3)

the recovery for personal injuries sustained by the spouse during marriage, except

any recovery for loss of earning capacity during the marriage.75 Clear and

convincing evidence is necessary to establish property as separate property.76 A



73
  Hilley v. Hilley, 342 S.W.2d 565, 567 (Tex. 1961), superseded by constitutional amendment
on other grounds, TEX. CONST. ART. XVI, § 15, as recognized in Holmes v. Beatty, 290 S.W.3d
852 (Tex. 2009).
74
     TEX. FAM. CODE ANN. § 3.003(a) (West 2006).
75
     TEX. FAM. CODE ANN. § 3.001 (West 2006) (emphasis added).
76
     TEX. FAM. CODE ANN. § 3.003(b) (West 2006).



                                              21
trial court may not divest a party of his separate property by a divorce decree.77

          “A person seeking to reverse a judgment based on evidentiary error need not

prove that but for the error a different judgment would necessarily have been

rendered, but only that the error probably resulted in an improper judgment.”78 A

successful challenge to an evidentiary ruling requires the complaining party to

show that the judgment turns on the particular evidence excluded or admitted.79

An appellate court determines whether the case turns on the evidence excluded by

reviewing the entire record.80

          The unique facts of this case place Mr. Erkan in the unenviable position of

having his father put property into his name, without informing him,81 and having

to address fact this in court without possessing direct knowledge of the gift. Such a

judicial quagmire robbed Mr. Erkan of the opportunity to properly put on evidence

of the properties status or the vestment of his interest in it. By admitting the

hearsay evidence, Mr. Erkan needed to put on evidence about the Turkish

77
  In re Marriage of Murray, 15 S.W.3d 202, 205 (Tex. App.—Texarkana 2000, no pet.) (citing
Eggemeyer v. Eggemeyer, 554 S.W.2d 137, 142 (Tex. 1977)).
78
  City of Brownsville v. Alvarado, 897 S.W.2d 750, 753 (Tex. 1995) (emphasis added) (citing
McCraw v. Maris, 828 S.W.2d 756, 758 (Tex. 1992) and King v. Skelly, 452 S.W.2d 691, 696
(Tex. 1970)).
79
  See GT & MC, Inc. v. Texas City Ref., Inc., 822 S.W.2d 252, 257 (Tex. App.—Houston [1st
Dist.] 1991, writ denied).
80
     Boothe v. Hausler, 766 S.W.2d 788, 789 (Tex. 1989) (per curiam).
81
     Appellant’s Brief at 1.



                                                22
properties without having direct knowledge of the time and circumstances from

which he may have acquired his interest in them.82 Yet, the facts of this case are

even more troubling, because when Texas spouses acquire out-of-state real estate,

the law of the situs controls.83 Here, neither party asked the trial court to take

judicial notice of Turkish law.

          Under Texas law, to constitute a “gift inter vivos” there must be a delivery

of possession of the subject matter of the gift by the donor to the donee, coupled

with a purpose on the part of the donor to vest in the donee, unconditionally and

immediately, ownership of the property delivered.84 In this case, the gift law of the

situs would directly impact the ownership status and any vestment of interest in the

property. But the Court never considered this fact or these issues before dividing

the property in the Amended Final Decree of Divorce. There is, however, in Texas

a presumption that a parent intends to make a gift to his child if the parent delivers

82
   See generally Colden v. Alexander, 171 S.W.2d 328, 334 (Tex. 1943) (“The character of
property, whether separate or community, is fixed at the very time of acquisition”); Wierzchula
v. Wierzchula, 623 S.W.2d 730, 731–32 (Tex. Civ. App.—Houston [1st Dist.] 1981, no writ)
(“Character of property as separate or community is determined at time of inception of title;
inception of title occurs when party first has right of claim to property by virtue of which title is
finally vested”).
83
  See J. Thomas Oldham, Conflict of Laws and Marital Property Rights, 39 BAYLOR L. REV.
1255, 1274 (1987) (“Although the marital property rights of spouses in realty are said to be
governed by the law of the situs, it must also be remembered that marital property rights in
personalty are said to be created at the time the personalty is acquired. Any later mutation of
such personalty into realty does not affect the marital property rights created when the personalty
was first acquired.”).
84
     Wells v. Sansing, 245 S.W.2d 964, 965 (Tex. 1952) (citations omitted).



                                                 23
possession, conveys title, or purchases property in the name of a child.85 Although

not a minor, Mr. Erkan’s ownership interest, if any, nevertheless, came from the

titling in his name by a parent. Thus, this presumption should apply in this case as

well.

        Therefore, there are two possible harms that occurred to Mr. Erkan by the

actions of the trial court. First, the trial court divested him of his separate property

that was acquired as a gift from his father. Second, a gift had not yet taken place,

since Mr. Erkan did not know of the property that was put in his name and delivery

had yet to occur. Thus the trial court divested property from Mr. Erkan’s father—

who was not a party to the divorce of his son. If we presume that the law of the

situs is the same as Texas, then by placing the title in Mr. Erkan’s name, a gift inter

vivos was made and the trial court divested Mr. Erkan of his separate property.86

        The sole remaining question is whether this mischaracterization constitutes

harmful error.




85
  Burk v. Turner, 15 S.W. 256 (Tex. 1891); Reeves v. Simpson, 144 S.W. 361 (Tex. Civ. App.—
Fort Worth 1912, no writ); Woodworth v. Cortez, 660 S.W.2d 561, 564 (Tex. App.—San
Antonio 1983, writ ref’d n.r.e.).
86
   Texas courts have previously held that the law of the situs must be pleaded and proved or
recognized by judicial notice, or the court will presume the law of situs is the same as the law in
Texas. Brock v. Brock, 586 S.W.2d 927, 930–31 (Tex. Civ. App.—El Paso 1979, no writ) (Texas
residents owning New Mexico land; court applied Texas law, since party offered no pleading or
proof of New Mexico laws). However, in such cases, the status of the property as being owned
was clear. Here, there is some question as to whether a gift was fully made or not.



                                                24
          In determining the presence of harmful error, Texas appellate courts

consider, among other factors, whether a party emphasized the evidence, and its

overall role in the case.87 Where erroneously admitted evidence is crucial to a key

issue, the error is likely to be harmful.88 In this case, the exhibits constituted the

core of Ms. Erkan’s claim that Mr. Erkan owned property in Turkey and that the

property in question was community property.89 The admission of the emails and

Ms. Erkan’s testimony about their content constitutes harmful error because they

were “directly related to the central issue in the case,” the division of property.90

Further, when a trial court mischaracterizes separate property as community

property, the error requires reversal because the spouse is divested of separate

property.91

          In this case, there can be little doubt as to the effect of the improperly

admitted evidence. Without the admittance of the emails into evidence and Ms.

Erkan’s corresponding testimony, the only evidence related to property in Turkey

87
     See generally Reliance Steel & Aluminum Co. v. Sevcik, 267 S.W.3d 867, 871 (Tex. 2008).
88
     State v. Central Expressway Sign Assocs., 302 S.W.3d 866, 870 (Tex. 2009) (citation omitted).
89
     See 2 R.R. 27-41.
90
     Id. at 874.
91
   See Eggemeyer v. Eggemeyer, 554 S.W.2d 137, 142 (Tex. 1977) ("Trial courts have a broad
latitude in the division of the marital community property, but that discretion does not extend to
a taking of the fee to the separate property of the one and its donation to the other.") (emphasis
added); Leighton v. Leighton, 921 S.W.2d 365, 368 (Tex. App.—Houston [1st Dist.] 1996, no
writ).



                                                 25
would have been the testimony of Mr. Erkan: that his father owned investments in

Turkey.92 Thus, the testimony of Mr. Erkan would have been uncontroverted by

Ms. Erkan and there would have been no cause to consider any Turkey property as

part of the community estate or to award any of the property to Ms. Erkan.93

Therefore, this Court should reverse the trial court’s judgment on the evidentiary

issue and remand that issue for further proceedings.

3.        The trial court lacked jurisdiction to convey property located outside of
          Texas to Ms. Erkan.

          In reviewing whether a trial court had jurisdiction over a property question,

Texas appellate courts review the question of jurisdiction de novo.94 “When

conducting a de novo review, the reviewing tribunal exercises its own judgment

and redetermines each issue of fact and law. In such a review, the reviewing

tribunal accords the original tribunal’s decision absolutely no deference.”95




92
  2 R.R. 24 (stating, “My father had a business in the past and they had some investments and he
has some income from that business. So he’s trying to help me, because I just - - because I
shouldn’t be in a bad situation.”).
93
  The status of property as separate may be established by uncontroverted testimony along.
Holloway v. Holloway, 671 S.W.2d 51, 55 (Tex. App.—Dallas 1983, writ dism'd) (party's
uncontroverted testimony alone is sufficient to establish separate property nature of asset).
94
     Henning v. Welborn, 27 S.W.3d 132, 136 (Tex. App.—San Antonio 2000, pet. denied).
95
     Quick v. City of Austin, 7 S.W.3d 109, 116 (Tex. 1998) (citations omitted).


                                                  26
          It is well settled Texas law that Texas courts cannot adjudicate title to

interests in real property located outside the borders of the state.96 Although Texas

courts may “indirectly affect title to property located in another state[]” through

permissible indirect action, Texas courts lack the jurisdiction to decide ownership

issues of such property.97 Such action is seen as directly affecting title of foreign

property without jurisdiction or authority to do so.98

          Here, the only evidence admitted, other than Mr. Erkan’s testimony about

the apartment that his parent’s live in and that he was awarded in the Amended

Final Decree of Divorce, were the two emails and Ms. Erkan’s corresponding

testimony about the emails, which were previously examined in the context of the

hearsay analysis. But, and perhaps most importantly, even if the hearsay evidence

was properly allowed in, then there still exists a dispute over foreign title. Yet this

is a dispute that Texas courts do not have jurisdiction to resolve.99 By determining

that the Turkey properties were community assets and awarding them, the trial



96
  See Kelly Oil Co., Inc. v. Svetlik, 975 S.W.2d 762, 764 (Tex. App.—Corpus Christi 1998, pet.
denied).
97
  See Greenpeace, Inc. v. Exxon Mobil Corp., 133 S.W.3d 804, 809 (Tex. App.—Dallas 2004,
pet. denied); Nagubadi v. Nagubadi, No. 13-02-621-CV, 2005 WL 327962 (Tex. App.—Corpus
Christi 2005, no pet.) (mem. op.) (Texas court lacked jurisdiction to decide that husband’s father
was owner of property located in India).
98
     See McElreath v. McElreath, 345 S.W.2d 722, 731 (Tex. 1961).
99
     See Kelly Oil Co., 975 S.W.2d at 764.



                                               27
court went beyond what was permissible for a Texas court when dealing with

foreign property.

          Judge Yelenosky essentially conceded that he was directly affecting title

when he told Ms. Erkan, “whatever I do here, if I award you this property that you

say exists in Turkey . . . you’re going to have to take my order and do whatever

you can with it to make it effective in Turkey”100 and “the order is going to assign

them to [Ms. Erkan] under United States law.”101 Thus the division of the Turkish

properties in the Amended Final Decree of Divorce was impermissible and the trial

court erred in attempting to adjudicate it, contrary to well-settled Texas law.

Therefore, this Court should reverse the trial court’s award of property in Turkey

and instead render judgment for appellant on this issue, or remand to the trial court

for further proceedings, if needed

                                    CONCLUSION

          The trial court erred when it: (1) prevented Mr. Erkan from having overnight

visitation with his children, unless and until he could maintain a home with

separate bedrooms for each child; (2) admitted, over objection, evidence related to

the existence and character of property owned by Mr. Erkan in Turkey; and (3)




100
      2 R.R. 49.
101
      2 R.R. 73 (emphasis added).


                                           28
awarded Ms. Erkan separate property owned by Mr. Erkan that is located in

Turkey.

      As a result, Mr. Erkan asks that this court reverse the trial court’s judgment

on the possession order, exclude from the Amended Final Decree of Divorce the

restriction preventing him from having overnight visitation with his children, and

remand that issue for any further proceedings.

      Further, Mr. Erkan asks this court to reverse the trial court’s judgment on the

evidentiary issue and remand that issue for further proceedings.

       Finally, Mr. Erkan asks this Court to reverse the trial court’s award of

property in Turkey and instead render judgment for appellant on this issue, or

remand to the trial court for further proceedings, if needed.




                                          29
                                      Respectfully submitted,


                                      Jennifer L. Mathis
                                      Texas Bar No. 24081964
                                      mathisjl@gmail.com
                                      3603 Parkway Terrace
                                      Bryan, Texas 77802
                                      (972) 822-6374 – Telephone
                                      (972) 692-5223 – Fax

                                      ATTORNEY FOR APPELLANT




                      CERTIFICATE OF COMPLIANCE

      This brief was prepared using Microsoft Word. Relying on the word count
function in that software, I certify that this brief contains 8,410 words (excluding
the cover, tables, signature block, and certificates).



                                      Jennifer L. Mathis




                                        30
                        CERTIFICATE OF SERVICE

     The undersigned hereby certifies that, pursuant to the Texas Rules of
Appellate Procedure, a true and correct copy of the above and foregoing instrument
was mailed to Appellee on August 17, 2015, at the following address:

      Habibe Nalan Erkan
      8804 Tallwood Drive, Apt. 29
      Austin, Texas 78759



                                     Jennifer L. Mathis




                                       31
                        NO. 03-14-00148-CV
__________________________________________________________________

                IN THE THIRD COURT OF APPEALS
                         AUSTIN, TEXAS
__________________________________________________________________

                    MEHMET TURAN ERKAN,
                                                        Appellant,
                                v.

                     HABIBE NALAN ERKAN,
                                                        Appellee.
__________________________________________________________________

             On Appeal from the 201st Judicial District Court
                           Travis County, Texas
                Trial Court Cause No. D-1-FM- 12-002773
            The Honorable Stephen Yelenosky, Presiding Judge
__________________________________________________________________

                     APPELLANT’S APPENDIX
__________________________________________________________________

Jennifer L. Mathis
Texas Bar No. 24081964
mathisjl@gmail.com
3603 Parkway Terrace
Bryan, Texas 77802
(972) 822-6374 – Telephone
(972) 692-5223 – Fax
                       ATTORNEY FOR APPELLANT




                                32
          Amended Final Decree of Divorce .......................................................... Tab 1

          Emails from Ms. Erkan............................................................................ Tab 2

          Tax returns of Mr. Erkan1 ........................................................................ Tab 3

          Letter from Mr. Erkan’s family2 .............................................................. Tab 4

          Title Deeds3.............................................................................................. Tab 5




1
    The tax returns from 1999 and 2000 were not admitted at trial, but are included here.
2
    The letter from Mr. Erkan’s family was not admitted at trial, but is included here.
3
    The title deeds were not admitted at trial, but are included here.


                                                           33
                                     Respectfully submitted,


                                     Jennifer L. Mathis
                                     Texas Bar No. 24081964
                                     mathisjl@gmail.com
                                     3603 Parkway Terrace
                                     Bryan, Texas 77802
                                     (972) 822-6374 – Telephone
                                     (972) 692-5223 – Fax

                                     ATTORNEY FOR APPELLANT


                        CERTIFICATE OF SERVICE

     The undersigned hereby certifies that, pursuant to the Texas Rules of
Appellate Procedure, a true and correct copy of the above and foregoing instrument
was mailed to Appellee on August 17, 2015, at the following address:

      Habibe Nalan Erkan
      8804 Tallwood Drive, Apt. 29
      Austin, Texas 78759



                                     Jennifer L. Mathis




                                       34
Tab 1




  35
                              03-14-00148-CV
                                       CLERK’S RECORD
                                          VOLUME 1 of 1                              FILED IN
                                            APPEAL                            3rd COURT OF APPEALS
                                                                                  AUSTIN, TEXAS
                            Trial Court Cause No. D-1-FM-12-002773            7/13/2015 3:21:44 PM
                                  In the 201ST District Court                   JEFFREY D. KYLE
                                    of Travis County, Texas                           Clerk
                     Honorable STEPHEN A. YELENOSKY Judge Presiding


                                       ERKAN, Plaintiff(s)

                                                vs.

                                      ERKAN, Defendant(s)


                                          Appealed to the
                 Court of Appeals for the Third District of Texas, at Austin, Texas


Attorney for Appellant(s): ERKAN TURAN MEHMET
505 WEST 7TH STREET, APT 119 AUSTIN, TEXAS 78701
Telephone no.: (512)9452023
Fax no.: ( )
SBOT no.:



                                         Delivered to the
                 Court of Appeals for the Third District of Texas, at Austin, Texas
                                   on the 13 day of July, 2015.



                                                      __________________________________________
                                                                                    Chloe Jimenez
                                                                                           Deputy




                                                36                                                   1
                                    INDEX
FILED DATE   DOCUMENT DESCRIPTION   DOCUMENT CATEGORY   PAGE
             Appeals Cover Page     Appeal Cover Page   1-1
             Index                  Index               2-2
3/6/2014     !ORD:OTHER ORDER       !ORD:OTHER ORDER    3-31
             Clerks Record Page     Clerks Record       32-32




                                    37                          2
                                                                DC             BK14087 PG40




 NOTICE: THIS DOCUMENT CONTAINS SENSITIVE DATA.

                                 Print court information exactly as it appears on the Petition for Divorce.

                               Cause Number:                    b- I - Ftrl -Jl -oo 2'] 73
                                                                                                                                             1:!
IN THE MATTER OF THE MARRIAGE OF
                                                                                                         ~        f sr
                                                                                                                                             ::lUI
                                                                                                                                             ora
                                                                                              In t h e 0                                    u><
                                                                                                                                            .... ~
              ~E~ffi'=T                     TD~AN' &:B~AAf
                                                                                                           Court Number
Petitioner:                                                                                                                                  (.)

               riritfirst, middle anc1 last name oThe spouse filingor divorce.                                                              ~~
                                                                                              [lJ..HI'Sirictcourt                            cnc
                                                                                                                                            ·- ::I
                                        And                                                   D County Court at Law                         Co
                                                                                                                                             cuu
                                                                                                                                            Ecn
                                                                                                                                            r- ·-
                                                                                                                                                       0::
                                                                                                                                                       ce onO
201.3 rt-"'c. ne,o.r,llj     .... c tf,, tied I(\ CY'Gter feY -the. P~..rh ~s .... () c.OI)(J(t(Ji
                                                                                                                                                   P
There was no jury. Ne-lhe husband nor wife asked for a jury.   fl.rt"J..c..- (il,j CO(&(j . ·
 1. Appearances
 PeUUoner                                                            -,r-
 The Petitioner's name is: ....     ffie~~h. .m--"---'-'e"""""±--~
                                        First
                                                               I IU.~r-o.....h.......__ __ _ .E'O: : :. . ~!. . . . ;- =-:k. .=a. '-'E_
                                                                      Middle                                        Last
                                                                                                                                      . .On __
 The Petitioner is the: (Check one.)               ~band               0Wife
 (Check one.)
 ~etitioner was present, representing him/herself The Petitioner announced ready for trial.
 D    The Petitioner was present, representing him/herself. The Petitioner has signed below agreeing to
      the terms of this Final Decree of Divorce (called "Decree" throughout this document).
 D    The Petitioner was not present but has signed below, agreeing to the terms of this Decree.



 ~::::::~:ent's                                             r.....,b-...t:_#.____-t-~~~~J._,o_,n_______F:-: -'-("-:-"J'" '~. . ,.a-. ..n-'
                         name is: ___..H--";::'a_b"-7"",.._.·
                                                First                           Phiddle                             Last
                                                                                                                                       . . ----
 The Respondent is the: (Check one.)                    D   Husband       ~
 (Check one.)
 1\J..A'fle Respondent was present, representing him/herself. The Respondent announced ready for trial.
 D    The Respondent was present, representing him/herself. The Respondent has signed below
      agreeing to the terms of this Decree.
 D    The Respondent was not present, but filed an Answer or Waiver of Service and has signed below
      agreeing to the terms of this Decree.
 D    The Respondent was not present, but filed a Global Waiver of Service that waived Respondent's
      right to notice of this hearing and did not otherwise appear.
 D    The Respondent was not present, but was served and has defaulted. The Petitioner has filed a
      Certificate of Last Known Address and a Military Status Affidavit.



 © Texasl.awHelp.org, Final Decree of Divorce with Children, February 2014                                                   Page 1 of23


                                                                          38                       3
                                                   DC                BK14087 PG41

                                                  DC             BK14008 PG1676




                                               The Court fills out this box.
2. Record
~eporter recorded today's hearing.
0    A Court reporter did not record today's hearing because the Husband, Wife, and judge agreed not to
     make a record.
0    A Statement of the Evidence was signed by the Court.


3. Jurisdiction
The Court heard evidence and finds that it has jurisdiction over this case and the parties, that the
residency and notice requirements have been met, and the Petition for Divorce meets all legal
requirements.
The Court mds that:      (Check one.)

         as been at least 60 days since the Petition for Divorce was filed.
0    the 60 day waiting period is not required because:              (Check one.)

     D    Petitioner has an active Protective Order under Title 4 of the Texas Family Code, or an active
          magistrate's order for emergency protection under Article 17.292 of the Texas Code of Criminal
          Procedure against Respondent because Respondent committed family violence during the
          marriage.
     0    Respondent has a final conviction or has received deferred adjudication for a crime involving
          family violence against Petitioner or a member of Petitioner's household.


4. Divorce
IT IS ORDERED that the Petitioner and the Respondent are divorced.


5. Children
SA. Children Husband and Wife Have Together
The Court finds that the Husband and Wife are the parents of the children listed below and that there are
no other children bam to or adopted by Husband and Wife who are under 18 or still in high school.
(List §!1 biological and adopted children you and your spouse have together who are under 18 or over 18 and still in
high school.)
                                                                                                                 State
                                                                                                                where
                                                                                                                 child
                                                                                          Social Security #   lives now

1
                 Child's name

                                                --+---
                                                                              ~:-:-
                                                                                                               -re. ~A
                                                                                                              --u~...s
                                                                                                                          $
:
4                                   I I
    ---------------------------------------------------------
5                                                           I        I
    -------------------------------
6                                                           I        I
    ---------------------------
The Court finds that there are no other court orders regarding any of the children listed above.


© TexaslawHelp.org, Final Decree of Divorce with Children, June 2013                                          Page 2 of 23




                                                                39                    4
                                                   DC              BK14087 PG42

                                                  DC            BK14008 PG1677




58. Disabled Children                                                         Remember: Tall< to a lawyer if you have a
                                                                           disabled child or an adult disabled child. You or
The Court finds that the Husband and Wife do not                             your spouse may be entitled to child support
have any disabled children of any age.                                          even after the child becomes an adult.


5C. Pregnancy
                                                                                     Remember: You cannot finish your
The Court finds that the Wife is not pregnant.                                        divorce while the wife is pregnant.


50. Children Born during the Marriage,
    but the Husband Is Not the Father                              Remember: If the wife had children with another man
                                                                     while married to the husband, vou cannot finish ypur
~heck_)fle.)
                                                                    divorce until: 1) a court order establishes that another
~e Court finds that the Wife did not have                             man is the father of the children, gr 2) a court order
 children with another man while married to                           establishes that the Husband is not the father of the
 the Husband.                                                      children, or 3) paternity of the children is established by
                                                                    filing a valid Acknowledgment and Denial of Paternity.
0   The Court finds that the child/ren listed below                  See Texas Family Code Section 160.204. Get more
    was/were born to the Wife during the marriage,                          information about establishing paternity at
    but the Husband is not the biological father.                                    www. TexasLawHelp.ora.
    The Court further finds that:
    (Check ell that apply.)

    0    A court order has established that another man is the biological father of the child/ren listed
         below. A copy of the court order is attached to this Decree as Exhibit _ .
    0    A court order has established that the Husband is not the biological father of the child/ren listed
         below. A copy of the court order is attached to this Decree as Exhibit _ .
    0    A valid Acknowledgement of Paternity was signed by the biological father and a valid Denial of
         Paternity was signed by the Husband for the child/ren listed below. The Acknowledgment of
         Paternity and Denial of Paternity were filed with the Vital Statistics Unit. A copy of the
         Acknowledgment of Paternity and Denial of Paternity is attached to this Decree as Exhibit_.
    You must list all children bom during the marriage who are not the biological or adopted children of the husband.
         Child's name                                                                Sex              Date of Birth
     1

     2

     3

     4

     5

     6




6. Parenting Plan
The Court finds that the following orders concerning the rights and duties of the Husband and Wife in
relation to their child/ren, including orders for conservatorhip (custody), possession and access
(visitation), child support and medical support, are in the child/ren's best interest.
The Court further finds that these orders constitute the parenting plan of the Court for the child/ren listed
by name in 5A above.




© TexaslawHelp.org, Final Decree of Divorce with Children, June 2013                                            Page 3of23




                                                              40                     5
                                                   DC              BK14087 PG43

                                                 DC            BK14008 PG1678




7. Conservatorship (Custody)

7A. Rights and Duties of Both Parents

The Court ORDERS that both parents always have the following rights:
    1.   The right to receive information from the other parent or conservator about the child/ren's health,
         education, and welfare;
   2.    The right to talk or confer with the other parent, to the extent it is possible, about upcoming
         decisions concerning the child/ren's health, education, and welfare;
   3.    The right to have access to the child/ren's medical, dental, psychological, and educational
         records;
   4.    The right to talk or consult with the child/ren's doctors, dentists, and psychologists;
   5.    The right to talk or consult with school officials, including teachers, and school staff, about the
         child/ren's welfare and educational status and school activities;
    6.   The right to attend the child/ren's school activities;
   7.    The right to be designated as an emergency contact on their child/ren's records;
    8.   The right to give consent for emergency medical, dental, and surgical treatment if the child/ren's
         health or safety is in immediate danger; and
    9.   Each parent has the right to manage the child/ren's estate(s) if he or she created it for the
         child/ren or if that parent's family created it for the child/ren.


The Court ORDERS that both parents always have the following duties:
    1.   the duty to inform the other parent in a timely manner of significant information concerning the
         health, education, and welfare of the child/ren; and
    2.   the duty to inform the other parent if the parent resides with for at least thirty days, marries, or
         intends to marry a person who the parent knows is registered as a sex offender under chapter 62
         of the Code of Criminal Procedure or is currently charged with an offense that would require the
         person to register as a sex offender under that chapter, if convicted. The parent IS ORDERED to
                                                                           1
         give this notice as soon as practicable, but no later than the 40 h day after the date the parent or
         conservator begins to reside with the person, or within 10 days of marrying the person. The
         notice must include a description of the offense that required the person to register as a sex
         offender or the offense that the person is charged with that may require the person to register as
         a sex offender. WARNING: A CONSERVATOR COMMITS AN OFFENSE PUNISHABLE AS A
         CLASS C MISDEMEANOR IF THE CONSERVATOR FAILS TO PROVIDE THIS NOTICE.


The Court ORDERS that each parent, during his or her periods of possession of the children, has the
following rights and duties:
    1. The duty to care for, control, protect, and reasonably discipline the child/ren;
    2. The duty to support the child/ren, including providing them with food, clothing, and shelter, and
         medical and dental care that does not involve an invasive procedure;
    3.   The right to consent to non-invasive medical and dental care for the child/ren; and
    4. The right to direct the child/ren's moral and religious training.




© TexasLawHelp.org, Final Decree of Divorce with Children, June 2013                                Page 4 of 23




                                                              41                  6
                                                   DC                 BK14087 PG44

                                                  DC              BK14008 PG1679




78. Parents Appointed Conservators
If the parents will be joint managing conservators. check box 78(1) below and fill in the requested
information.
If one parent will be the sole managing conservator and the other will be the possessory conservator.
check box 78(2) on the next page and fill in the requested information.

78(1) ~t Managing Conservators
           The Court ORDERS that the parents are appointed Joint Managing Conservators and:
           (Check 78(1)(a)   or 78(1)(b).)
           78(1)(a)    ~ne Parent Has the Exclusive Right to Decide Where the Chlld/ren Live •
                                             •
                The Court ORDERS that -+.~~,JJ.0.~-+~~~~+,--1;.~-;...J~~r+--
                                                  Pnnt the name oft e parent who will decide where the chi/ ren live.
                has the exclusive right to designate the primary residence of the child/ren and that s/he:
                {Check one.)
                D      may designate the child/ren's residence without regard to geographic location.
                [iJ....fntJst designate the child/ren's residence within the following geographic area:
                     (Check one.)

                     D    the school attendance zone o f : - - - - - - - - - - - - - - - - - - - '
                     1D   tl:is county. ar~v~D this county or county adjacent to this county.
                     D    Texas.                             D   other:---------------

           78(1)(b) D Neither Parent Has the Exclusive Right to Decide Where the Child/ren Live.
              The Court ORDERS that neither parent has the exclusive right to designate the primary
               residence of the children. However, both parents are ORDERED not to move the children's
               primary residence from the following geographic area:
                (Check one.)

                D    the school attendance zone o f : - - - - - - - - - - - - - - - - - - -
                0    this county. D this county or county adjacent to this county.
                D    other:--------------------------

           The Court ORDERS that the parents, as Joint Managing Conservators, also have the rights
                                                                           51
           and duties as marked below. The right or duty listed in the 1 column shall be exercised by the
           parent or parents as marked in the 2"d, 3nd, 41n, or 51h column.
                                                                Mother        Father  Parents    Parents
           (Check one box in each row.)
                                                              exclusively exclusively         independently
           1. the right to consent to invasive medical,                                jo~
               dental, and surgical treatment for the                         D          D                               D
               child/ren
            2. the right to consent to psychiatric or
               psychological treatment for the child/ren
                                                                              D          D              ~                D
           3. the right to receive child support and save
              or spend these funds for the child/ren's                        r;£        D             No                No
              benefit
            4. the right to represent the child/ren in a
               legal action and make important legal
               decisions that affect the child/ren
                                                                              D          D              ci               D
            5. the right to consent to a child's marriage,
               or to a child enlisting in the U.S. Armed                      D          D              ~                D
               Forces
            6. the right to make decisions concerning the
               child/ren's education
                                                                              D          D              rl               D

© TexasLawHelp.org, Final Decree of Divorce with Children,   June 2013                                            Page   5 of23




                                                                 42                  7
                                                     DC              BK14087 PG45

                                                    DC            BK14008 PG1680




                                                                          Mother      Father          Parents         Parents
           (Check one boK in each row.)                                 exclusively exclusively                    independently
                                                                                                       jo;;
           7. the right to the services and earnings of                     D               D                            D
                the child/ran
           8.   the right to make decisions for the
                child/ren about their estates if required by
                 law (unless the child/ran have a guardian
                or attorney ad litem or guardian of the
                                                                            D               D            J               0
                estate)
           9. the duty to manage the child/ren's estates
                to the extent the estates have been
                created by the parents' community or joint
                                                                            0               D                            0
                property.


           Sole Managing Conservator and Possessory Conservator

           The Court ORDERS that                                                                                               is
                                           (Print the name of the parent appointed Sole Managing Conservator of the children.)
           app · ted Sole Managing Conservator of the children.


                                            ~~~----~----~--~~------~--~--~~~~is
                                            (Print the name of the parent appointed Possessory Conservator of the children.)
                                  C!lnrv   Conservator of the children.

           The Court ORDERS that tli              ole Managing Conservator has the following exclusive rights
           and duty:
           1. the right to designate the prim    residence of the child/ren without geographic restriction;
           2. the right to consent to medical, de I, and surgical treatment for the child/ren involving
              invasive procedures;
           3. the right to consent to psychiatric and ps    ological treatment of the child/ren;
           4. the right to receive child support and to save    spend these funds for the benefit of the
              child/ran;
           5. the right to represent the child/ren in legal action an to make other decisions of
               substantial legal significance concerning the child/ran;
           6. the right to consent to marriage and to enlistment in the        "ted States Armed Forces;
           7. the right to make decisions concerning the child/ren's educa
           8. the right to the services and earnings of the child/ren;
           9. except when a guardian of the child/ren's estates or a guardian or orney ad litem has
               been appointed for the child/ren, the right to act as an agent of the ch /ren in relation to
               the child/ren's estates if the child/ren's action is required by a state, the  ited States, or a
               foreign government;
           10. the duty to manage the estates of the child/ren to the extent the estates have
               by community property or the joint property of the parents.

7C. Order Regarding Passports for the Children
The Court ORDERS that:         (Check one.)

D   Mother shall have the exclusive right to apply for and renew passports for the child/ren.
D   Father shall have the exclusive right to apply for and renew passports for the child/ran.
~er parent shall have the exclusive right to apply for and renew passports for the child/ren.



© TexaslawHelp.org, Final Decree of Divorce with Children, June 2013                                                Page 6 of23     •




                                                                43                      8
 lhe ~04+ie.s- W',e. cfc~e.r~;r:o:!!? ~ ltot,) :fht. st~rJ(Vd
  ~O~S~CYl ~6.C.(..~S.S OfiU;) ~C.:t.pt fh~f TY) h                                                                               t
lwcvt 6r"~~ mLl~t obt6-.tn.. ~ mo...~n+~~
  lA:> rth. Q.. \otclf'C:OM          tr..c..L       +r
                                               cAtlcl      b~-t'af'C..      0
                                                                               me
                                                                             ~~~                               +hill.J-e
                                      """        • :...l.. ......_,
8. Possession and Access (Visitation) I.' CA.~ v \
                                                                       '
                                                            \.JV ~ n 15h: •          'n
                                                                            I o,x- tt\...

The Court ORDERS that the parents shall have possession and access to the child/ren as ordered in the:
(Check one. Attach the appropriate Possession and Access Order to this Decree. Write Exhibit A at the top.)
~dard Possession and Access Order attached as Exhibit A and fully incorporated into this Decree.
D Modified Possession and Access Order attached as Exhibit A and fully incorporated into this Decree.
D Supervised Possession and Access Order attached as Exhibit A and fully incorporated into this
    Decree.
(Check only if needed. Attach a Possession and Access Order for Child Under 3 to this Decree. Write Exhibit Bat the top.)
D   The Court ORDERS that until a child is 3 years old, the parents shall have possession and access to
    the child as ordered in the Possession and Access Order for Child Under 3 attached as Exhibit 8 and
    fully incorporated into this Decree. The Court ORDERS that beginning on the child's 3'd birthday, the
    parents shall have possession and access to the child as ordered in the Possession and Access
    Order attached as Exhibit A.


9. Child Support
9A. Order to Pay Child Support

TheCourtORDERS               ffi t.hm~+JJJ tC. 0 (;' rko_n                                               (Obligor)topay
                                  (Print the name of heParent who will pay child support.)
                                   •

and manner described below until one of the following events that terminate child support occurs for


each child.


     Events that Terminate Child Support                                (See Texas Family Code Sections 154.006 and 154.002.)

     The obligation to pay child support for a child terminates when:
     • The child turns 18, unless when the child turns 18 he or she is enrolled and complying with
        attendance requirements in a secondary school program leading toward a high school diploma
        or enrolled in courses for joint high school and junior college credit then child support                                        .,


        terminates at the end of the month in which the child graduates. -or-                                                        '
     • The child marries, dies, or is emancipated by court order. -or-
     •    The child begins active duty in the United States armed forces. -or-
     •    A court terminates the parent-child relationship between the man ordered to pay child support
          and the child based on genetic testing that determines the man· is not the child's father. -or-
     •    The person ordered to pay child support and the person ordered to receive child support marry
          or remarry each other, unless a non parent or agency has been appointed conservator of the
          child.

98. Obligor and Obligee

The Court ORDERS that the parent ordered to ~ child support above is the Obligor and will be
referred to as the "Obligor'' throughout this section and section 10.

The Court ORDERS that the parent ordered to receive child support above is the Obligee and will be
referred to as the "Obligee" throughout this section and section 10.




© TexaslawHelp.org, Final Decree of Divorce with Children, June 2013                                               Page 7 of23




                                                                 44                     9
                                                     DC             BK14087 PG47

                                                    DC           BK14008 PG1682




9C. Child Support Amount(s)
If only one child wi    eive support, check bo)C 9C(1) and fill in the child support amount.
If~     than one child wil       ive support, check bo)C 9C(2) and fill in the child support amounts.

9C(1)   D   For a Single Child Wri                                                                    51
                                            · the child support amount for the single child on the 1 line below.
                                     Write in t     te the 1•' child support payment is due on the 'Z'd line.
                                     Choose a due         that is after the date this decree will be signed by the Court.

            Obligor is ORDERED to pay $._ _ _ _---=::~~-child support per month. The 151 payment is
            due on                                                             is due on the 1st day of each month
                             Month I Day I Year
            after that until child support terminates for the child.


9C(2)   ~tlple Children                                                                                           51
                                          Write in the total child support amount for all of the children on the 1 line.
                                          Write in the date the 1•' child support payment is due on the 'Z'd line. Choose a
                                          due date that is after the date this decree will be signed by the Court.
                                          On each additional line, write in the child support amount for one fewer child.
                                          For example, if you have 3 children write in the child support amount for all 3
                                          children on the 1"1 line, the child support amount for 2 children on the :jd line
                                          and the child support amount for 1 child on the 4'h line.
                                          Note: Child support based on the guidelines set out in Texas Family Code
                                          Chapter 154, Subchapter C, decreases each time child support terminates for
                                          one of the children.

            Obligor is ORDERED to pay$             3t.l 2,                 child support per month. The 1"1 payment is
            due on ;6n~                  IJ   10 l'J      . A like payment is due on the 1st day of each month after
                             Month..I)Jay /~ear
            that until child support terminates for ~ child.                                                      fc,O
            Afte    ild support terminates for one child, Obligor is ORDERED to pay$_
            child sup     per month. The 1"1 payment is due on the 1"1 day of the 1• m~after child
                                                                                                       ?~J       •
            support term tes for one child. A like payment is due on the 1st day of each month after that
            until child suppo     rminates for a second child.

            After child support termi     s for two children, Obligor is ORDERED to pay $-----,--~,..-
            child support per month. The t payment is due on the 1st day of the 1st month after child
            support terminates for a second ild. A like payment is due on the 1st day of each month after
            that until child support terminates fo third child.

            After child support terminates for three chil    n, Obligor is ORDERED to pay $_ _ _ _ __
            child support per month. The 1st payment is du n the 1st day of the 1st month after child
            support terminates for a third child. A like paymen · due on the 1st day of each month after
            that until child support terminates for a fourth child.

            After child support terminates for four children, Obligor is 0   ERED to pay $_ _ _ _ __
            child support per month. The 1st payment is due on the 1st day     he 1st month after child
            support terminates for a fourth child. A like payment is due on the 1 day of each month after
            that until child support terminates for a fifth child.

            After child support terminates for five children, Obligor is ORDERED to pay ·~::--:---:-::-:--­
            child support per month. The 151 payment is due on the 1st day of the 1"1 month er child
            support terminates for a fourth child. A like payment is due on the 1"1 day of each
            that until child support terminates for a sixth child.

Warning! Do !!2f pay child support directly to the other parent. Send all child support payments to the Texas hild
SupPOrt Disbursement Unit. PO Box 659791. San Antonio. TX 78265. If you pay child support directly to the o r
parent, you won't get credit and you may have to pay again!


© TexaslawHelp.org, Final Decree of Divorce with Children, June 2013                                            Page 8 of23




                                                               45                   10
                                                   DC              BK14087 PG48

                                                  DC           BK14008 PG1683




                                                                                                                             •


90. Place of Payment
The Court ORDERS Obligor to send all child support payments to the Texas Child Support State
Disbursement Unit, PO Box 659791. San Antonio, TX 78265, for distribution according to law.

The Court ORDERS Obligor to Include the following information with each payment:
    •   Name of parent ordered to pay child support, and
    •   Name of parent ordered to receive child support, and
    •   Cause Number and County of Decree or Order, and
    •   Attorney General Case Number, if applicable.
Payments should be made out to the Texas State Disbursement Unit or TXSDU.


9E. No Credit for Informal Payments
IT IS ORDERED that money paid by Obligor directly to Obligee or spent while in possession of the
child/ren does NOT count as child support and shall be deemed in addition to and not instead of the
support ordered in this order.


9F. Child Support Account I Fees
Each parent is ORDERED to:
   • Fill out any forms necessary to set up a child support account, and
   • Take the forms to the local Domestic Relations Office or county child support liaison within 5 days
       after the judge orders child support, and
   • Pay when due all fees charged to that parent by the state disbursement unit and any other
       agency authorized by law to a charge a fee for the collection and distribution of child support.


9G. Guideline or Non-Guideline Support
The Court finds that the child support ordered above is:
    liJ...ei1Tdeline Support: The amount of child support is approximately the amount recommended by
    the Texas Family Code Child Support Guidelines. See Texas Family Code, Chapter 154, Subchapter C.
    0    Non-Guide/in         upport: The amount of child support differs significantly from the amount
    recommended by the            as Family Code Child Support Guidelines.
         (If the amount ordered is      based on the guidelines, you must also provide the following information.)

         The net monthly income/res           ces of the Obligor is $ - - - - - - - -
         The net monthly income/resource               f the Obligee is $ - - - - - - - -
         Guideline child support would be                     % of Obligor's net monthly resources, which is
         $                     per month.
         The actual monthly child support amount order                                       , which is           % of
         Obligor's net monthly income/resources.
         Guideline child support would be unjust or inappropriate                 er the circumstances because:




© TexaslawHelp.org, Final Decree of Divorce with Children, June 2013                                       Page 9of23




                                                                                                                         .   '
                                                              46                   11
                                                   DC              BK14087 PG49

                                                  DC           BK14008 PG1684




                                                                                                                          •

9H. Income Withholding
IT IS ORDERED that any employer of Obligor is ordered to withhold child support from Obligor's
disposable earnings.
If an income withholding for support order is served on Obligor's employer, the employer shall withhold
child support payments from Obligor's pay, and send it to the Texas Child Support Disbursement Unit.
PO Box 659791, San Antonio, TX 78265, where the payments shall be recorded, and forwarded to
Obligee. All child support withheld and paid in accordance with this order shall be credited against
Obligor's child support obligation.
If the employer withholds less than 100% of the child support ordered, Obligor is ORDERED to send the
balance owed to the Texas Child Support Disbursement Unit. PO Box 659791, San Antonio. TX
78265.
If an income withholding for support order is not served on the employer, or if Obligor's is self-employed
or unemployed, Obligor's is ORDERED to send all child support payments to the Texas Child Support
Disbursement Unit. PO Box 659791. San Antonio, TX 78265.
IT IS ORDERED that the Clerk of this Court shall cause a certified copy of the income withholding for
support order to be delivered to any employer of Obligor, if asked to do so by Obligor, Obligee, a                        '
prosecuting attorney, the title IV-D agency, a friend of the Court, or a domestic relations office.


91. Suspension of Income Withholding
Check here if all parties agree not to have the employer withhold child support payments at this time.
D   The parties agree, and the Court ORDERS that an income withholding for support order shall not be
served on the employer unless: 1) child support payments are more than 30 days late, 2) the past due
amount is the same or more than the monthly child support amount, 3) another violation of this child
support order occurs or 4) the Office of the Attorney General Child Support Division is providing services
to Obligee. Obligor is ORDERED to send all child support payments to the Texas Child Support
Disbursement Unit. PO Box 659791, San Antonio, TX 78265, where the payment will be recorded, and
forwarded to Obligee.


9J. Change of Employment
Obligor is ORDERED to notify this Court and Obligee by U.S. certified mail, return receipt requested, of
any change of address and of any termination of employment. This notice shall be given no later than 7
days after the change of address or the termination of employment. This notice or a subsequent notice
shall also provide the current address of Obligor and the name and address of Obligor's current
employer, whenever that information becomes available.


9K. Child Support After Death
IT IS ORDERED that the provisions for child support in this decree shall be an obligation of Obligor's
estate and shall not terminate on his/her death. Payments received for the benefit of the child/ren,
including payments from the Social Security Administration, Department of Veterans Affairs, or other
governmental agency or life insurance proceeds, annuity payments, trust distributions, or retirement
survivor benefits, shall be a credit against this obligation. Any remaining balance of the child support is an
obligation of Obligor's estate.

9L. Life Insurance Policy
Check here if the person ordered to pay child support should also be ordered to maintain a life insurance policy for as
long as child support is ordered.
D   As additional child support, the person paying child support under this order is ORDERED to obtain
and maintain a life insurance policy on his or her life for as long as child support is ordered. The value of
the policy shall be at least as much as the total child support obligation. The person receiving child
support under this order must be named as the primary beneficiary for the benefit of the children.



© TexasLawHelp.org, Final Decree of Divorce with Children, June 2013                                      Page 10 of 23




                                                              47                  12
                                                    DC              BK14087 PG50

                                                   DC            BK14008 PG1685




                                                                                                                             •·
10. Medical Support
10A. Obligation to Provide Medical Support

As additional child support, the Court ORDERS the parents to provide medical support as set out in this
order for each child listed in SA above until one of the following events that terminate child support
and medical support occurs for the child.

    Events that Terminate Child Support and Medical Support
    The obligation to pay child support and medical support for a child terminates when:
    • The child turns 18, unless when the child turns 18 he or she is enrolled and complying with
       attendance requirements in a secondary school program leading toward a high school diploma
       or enrolled in courses for joint high school and junior college credit then child support
       terminates at the end of the month in which the child graduates. -or-
    •    The child marries, dies, or is emancipated by court order. -or-
                                                                                                                             •
    •    The child begins active duty in the United States armed forces. -or-
    •    A court terminates the parent-child relationship between the man ordered to pay child support
         and the child based on genetic testing that determines the man is not the child's father. -or-
    •    The person ordered to pay child support and the person ordered to receive child support marry
         or remarry each other, unless a non parent or agency has been appointed conservator of the
         child.

Note about the law:
The Obligor is the parent ordered to ~ child support. The Obligee is the parent ordered to receive child support.
The law presumes that the Obligor (the parent ordered to~ child support) will also pay for the children's heanh
insurance Q! pay cash medical support. Texas Family Code 154.183
The law says that the monthly cost of health insurance is reasonable if it's not more than 9% of the Obligor's
monthly resources for all of Obligor's child/ran. Texas Family Code 154. 181 (e)


108. Availability of Health Insurance
The Court makes the following findings regarding the availability of health insurance:
(Check box 108(1) or 108(2) and fill in the requested information.)

108(1)   D    Health insurance for the children !! available at reasonable cost to Obligor through:
              D    Obligor's work or membership in a union, trade association, or other organization or
                   another source available to Obligor. The actual cost of the health insurance is
                   $                per month.
              D    Obligee' s work or membership in a union, trade association, or other organization or
                   another source available to Obligee. The actual cost of the health insurance is
                   $                per month.
              (Note: If health insurance for the children is available to Obligee. and Obligee has other children
              covered by the same health insurance determine the actual cost of insuring the children in this case by
              doing this: Divide the total cost of insuring all the children covered by the plan by the number of children
              insured. Then, multiply that number by the number of children in this case.)

108{2)   ~rivate health insurance for the children is not available to either parent at reasonable cost.
            The child/ren ~/are D is not/are not currently covered by Medicaid.
              The child/ren DIs/are            0   Is not/are not currently covered by C.H.I.P.
              The cost, if any, is$                        D per month D per year.




«:> TexaslawHelp.org, Final Decree of Divorce with Children, June 2013                                       Page 11 of 23




                                                               48                  13
                                                   DC              BK14087 PG51

                                                 DC            BK14008 PG1686




Note about the law:
The law says the Court should make an order regarding medical support using the following priorities, unless the
Court finds that a different order would be in the best interest of the child/ran.
The Court's   1•' choice should be health insurance through a parent's work or membership in a union, trade
association, or other organization (if it is available at a reasonable cost to the Obligor).
The Court's  r choice should be health insurance available to a parent through another source {if it is available at a
reasonable cost to the Obligor).
The Court's ~ choice should be health insurance through a government medical assistance program, i.e. Medicaid
or C. .P.                                                                             Texas Family Code 154.182

             if applicable.)
    Good use exists to make an order that does not follow the priorities set out in Texas Family Code
    Section 54.182 for the following reasons: (See note about the law above.)




10C. Orders Rega          ing Health Insurance and Cash Medical Support
Check box 10C(1), 10C{2        OR 10C(3) and write in the appropriate names.

•   Check box 10C(1) if the      bl/gor will provide and pay for health insurance for the children.

•   Check box 10C(2) if the 0 gee will provide health insurance for the children and the Obligor will pay cash
                                                                                                                 51
    medical support to reimburs he Obligee for the cost of the insurance. Don 1 forget to write in the date the 1
    payment of cash medical supp rt is due. Choose a due date that is after the date this decree will be signed by
    the Court.
•   Check box 10C(3) if neither parent as access to pn"vate health insurance at a reasonable cost. Obligee will be
    ordered to apply for coverage under government medical assistance program and Obligor will be ordered to
    pay cash medical support. Don't forg to write in the date the 1st payment of cash medical support is due.
    Choose a due date that is after the date his decree will be signed by the Court.

10C(1)   0    Obligor to Provide and Pay                Health Insurance
    As additional child support, the Court OR ERS Obligor,-:=-:-:----:---:----:---:--:----:-::-:----::---
                                                                          (Print name of parent ordered to pay child support)
    to get health insurance for the child/ren with 15 days of the date of this order through:                     (Check one.)
    0 Obligor's work or membership in a union, t de association, or other organization.
    0 another source available to Obligor.
    The health insurance must cover basic healthcare rvices, including usual physician services, office
    visits, hospitalization, and laboratory, X-ray, and eme ency services.
    Obligor is ORDERED to pay, as additional child suppo                  all costs of such health insurance, including
    but not limited to enrollment fees and premiums.
    Obligor is ORDERED to keep such health insurance in full rce and effect on each child, who is the
    subject of this suit, until one of the above events that term in te child support and medical
    support occurs for the child.
    Obligor is ORDERED to give Obligee the following within 30 da of the date of this order:
    o Obligor's social security number and the name and address of      !igor's employer, and
    o the name of the insurance carrier, the policy number, and proof th child/ren are covered, and
    o a copy of the insurance policy and list of benefits covered, and
    o insurance membership cards for the child/ran, and
    o any forms needed to use the health insurance, and
    o any forms needed to submit a claim.
     Obligor is ORDERED to give Obligee the following within 3 days of receipt:
     o any insurance checks or other payments for medical expenses paid by Oblig


e TexasLawHelp.org, Final Decree of Divorce with Children, June 2013                                               Page 12 of 23




                                                              49                     14
                                                   DC              BK14087 PG52

                                                  DC            BK14008 PG1687




                                                                                                                                       •.



   o any explanations of benefits relating to medical expenses paid or incurred by Obligee.
    health insurance benefits for the child/ren are changed in any way, Obligor is ORDERED to give
     ligee information about the change and any new forms needed to use the insurance within 15
   da of the change.
                                                                                            •
   If hea insurance benefits are cancelled, Obligor is ORDERED to get new health insurance for the
   childre within 15 days of the date of cancellation. The new insurance must equal or exceed the
   prior lev of coverage. The new health insurance must cover basic healthcare services, including
   usual phy ian services, office visits, hospitalization, and laboratory, X-ray, and emergency services.
   If Obligor is · ible for dependent health coverage but fails to apply to obtain coverage for the
   child/ren, the i urer is ORDERED to enroll the child/ren on application of Obligee or others as
   authorized by Ia . See Texas Insurance Code, Section 1504.051

10C(2)   0   Obligee to rovide Health Insurance I Obligor to Reimburse Cost
    As additional child su       rt, the Court ORDERS Obligee,..,----......,...,,----...,---:::---:--:-::-:----:-:-
                                                                       (Print name of the person who will receive child supporl)
   to get health insurance fo he child/ren within 15 days of the date of this order through:                       (Check one.)
   0 Obligee's work or mem rship in a union, trade association, or other organization.
   0 another source available Obligee.                                                                                             •
    The health insurance must cove basic healthcare services, including usual physician services, office
    visits, hospitalization, and laborat , X-ray, and emergency services.
    Obligee is ORDERED to maintain s h health insurance in full force and effect on each child until one
    of the above events that terminate c ild support and medical support occurs for the child.
    Obligee is ORDERED to give Obligor th following within 30 days of the date of this order:
    o Obligee's social security number and t name and address of Obligee's employer, and
    o the name of the insurance carrier, the po y number, and proof the child/ren are covered, and
    o the name of the insurance company and th policy number, and
    o a copy of the insurance policy and list of ben 1ts covered, and
    o insurance membership cards for the child/ren,      d
    o any forms needed to use the health insurance,
    o any forms needed to submit a claim.
    Obligee is ORDERED to give Obligor the following with I 3 days of receipt:
    o any insurance checks or other payments for medical ex nses paid by Obligor and
    o any explanations of benefits relating to medical expenses aid or incurred by Obligor.
    If health insurance benefits for the child/ren are changed in an  ay, Obligee is ORDERED to give
    Obligor information about the change and any new forms neede o use the insurance within 15
    days of the change. If the cost of health insurance benefits forth hild/ren changes, Obligee is
    ORDERED to give Obligor information about the change within 15 ys of the change.
    If health insurance benefits are cancelled, Obligee is ORDERED to ge new health insurance for the
    children within 15 days of the date of cancellation. The new insurance ust equal or exceed the
    prior level of coverage. The new health insurance must cover basic heal care services, including
    usual physician services, office visits, hospitalization, and laboratory, X-ra and emergency services.
    If Obligee is eligible for dependent health coverage but fails to apply to obtai coverage for the
    child/ren, the insurer is ORDERED to enroll the child/ren on application of Ob or or others as
    authorized by law. See Texas Insurance Code, Section 1504.051
    As additional child support, the Court ORDERS Obligor, -:::-:-:----:---:---=-~-~-:-:----:--
                                                                            (Print name of parent ordered t    y child supporl}
    to pay Obligee cash medical support of$                                       per month for reimbu          ement of health
    insurance premiums. The         1st   payment is due on ----:--:-=--,.,.~--­
                                                                       Month I Day I Year


© TexasLawHelp.org, Final Decree of Divorce with Children, June 2013




                                                              50                       15
                                                   DC               BK14087 PG53

                                                  DC            BK14008 PG1688




    due on the 1'' day of each month after that until one of the above events that terminate child
    support and medical support occurs for each child.
    Obligor is ORDERED to send all cash medical support payments to the Texas Child Support
     isbu ement Unit PO Box 659791 San An nio TX 78265, for distribution according to law.
    T    Court ORDERS that money paid by Obligor directly to Obligee or spent while in possession of
          ildren does NOT count as cash medical support.
    The C rt ORDERS that the cash medical support provisions of this order shall be an obligation of
    the esta of Obligor and shall not terminate on his/her death.

    Warning!    not pay cash medical support directly to the other parent. Send all payments to the
    Texas Child upport Disbursement Unit, PO Box 659791, San Antonio, TX 78265.

                                                                                                                                    .'
10C(3)   D   Obligee t   pp/y for Coverage under a Government Medical Assistance Program or
                                                                                                                                    ..
             Health Plan Obligor to Pay Cash Medical Support
    The Court ORDERS 0            igee,                                                                , to apply on behalf of
                                           (Pn'nt name of person who will receive child support)
    each child for coverage un era governmental medical assistance program or health plan (i.e.
    Medicaid or C.H.I.P) within 5 days of the date this decree or order is signed by the Court. If the
    children are already covered der such a program or plan, the Court ORDERS Obligee to continue
    such coverage.
    When such health coverage is ob ined, Obligee is ORDERED to maintain the coverage in full force
    and effect on each child by paying   applicable fees required for the coverage, including but not
    limited to enrollment fees and premiu s for as long as the children are eligible for such covereage.
    Obligee is ORDERED to give the Office f the Attorney General Child Support Division a copy of the
    insurance policy and list of benefits cover d within 30 days of the date of this order.
    Obligee is ORDERED to give Obligor the fo wing within 30 days of the date of this order:
    o the name of the insurance company and t policy number, and
    o a copy of the insurance policy and list of be fits covered, and
    o insurance membership cards for the child/ren, nd
    o any forms needed to use the health insurance, nd
    o any forms needed to submit a claim.
    Obligee is ORDERED to give Obligor the following wi in 3 days of receipt:
    o any insurance checks or other payments for medical xpenses paid by Obligor and
    o any explanations of benefits relating to medical expen s paid or incurred by Obligor.
    If Obligee is eligible for dependent health coverage but fails                 apply to obtain coverage for the
    child/ren, the insurer is ORDERED to enroll the child/ren on                   plication of Obligor or others as
    authorized by law. Texas Insurance Code, Section 1504.051

    As additional child support, the Court ORDERS Obligor, --,----~--....,...--.,---,...,..,--..,.-­
                                                                         (Print name o     rent ordered to pay child support)
                                                                                                           51
    to pay Obligee cash medical support o f $ - - - - - - -                                onth. The 1 payment is due
    on -'"""":"~~,_....,..,..,,....-----· A like payment is due on the 1st day of ach month after that until
             Month I Day I Year
    one of the above events that terminate child support and medical sup ort occurs for each child.
    The Court ORDERS Obligor to send all cash medical support payments to t                           Texas Child Support
    Disbursement Unit. PO Box 659791, San Antonio. TX 78265, for distributio according to law.

    Warning! Do !!S!! pay cash medical support directly to the other parent. Sen II payments to the
    Texas Child Support Disbursement Unit, PO Box 659791, San Antonio, TX 78 5.


© TexasLawHelp.org, Final Decree of Divorce with Children, June 2013                                                Page 14 of 23




                                                               51                     16
                                                  DC              BK14087 PG54

                                                 DC           BK14008 PG1689




    The Court ORDERS that money paid by Obligor directly to Obligee or spent while in possession of
    the children does NOT count as cash medical support.
    IT IS ORDERED that Obligor is allowed to stop paying of cash medical support, for the time
    Obligor is providing health insurance coverage for the children, if:
        a. health insurance for the children becomes available to Obligor at a reasonable cost; and
        b. Obligor enrolls the child/ren in the insurance plan and pays all costs of the insurance; and
        c. Obligor provides Obligee and the Texas Office of the Attorney General, Child Support
            Division the following information:
             (1) proof that health insurance has been provided for the child/ren, and
             (2) Obligor's social security number, and
             (3) name and address of the Obligor's employer, and
             (4) whether the employer is self-insured or has health insurance available, and
                 (i) if the employer is self-insured, a copy of the schedule of benefits, a membership
                      card, claim forms, and any other information necessary to submit a claim, or
                 (ii) if the employer has health insurance available, the name of the health insurance
                      carrier, the policy number, a copy of the policy and schedule of benefits, a health
                      insurance membership card, claim forms, and any other information necessary to
                      submit a claim.

    Note: This provision regarding when the Obligor may stop paying cash medical support is part of
    section 10C3. It does !191 apply to any other section.


10D. Expenses Not Covered by Insurance
Obligor and Obligee are each ORDERED to pay 50 percent of all reasonable and necessary health-care
expenses for the child/ren that are not covered by health insurance, unless:
    10C(1) above is checked and Obligor is not providing health insurance as ordered, then Obligor is
    liable for 100 percent of all necessary medical expenses of the child/ren.
    1OC(2) above is checked and Obligee is not providing health insurance as ordered, then Obligee is
    liable for 100 percent of all necessary medical expenses of the child/ren.
If 10C(3) above is checked, Obligee is ORDERED to pay 50 percent of all reasonable and necessary
health-care expenses for the child/ren that are not reimbursed by health insurance or covered by the cash
medical support paid by Obligor and Obligor is ORDERED to pay 50 percent of the total unreimbursed
health-care expenses that exceed the amount of cash medical support paid by Obligor. Obligor is liable
for 100 percent of all necessary medical expenses incurred for the child/renin any month that Obligor
neither pays cash medical support nor provides health insurance for the child/ren.
Reasonable and necessary health care expenses that must be paid by the parents if not covered by
insurance include:
o   copayments for office visits and prescription drugs, and
o   the yearly deductible, if any, and
o   medical, surgical, and prescription drug expenses, and
o   mental health-care services, and
o   dental and orthodontic expenses, and
o   eye care and ophthalmological expenses.

These reasonable and necessary health-care expenses do not include expenses for travel to and from
the health-care provider or for nonprescription medication.
The parent who incurs a health-care expense on behalf of a child (called the "incurring parentj is
ORDERED to give the other parent (called the "nonincurring parent') a copy of all forms, receipts, bills,


© TexaslawHelp.org, Final Decree of Divorce with Children, June 2013                            Page 15 of 23




                                                             52                  17
                                                   DC              BK14087 PG55

                                                  DC           BK14008 PG1690




statements, and explanations of benefits that show the portion of the expense not covered by insurance
within 30 days of receipt.
The nonincurring parent is ORDERED to pay his or her percentage of any uninsured expense within 30
days of receiving documentation of the expense by:
o   paying the health-care provider directly, or
o   reimbursing the incurring parent, if the nonincurring parent's portion of the expense has already
    been paid.


10E. Claims
Either parent may file claims and receive payments directly from the insurance carrier. Further, for the
sole purpose of Texas Insurance Code Sections 1204.251 and 1204.252, the party who is not carrying
the insurance policy is designated the managing conservator or possessory conservator of the children.
Any reimbursement payments received from the health insurance carrier belongs to the parent who paid
the expense. If the insurance carrier sends reimbursement to the parent who did not pay the expense, he
or she is ORDERED to endorse the check and deliver it to the parent who paid the expense with 3 days.


10F.    Health Insurance Policy Requirements
Each parent is ORDERED to follow all requirements of any health insurance policy covering the child/ran
to get maximum reimbursement and direct payment from the insurance company. This includes
requirements for:
o   giving advance notice to the insurance company, and
o   getting second opinions, and
o   using "preferred providers."
If a parent incurs health-care expenses for the child/ren using "out-of-network" health-care providers or
services, or fails to follow the health insurance company procedures or requirements, that parent shall
pay all such health-care expenses incurred unless:
o   the expenses are emergency health-care expenses, or
o   the parents have a written agreement regarding such health-care expenses, or
o   the Court makes a different order.
Denial of a bill by an insurance carrier does not excuse the obligation of the parents to pay the
expense.




© TexaslawHelp.org, Final Decree of Divorce with Children, June 2013                                Page 16 of 23




                                                              53                  18
                                                  DC              BK14087 PG56

                                                 DC           BK14008 PG1691



                                                                                                                        .
                                                                                                                         i
                                                                                                                   •
                                                                                                                  . ~    :I
11. Parent's Information                                                                                                ·=

11A. Disclosure of Mother's Information
(Check one box.)

lid"fhe Court ORDERS Mother to disclose the following information and changes in that information to
    Father, the Court and the State Case Registry as required by Texas Family Code 105.006 and
    ORDERED in section 12 of this Decree. (Fill in the following information for the Wife/Mother.)

       Name:
       Home Address:
       Mailing Address:
       Home phone#
       FULL Social Security #:
       Driver's License #:                                                       Issuing state:
       Employer:
       Work address:

D   The Court finds, pursuant to Texas Family Code 105.006(c) and 105.007(c), that disclosure of
    Mother's information to Father is likely to cause Mother or the children harassment, abuse, serious
    harm or injury. The Court ORDERS that Mother's address and other identifying information not be
    disclosed. The Court further ORDERS that Mother is not required to give her address or other
    identifying information to Father or notify Father or the Court of changes in that information. The
    Court ORDERS Mother to provide her mailing address and changes in her mailing address to the
    State Case Registry, Contract Services Section, MC046S, P.O. Box 12017, Austin, Texas 78711-
    2017.

118.      Disclosure of Father's Information
(Check one box.)

~e Court ORDERS Father to disclose the following information and changes in that information to
     Mother, the Court and the State Case Registry as required by Texas Family Code 105.006 and
     ORDERED in section 12 of this Decree. (Fill in the following information for the Husband/Father.)

       Name:
       Home Address:
       Mailing Address:
       Home phone #:
       FULL Social Security
       Driver's License #:
       Employer:
       Work address:

D    The Court finds, pursuant to Texas Family Code Section 1              ) and 105.007(c), that disclosure
     of Father's information to Mother is likely to cause Father or the children harassment, abuse, serious
     harm or injury. The Court ORDERS that Father's address and other identifying information not be
     disclosed. The Court further ORDERS that Father is not required to give his address or other
     identifying information to Mother or notify Mother or the Court of changes in that information. The
     Court ORDERS Father to provide his mailing address and changes in his mailing address to the State
     Case Registry, Contract Services Section, MC046S, P.O. Box 12017, Austin, Texas 78711-2017.


e TexasLawHelp.org, Final Decree of Divorce with Children, June 2013                              Page 17 of 23




                                                             54                        19
                                                  DC              BK14087 PG57

                                                DC            BK14008 PG1692




                                                                                                                  .'
 12.    Required Notices
This section is not applicable If and to the extent it conflicts with the Court's Order regarding
disclosure of information in section 11 above.

EACH PERSON WHO IS A PARTY TO THIS ORDER IS ORDERED TO NOTIFY EVERY OTHER PARTY,
THE COURT, AND THE STATE CHILD SUPPORT REGISTRY OF ANY CHANGE IN THE PARTY'S:
    •   CURRENT RESIDENCE ADDRESS,
    •   MAILING ADDRESS,
    •   HOME TELEPHONE NUMBER,
    •   NAME OF EMPLOYER,
    •   ADDRESS OF EMPLOYMENT,
    •   DRIVER'S LICENSE NUMBER, AND
    •   WORK TELEPHONE NUMBER.
THE PARTY IS ORDERED TO GIVE NOTICE OF AN INTENDED CHANGE IN ANY OF THE REQUIRED
INFORMATION TO THE OTHER PARTY, THE COURT, AND THE STATE CASE REGISTRY ON OR
BEFORE THE 60TH DAY BEFORE THE INTENDED CHANGE. IF THE PARTY DOES NOT KNOW OR
COULD NOT HAVE KNOWN OF THE CHANGE IN SUFFICIENT TIME TO GIVE NOTICE OF THE                                       .
CHANGE TO PROVIDE 60-DAYS NOTICE, THE PARTY IS ORDERED TO GIVE NOTICE OF THE
CHANGE ON OR BEFORE THE 5TH DAY AFTER THE DATE THAT THE PARTY KNOWS OF THE
CHANGE.
THE DUTY TO FURNISH THIS INFORMATION TO EVERY OTHER PARTY, THE COURT, AND THE
STATE CASE REGISTRY CONTINUES AS LONG AS ANY PERSON, BY VIRTUE OF THIS ORDER, IS
UNDER AN OBLIGATION TO PAY CHILD SUPPORT OR ENTITLED TO POSSESSION OF OR ACCESS
TO A CHILD.
FAILURE BY A PARTY TO OBEY THE ORDER OF THIS COURT TO PROVIDE EVERY OTHER PARTY,
THE COURT, AND THE STATE CASE REGISTRY WITH THE CHANGE IN THE REQUIRED
INFORMATION MAY RESULT IN FURTHER LITIGATION TO ENFORCE THE ORDER, INCLUDING
CONTEMPT OF COURT. A FINDING OF CONTEMPT MAY BE PUNISHABLE BY CONFINEMENT IN
JAIL FOR UP TO SIX MONTHS, A FINE OF UP TO $500 FOR EACH VIOLATION AND A MONEY
JUDGMENT FOR PAYMENT OF ATTORNEY'S FEES AND COURT COSTS.
Notice shall be given to every other party by delivering a copy of the notice to each party by registered
or certified mail, return receipt requested.
Notice shall be given to the Court by delivering a copy of the notice either in person to the clerk of the
Court or by registered or certified mail addressed to the clerk.
Notice shall be given to the State Case Registry by mailing a copy of the notice to the State Case
Registry, Contract Services Section, MC046S, P.O. Box 12017, Austin, Texas 78711-2017.


13.      WARNINGS TO PARTIES
                                                                                                                   •
FAILURE TO OBEY A COURT ORDER FOR CHILD SUPPORT OR FOR POSSESSION OF OR
ACCESS TO A CHILD MAY RESULT IN FURTHER LITIGATION TO ENFORCE THIS ORDER,
INCLUDING CONTEMPT OF COURT. A FINDING OF CONTEMPT MAY BE PUNISHABLE BY
CONFINEMENT IN JAIL FOR UP TO SIX MONTHS, A FINE OF UP TO $500 FOR EACH VIOLATION
AND A MONEY JUDGMENT FOR PAYMENT OF ATTORNEY'S FEES AND COURT COSTS.
FAILURE OF A PARTY TO MAKE A CHILD SUPPORT PAYMENT TO THE PLACE AND IN THE
MANNER REQUIRED BY A COURT ORDER MAY RESULT IN THE PARTY'S NOT RECEIVING CREDIT
FOR MAKING THE PAYMENT.
FAILURE OF A PARTY TO PAY CHILD SUPPORT DOES NOT JUSTIFY DENYING THAT PARTY
COURT-ORDERED POSSESSION OF OR ACCESS TO A CHILD. REFUSAL BY A PARTY TO ALLOW
POSSESSION OF OR ACCESS TO A CHILD DOES NOT JUSTIFY FAILURE TO PAY COURT-
ORDERED CHILD SUPPORT TO THAT PARTY.




@ TexaslawHelp.org, Final Decree of Divorce with Children, June 2013                              Page 18 of 23




                                                             55                  20
                                                      DC              BK14087 PG58

                                                      DC           BK 14008 PG 1693




    14.       Property and Debt

    WARNING: Additional forms are needed to divide retirement benefits and to transfer title to real estate.
, If you plan to divide retirement benefits or you jointly own a house or land with your spouse, do NOT use this
l form without first talking to a lawyer. You can hire a lawyer to review and appropriately modify this decree and
·   write the additional documents you must have for a ffat fee. Call your local lawyer referral seNice or the State
.   Bar of Texas Lawyer Referral Information SeNice at 1(BOO) 252-9690 for help finding a lawyer.
,   About community property: Texas is a community property state. This means that any new property or debt
·   that either party obtains from the minute they are married until the minute the judge grants the divorce is
.   probably community property, even if the property or debt is only in one spouse's name. There are only a few
·   exceptions to the law of community property. The exceptions are gifts, inheritance or a recovery for personal
.   injuries that occurred during the marriage that was not for lost wages or medical expenses. All community
    property and debt should be included in the Final Decree of Divorce .
. About separate property: If either party receives a gift, an inheritance, or a recovery for personal injuries that
  occurred during the marriage that was not for lost wages or medical expenses, it is separate property It is a
  good idea to list separate property obtained during the marriage as that individual's separate property in the
  Final Decree of Divorce.
    Ta_~~to a_lawyer ifyou have questions about property and debt.


    The Court makes the following orders regarding the parties' community and separate property:
    Husband's Separate Property
    (Fill in a · es. If there is no property to declare in any particular category, write "none".)
    The Court c       rms that the Husband owns the following property as his separate property:
    1.
                                  reet Address                          City                                State             lip
          D   Husband owned tli     ouse before marriage.
          D   Husband received this      e as a gift or inheritance.

    2.    Land located at: --==----:-~-=---~~-----:=::----------;:::-.------:;;::---
                                 street Address                         City                                State             lip
          D   Husband owned this land before marri
          0   Husband received this land as a gift or inhe
    3. Cars, trucks, motorcycles or other vehicles
          Husband owned these vehicles before marriage or received                    I"''W:'m   as a gift or inheritance during the
          marriage:
           Year                Make                               Model




    4.    Other Money or Pr
          Husband owned the fol         ing money or personal property before the marriage:


          Husband inherited or received as a · the following money or personal property during the marriage:


          Husband received the following money recove or personal injuries that occurred during the
          marriage that was not for lost wages or medical ex




    © TexasLawHelp.org, Final Decree of Divorce with Children, June 2013                                                  Page 19 of 23




                                                                 56                              21
                                                   DC               BK14087 PG59

                                                  DC             BK14008 PG1694




Husband's Community Property
The Court ORDERS that the Husband is awarded (gets) the following property as his sole and separate
property, and Wife conveys (gives) to Husband her interest in the property, and Wife is divested of (loses)
all right, title, interest and claim in and to that property.
Wife IS ORDERED to sign any deeds or documents needed to transfer any property listed below to the                                                      ....
Husband. Husband is responsible for preparing the documents.
1. All property in Husband's care, custody or control, or in Husband's name, that this Final Decree of                                                       .,
                                                                                                                                                              •

   Divorce does not give to the Wife.
2. House or land located at:
                                    -s~~~~::~------------co~-~~----~s~~~~~--~~~P---------

      Legal Description:


3.   Other real property located
                                                                                                                                                             '\

      Legal Descnptlon:                                                                                                                     Wo',JSJ1         i
                                       QOII~piQ~.,..o.LJ-...L.IIo~~DUoii......>J4....1Uilld-.L.!!!!!........t,,..W!\-"~........_,_--...-..ft\ tJa ·.~   ·l
4.   All of Husband's employment benefits, including retirement, pension, 401(k), profit-sharing, and stock                             OJ]o&{l'ttt ··j
     option plans that are in his name alone, along with all of Husband's military retirement benefits and                                   l ~1, t
     individual retirement accounts (IRAs) that are in his name alone. (Note: If you want to divide retirement or                                    • f
     employment benefits do NOT use this form. Talk to an attorney.)
5.   All cash and money in any bank or other financial institution listed in Husband's name alone.
6.   Any insurance policy that covers Husband's life.
7.   Husband's cars, trucks, motorcycles or other vehicles listed below:

      Year                Make                                 Model

     --~l__C1_._9...L..1.L..--- ----lNI-¥-+'1•..~~-~s-o.,L;n.,____ Se t1trct                                                                             .    '


8.   Husband will also keep the following pr·~~~-------------------




Husband's Debts
The Husband shall pay the debts listed below:
1. All taxes, bills, liens, and other charges, present and future, that are in Husband's name alone or that
   this Decree gives to the Husband alone, unless this Decree requires otherwise.
2. Any debt Husband incurred after separation. Date of separation: ...,..,.-.---,,-----,-,,---
                                                                                       Month    Day    Year
3.   The balance due on any loan or mortgage for the real property that this Decree gives to Husband
     alone.
4.   The balance due on any loan for any vehicles that this Decree gives to Husband alone.
5.   All other debts listed below, which are not in Husband's name alone: (such as credit cards, student loans,
     medical bills, income taxes)




© TexasLawHelp.org. Final Decree of Divorce with Children. June 2013                                                   Page 20 of23




                                                               57                      22
                                                DC             BK14087 PG60

                                                DC         BK14008 PG1695


                                                                                                                                        ..


Wife's Separate Property
   · all lines. If there is no property to declare in any particular category, write "none".)
The Co         nfirms that Wife owns the following property as her separate property:

1.                   at: --::::---:-:-77"----------::-::---------=:--:-------=:-:---
                           Street Address                         City                          State            Zip
     D   Wife owned this      e before marriage.
     D   Wife received this hou      a gift or inheritance.

2.   Land located at: --=:----,-..,....,..,,----~o::::-----=:----------=::------~--
                           street Address                         City                          State             Zip
     D   Wife owned this land before marriage.
     D   Wife received this land as a gift or inheritance.
3. Cars, trucks, motorcycles or other vehicles
     Wife owned these vehicles before the marriage or received them as a gift or inheritance during the
     marriage:
      Year               Make                             Model                      Vehicle Identification No. [VIN]

     il~9~9~~,~~~fi~                                         DC            BK14087 PG61

                                        DC         BK14008 PG1696




       Court-Ordered Maintenance.

       The Court finds that under the circumstances presented in this case, Habibe Nalan Erkan is

eligible for maintenance under the provisions of Texas Family Code chapter 8. Accordingly,

Mehmet Turan Erkan is ordered to pay as maintenance the sum of$288.00 per month to Petitioner,         .,
with the first payment being due on the 1st day of January 2014, and a like amount being due the 1st

day of each consecutive month thereafter until the earliest of one of the following events occurs:

       1.      the payments end on December 31, 20 14;
       2.      death of either Mehmet Nalan Erkan or Habibe Nalan Erkan;
       3.      remarriage ofHabibe Nalan Erkan; or
       4.      further orders of the Court affecting the spousal maintenance obligation.

       Payment shall be made by Mehmet Nalan Erkan directly to Habibe Nalan Erkan in the fonn

of cash, cashier's check, or money order at the last known address provided to Mehmet Nalan Erkan

by Habibe Nalan Erkan.




                                                                                                       ..
                                                                                                       •
                                                                                     Page 22(a) of23



                                                  59                  24
                                                                         DC                   BK14087 PG62

                                                                        DC                  BK14008 PG1697




4. All of Wife's employment benefits, including retirement, pension, 401 (k), profit-sharing, and stock
   option plans that are in her name alone, along with all of Wife's military retirement benefits and
   individual retirement accounts (IRAs) that are in her name alone. (Note: If you want to divide retirement
   or employment benefits do NOT use this form. Talk to an attorney.)
5. All Wife's cash and money in any bank or other financial institution listed in Wife's name alone.
6. Any insurance policy that covers the Wife's life.
7. Wife's cars, trucks, motorcycles or other vehicles listed below:

       Year                           Make                                                Model                            Vehicle Identification No. (VIN]
     ~'~q~q~q--~(SL~~~~~~~--~~~c~~
8.   Wife will also keep the following prope




Wife's Debts
The Wife shall pay the debts listed below:
1. All taxes, bills, liens, and other charges, present and future, that are in Wife's name alone or that this
   Decree gives to Wife alone, unless this Decree requires otherwise.
2.    Any debt Wife incurred after separation. Date of separation: -:-:--.--::-------,:----
                                                                                                                 Month            Day             Year
3.    The balance due on any loan or mortgage for the real property that this Decree gives to Wife alone.
4.    The balance due on any loan for any vehicles that this Decree gives to Wife alone.
5.    All other debts listed below, which are not in ife's name alone: (such as credit cards, student loans,
      medical bills, income taxes)
                                                  ---------~-------------------------




                                                                                                                                                                                               '·
15.         Muniment of Title
This Decree shall serve as a muniment of title to transfer ownership of all property awarded to any party
in this Final Decree of Divorce. (A "muniment of title" creates an official record of ownership transfer.)


16.          Name Change
The Court ORDERS the name of the:
(Check all boxes that apply.)
0     Husband changed back to a name used before marriage, as it appears below.

                                                                      Middle                                                                  Last

0     Wife changed back to a name used before marriage, as it appears below.

      -=--=-··
       First
               ···--·--··-·-···-··---·······---·--····--·--·--···--------------··--·--·--·--·
                                                                               Middle
                                                                                              ·---·-··-······---·· . . ·-·--·-----·- .... ·-------------·-----·-·------·----·--
                                                                                                                                                      Last
                                                                                                                                                                                ·----·----·-




II:> TexaslawHelp.org, Final Decree of Divorce with Children, June 2013                                                                                               Page 22 of23




                                                                                           60                              25
                                                  DC              BK14087 PG63




17.       Court Costs
The costs of court shall be paid by the party who incurred them to the extent the party is required to pay
such costs. A party who filed an Affidavit of lndigency is not required to pay costs, unless a contest to the
Affidavit of lndigency was sustained by the Court in a separate written order.


18.       Other Orders
The court has the right to make other orders, if needed, to clarify or enforce the orders above.


19.        Final Orders
Any orders requested that do not appear above are denied. This Decree is a final judgment that disposes
of all claims and all parties and is appealable. U 'D '- fl\ ~ ...{;~ c::\ ~-.co{'(c.. ('(__ncJ.._~J
                                                        j                                             ~
                                                                                                 tz-'1-ZOl~~

,3-~-20lf=
Date of Judgment ~




 By signing below, the Petitioner agrees to the                      By signing below, the Respondent agrees to
 form and substance of this Decree.                                  the form and substance of this Decree.
                                             (      )                                              (      )
 Petitioner's Name (print)                   Phone number            Respondent's Name (print)     Phone number


 Petitioner's Signature                      Date                    Respondent's Signature        Date

   Mailing                                                              Mailing
  Address:                                                              Address


    Email:                                                               Email:

      Fax#:                                                                Fax#:
 (if available)                                                       (if available)




© TexaslawHelp.org, Final Decree of Divorce with Children, Feb. 2014                                   Page 23 of 23


                                                             61                        26
                                                   DC            BK14087 PG64

                                                  DC            BK14008 PG1699




        Exhibit A: Standard Possession and Access (Visitation) Order

The Court ORDERS that each conservator shall comply with all terms and conditions of this standard
possession and access order.
The Court ORDERS that this standard possession (visitation) order is effective immediately and applies to
all periods of possession occurring on and after the date the Court signs the order to which this exhibit is
attached.

Designation of Conservators
The Court ORDERS that the conservators are designated in this exh~bit as Home P.~arent and Co-parent.
The   conse~ator known as the 'Home Pa~nt' is          :'Q.b~k! ~~_A.Q ~/(An
                                                           (name)
The conservator known as the 'Co-Parent IS: (name) ___.ID~.&.~~o~
                                                               ...hr.,_,L~. . ~.:t~--Jj--t_.Jt"_.._".-6.t).,.__~--·
                                                                              ..                                    . k__~-tl....
                                                                                                                  ..,..
                                                                                                                    __
Mutual Agreement
The Court ORDERS that Home Parent and Co-Parent shall have possession of the child/ren at any and
all times mutually agreed to in advance by Home Parent and Co-Parent.
In the absence of mutual agreement, the Court ORDERS that Home Parent and Co-Parent shall have
possession of the child/ren as ordered below.

Undesignated Times
The Home Parent shall have the right to possession of the child/ren at all times not specifically ordered
for Co-Parent.

Definitions
"School" means the primary or secondary school where a child is enrolled, or if the child is not enrolled
in a primary or secondary school, the public school district where the child primarily resides.
"Child" includes each child, whether one or more, who is part of this case while that child is under the
age of eighteen years and not otherwise emancipated.
A "weekend" begins on the 15 t, 3rd, and 5th Friday of each month at 6pm, and ends on the following
Sunday at 6 pm, except when:
•     The box "After school** is checked, then during the regular school year, the weekend begins at the
      time the child/ren's school is dismissed before the 15', 3rd, or 5th weekend of each month.
•     The box "Next school day*** is checked, then during the regular school year, the weekend ends at
                                                                               5
      the time the child/ren's school starts on the next school day after the 1 t, 3'd, or 5th weekend of each
      month (if Co-Parent cannot return the children to school on time, s/he must notify the school and the
      other parent).
•     The 1st. 3rd, or 5th weekend coincides with a student holiday or teacher's in-service day or federal,
      state or local holiday that falls on a Monday, then the weekend begins on Friday, and ends on
      Monday; if the holiday falls on a Friday, then the weekend begins on Thursday, and ends on Sunday.
•     If a weekend or midweek visit conflicts with the holiday or summer schedule, you must follow the
      holiday or summer schedule.




© TexaslawHelp.org, Exhibit Standard Possession and Access Order- June 2013                                           Page 1 of 5
Texas Family Code Chapter 153, Subchapter F




                                                               62                   27
                                                              DC                   BK14087 PG65

                                                             DC            BK14008 PG1700




Schedules                                                                                                                                              •
1A.        Co-Parent's Local Schedule                                                                            Co-parent's  Co-parent's
. When the Co-Parent lives within 100 miles of the primary residence of the child/ren, the                         right to     right to
  Co-Parent shall have the right to possession of the child/ren as follows:

Weekends*                      On the 1
                                        51
                                             ,   3'", and 5m weekend of each month. See definition above      .z: :=~~~:t=, ::::t:
                                                                                                                 possession , possession


                                                                                                                 6 pm
                                                                                                                                      ·:e::i
                                                                                                                                     day• ..
                                                                                                                                     ~
Mld·Week Visit                 On Thursday of each school week                                                ·fner school**           School starts
                                                                                                                 6pm                ~~
Thanksgiving                   Starts last day of school before Thanksgiving and ends on Sunday.              • f.n.er school**     : 6 pm
Odd-Numbered Years

Christmas Break
Even-Numbered Years
                               Starts the last day of school before Christmas Break and ends December
                               28m.
                                                                                                               Z.:
                                                                                                                 6pm
                                                                                                                        school..    . noon


Christmas Break                Starts on December 28'h and ends the day before school starts after            , noon                 6pm
Odd-Numbered Years             Christmas Break.

Spring Break                   Starts the last day of school before Spring Break and ends the day before      'Lschool*;             6pm
Even-Numbered Years            school starts after Spring Break.                                                6pm
                                                     81                   51
Standard Summer                Starts on July 1 and ends on July 31            •                               6pm                  ·6pm

Different Summer                 If Co-Parent gives Home Parent written notice by April 1 of each year, Co-   6pm                   '6pm
Co-Parent must notify            Parent may choose a different 30-day summer schedule. The schedule
Home Parent of the             . must be: after school is dismissed for summer break, only 1 or 2 blocks of
dates, in writing, by            time, each at least 1 week long, and not during the last week of the
April f.                         summer break

18. Home Parent's Local Schedule                                                                              .     Home·           Home·
  Notwithstanding the weekend and midweek periods of possession ordered for Co-Parent                         ' parent's right i parent's right ·
  above, it is expressly ORDERED that Home parent shall have a superior right to                              . to possession · to possession
· possession of the children as follows:                                                                        shall begin at: , shall end at:

· Thanksgiving                  Starts the last day of school before Thanksgiving and ends Sunday.             6 pm                  6pm
  Even-Numbered Years

Christmas Break                 Starts the last day of school before Christmas Break and ends December         6 pm                  noon
Odd-Numbered Years              28m.

 Christmas Break                Starts on December 28m and ends the day before school starts after             noon                  6pm
 Even-Numbered Years            Christmas Break.

· Spring Break                  Starts the last day of school before Spring Break and ends the day before      6 pm                  6pm
  Odd-Numbered Years            school starts after Spring Break.

  Extended Summer                If the Home Parent gives the Co-parent written notice by April 15 of each   : 6 pm                  6pm
  Home Parent must notify        year, the Home-parent may designate 21 days beginning not earlier than the
. Co-Parent of the dates, in   · day after the child's school is dismissed for the summer. The dates must be
  writing, by April tfl'         exercised in not more than 2 separate periods of at least 7 consecutive days
                                 each.                                                                       ·
                                The dates must not be:
                                • during the last week of the summer break
                                • during days when the Co-Parent has a scheduled summer, or
                                  Father's/Mother's Day visitation

 Summer Weekend                 If the Home Parent gives the Co-parent written notice by April15 of each      . 6 pm                 6pm
 During Co-Parent's              year, the Home-parent shall have possession of the child/ren on 1
 Summer VIsitation               weekend during the child/ren's summer break, when the Co-Parent
 Home Parent must              . would otherwise be entitled to weekend possession of the child/ren.
 notify Co-Parent of the        The weekend:
 dates, in writing, by April    • Cannot interfere with the Co-Parent's Father's or Mother's Day weekend
 15"
                                • Cannot be the last weekend of summer


 © TexasLawHelp.org, Exhibit Standard Possession and Access Order- June 2013                                                       Page 2 of 5
 Texas Family Code Chapter 153, Subchapter F




                                                                          63                      28
                                                          DC               BK14087 PG66

                                                         DC             BK14008 PG1701




2A. Co-Parent's Long Distance Schedule                                                                       Co-parent's        Co-parent's
                                                                                                               right to           right to
When Co-Parent lives more than 100 miles from the primary residence of the child/ren, the                    possession         possession
Co-Parent shall have the right to possession of the child/ren as follows:                                   shall begin at:,    shall end at:
Weekends•                    On the 1", 3                                               DC             BK14087 PG67

                                              DC           BK14008 PG1702




3. Child's Birthday, Mother's Day and Father's Day
Home Parent and Co-Parent shall also have the right to possession of the child/ren as follows,
notwithstanding the weekend and midweek periods of possession ordered for Co-parent and regardless
of the distance between the residence of a parent and the child:
                                                                                                                  .·
Child's Birthdavs
The Parent who does not already have a scheduled visit on the child's birthday shall have the right to
possession of the child on the child's birthday, from 6 p.m. to 8 p.m., provided he or she picks up the child
from t residence of the parent entitled to possession, and returns the child to the same place.
 C ck here only if you want to include the child's minor siblings for this birthday visit.)
   This visit shall include the child's minor siblings.
Father's Day
If a conservator, the Father shall have possession of the child/ren on Father's Day weekend, provided he
picks up the child/ren from the residence of the parent entitled to possession, and returns the child/ren to
the sam lace.
The  eekend starts Friday before Father's Day at 6 p.m. and ends at:
  6 p.m. Sunday or D 8 a.m. on the Monday after Father's Day.
Mother's Day
If a conservator, the Mother shall have possession of the child/ren on Mother's Day weekend, provided
she picks up the child/ren from the residence of the parent entitled to possession, and returns the
child/ran to the same place.
The ~kend starts Friday before Mother's Day at:
4f6   p.m. or D at the time the child's school is regularly dismissed
~d ~dsat:
[il1f p.m. Sunday or D at the time the child's school resumes after Mother's Day
4. Genera/ terms and Conditions
Except as otherwise expressly provided in this standard Possession Order, the following terms and
conditions apply regardless of the distance between the residence of a parent and the child:
Exchange of Children at Start of Co-parent's Possession



~
    e
    C urt ORDERS the Home Parent to surrender the child/ren to the Co-Parent at the beginning of
eac Co-parent's periods of possession at: (Check one.)
   Home parent's residence.
D   The following l o c a t i o n : - - - - - - - - - - - - - - - - - - - - - - - - - - -

Unless a period of possession begins at the time the child/ren's school is regularly dismissed, then the
Court ORDERS the Home parent to surrender the child to Co-parent at the beginning of each such period
of possession at the school in which the child is enrolled.

If the child is not in school, Co-parent shall pick up the child at the location designated above and the
Court ORDERS the Home parent to surrender the child to Co-parent at the location designated above.
If the children will not be in school, the Home-Parent shall immediately notify the Co-Parent.
Exchange of Children at End of Co-Parent's Possession
The Court ORDERS the Co-Parent to surrender the child/ren to the Home Parent at the end of Co-
Parent's possession at: (Check one.)
0 Co-Parent's residence.
Q1(ome parent's residence.
0   The following l o c a t i o n : - - - - - - - - - - - - - - - - - - - - - - - - - -

© TexaslawHelp.org, Exhibit Standard Possession and Access Order- June 2013                         Page 4 of 5
Texas Family Code Chapter 153, Subchapter F




                                                         65                   30
1                                                 DC            BK14087 PG68

                                                  DC           BK14008 PG1703
                                                                                                                       l



    However, if the Home Parent and Co-Parent live in the same county when the order is signed and the
    Co-Parent remains in the county, but the Home Parent moves out of the county, then beginning on the
    dat~ome Parent moves, Co-Parent shall return the child/ren to the Home parent at: (Check one.)
    ~a-Parent's residence.
    0 the location designated above.
    If a period of possession ends at the time the child/ren's school resumes, the Court ORDERS the Co-
    Parent to surrender the child/ren to Home Parent at the end of each such period of possession at the
    school in which the child is enrolled or, if the child is not in school, at the residence of Home Parent.

    If the child/ren will not be delivered to school on that day, Co-Parent shall immediately notify the school
    and Home Parent that the child/ren will not or has not been returned to school.

    Child/ren's Personal Effects
    The Court ORDERS each conservator to return with the child/ren the personal effects that the child
    brought at the beginning of the period of possession.

    Designation of Competent Adult
    Each conservator may designate any competent adult to pick up and return the child/ren, as applicable.
    The Court ORDERS that a conservator or designated competent adult be present when the child/ren
    is/are picked up or returned.

    Notice if Unable to Exercise Possession
    The Court ORDERS each conservator to give notice to the person in possession of the child on each
    occasion that the conservator will be unable to exercise that conservator's right of possession for any
    specified period.

    Written Notice
    Written notice, including notice by email or fax, shall be deemed to have been timely made if received or,
    if applicable, postmarked before or at the time that notice is due.

    Notice to Peace Officer
    NOTICE TO ANY PEACE OFFICER OF THE STATE OF TEXAS: YOU MAY USE
    REASONABLE EFFORTS TO ENFORCE THE TERMS OF CHILD CUSTODY SPECIFIED IN
    THIS ORDER.
    A PEACE OFFICER WHO RELIES ON THE TERMS OF A COURT ORDER AND THE
    OFFICER'S AGENCY ARE ENTITLED TO THE APPLICABLE IMMUNITY AGAINST ANY
    CLAIM, CIVIL OR OTHERWISE, REGARDING THE OFFICER'S GOOD FAITH ACTS
    PERFORMED IN THE SCOPE OF THE OFFICER'S DUTIES IN ENFORCING THE TERMS OF
    THE ORDER THAT RELATE TO CHILD CUSTODY.
    ANY PERSON WHO KNOWINGLY PRESENTS FOR LAW ENFORCEMENT AN ORDER
    THAT IS INVALID OR NO LONGER IN EFFECT COMMITS AN OFFENSE THAT MAY BE
    PUNISHABLE BY CONFINEMENT IN JAIL FOR AS LONG AS TWO YEARS AND A FINE OF
    AS MUCH AS $10,000.

    This concludes the Possession (Visitation) Order.




    © TexaslawHelp.org, Exhibit Standard Possession and Access Order- June 2013                          Page 5 of 5
    Texas Family Code Chapter 153, Subchapter F




                                                             66                   31
------------------------------------------------------------------------------------------------------------------------------

                                                        CLERK’S CERTIFICATE
----------------------------------------------------------------------------------------------------------------------------- --------------------------




The State of Texas                     §

County of Travis                      §



I, VELVA L. PRICE, Clerk of the District Courts of Travis County, Texas, do hereby certify that the
documents contained in this record to which this certification is attached are all of the documents
specified by Texas Rule of Appellate Procedure 34.5 (a) and all other documents timely requested by a
party to this proceeding under Texas Rule of Appellate Procedure 34.5 (b).




GIVEN UNDER MY HAND AND SEAL at my office in Travis County, Texas this 13TH day of July,
2015.



                                                                             VELVA L. PRICE
                                                                             District Clerk, Travis County, Texas



                                                                             Chloe Jimenez
                                                                             Deputy




                                                                          67                                                                               32
Tab 2




  68
(489 unread) - nalantx - Yahoo Mail                                                                                                           Pagel of I


          Horne                            News              Sports          Finar1ce           Weather         Games      Groups            Answers


                                                         [~·-·-----·· .~~.~-~~.·:=~~·:~====·-·.-~~-                . . ···-···-------1   ~

                                                                                                                                             .-
                                                                                                                                                  • •
                                                                                                                                                        '# •
                                                                                                                                                        .,
                                                                                                                                                               .
                                                                                                                                                                   ' ,,. •
                                                                                                                                                                      •   <
                                                                                                                                                                             -


   0            Compose                                      To Engin KUGUOGLU,
                :·.: :·:~:·~·::~~~: . . . ~~·< (99+)                        \!~[ft .            Re: merhaba

   II Drafts {25)
   'I Sent
   0 Spam {4)                            '.~~:·ii~i
                                                             From: Engin KUGUOGLU 
   ~

   lll1         Trash {95)                 : '. ~;~ :;~ !~   To: Nalan Erkan 

  •'i
                Folders

                Recent
                                                             Sent: Wednesday, November 13, 2013 3:12 AM
                                                             Subject: RE: merhaba




  e             Messenger                                    GOlsevim ERKAN ad1na Ata!?ehir,Kad1k6y Bostanc1 2893/7 bb:6
                                                             Yukan dudullu 5662 parse!, bb:2 de daireler goronuyor aynca ar
   ~ Calendar                                                ada,23 parsel, 53 pafta da bulunan gayrimenkulU Aysun Gulteki1
                                                             tc:45016620662 'e 17.05.2011 de satrm~
   !Ji         Contacts

  II           Notepad
                                                             Date: Tue, 12 Nov 2013 10:06:54 -0600
                                                             ~mm·
                                                               .....   n:=iJ::.ntv®u::.hnn
                                                                         ........ ··-·. . . . . . ...r.nm
                                                                                                        -···.
   CJ          Yahoo Mail for Mobile

  IEil         Ser1d Feedback                                    Send                     v
                                                                                                  Tt B I        Fl.1 :=   •=:.                                     :~h~v




                                                                                                                           : llSPONalNl"S
                                                                                                                           I      IXl•n
                                                                                                                           I

                                                 69
https:iius-mg5.mail.yahoo,comineo/launch''·rand=4jl65hlo2dihm                                                                                     I 2i6i2013
·• .c   Gi'oail - FW: merhaha                                                                                                  Page I nf4




                                                                                                    jerina gosh 

         -----··-··· .....     -.. -
                                   "   . ...... ·--·-····---··-··-·-----.... ·-·-·· ··--------··-
                                        "


         FW: merhaba
         2 messages

         Engin KUGUOGLU                                                           Fri. Nov 29. 2013 at 1 :43 AM
         To: "'jerinagosh@gmail.com" 




           From: enginkuguoglu@hotmail.com
           To: nalantx@yahoo.com
           Subject: RE: merhaba
           Date: Fri, 8 Nov 2013 14:22:37 +0200

           Merhaba ad1 na kay1th Gaymenkuller a~a~1daki gibidir.



           Sl\:46887664) MEHMET TURAN ERKA"I: HA11iT Oglu


           Sahip Oldugu Ta~mmaz Tesis Kurum, Zemin Bilgisi: Tarih- Yevmiye



          Ataliehir, Kad1koy; SUADiYE Mah.; Pafta No: 121, Ada "10:3190, Parse! Nu:60; Kal:2 Bag1ms1z Boltim
          "lo: 6 : 06/09/2000 - 9487



          ,6-ta~chfr, Kad1koy; SlJADiYE Mah.: Pafta No: 12 L Ada "10:3190, Parse! l\o:60; Kat:2 BagmlSlz Biililm
          No:7 : 06/09i2000- 9487


          ~i~li l.flolge(Kapatildi), $i~li; ,StSLt Mah.; Pafta "lo:\53, Ada l\0:1030, l'arsel No:60; Ka1:2 Bag1ms1z
          Boliicn "lo:4 : OJi0&/1992 -3556


          ___              ____ ........ ·-·---------------------------------------------------------------------·-------- ....
                    ,_,_,,,.
          Date: Thu, 7 Nov 2013 09:51 :12 -0800
          Frum: nalantx@yahoo.com
          Subject: merhaba
          To: enginkuguog lu@hotmail.com

          Engincim merhaba,

          Adi : Mehmet Turan Erkan

          Anne : Adi Gulsevim Erkan ( Kizlik soy adi: Kirbey)

          Baba adi: Hamil Erkan

                                                          70
        httns:iimaiL11.oogle .com/mail/'?ui=2&amp:ik=dOOd8db3a4&amo: view=ot&amp:q~merhaba... 12!6!2013
Gn1ail - FW: merhaba                                                                  Page 4of4


   Subject: merhaba
   To: enginkuguoglu@hotmail.com

   Engincim merhaba,

   Adi : Mehmet Turan Erkan

   Anne    : Adi Gulsevim Erkan ( Kizlik soy adi : Kirbey )

   Baba adi: Hamit Erkan

   T.C. Kimlik numarasi : 58387030172

   Iii : Kastamonu

   llce : Bozkurt

   Koyu : Gungoren

   Cilt No : 0016

   Aile sira No : 0004

   Sira no : 0056

   Kayit no : 12497


   America Social Security Number : 029- 80 -06 15

   Bu numarayi City Bank islemlerinde kullaniyordu, fakat Turkiye'de City bank kapandigi
   icin hie bir sey kanitlayamiyorum toplu para konusunda.

  1998 de Austin I Texas da evlendik. Bu sirada kendi is yerimizde calistik cabaladik butun
  yatirimlarla benim bildigim 6 daire alindi. Bunlar ilgili bazi bilgiler Cengiz de var. Onu
  arayabilirsen o sana ulastirir. 6 ve 8 yasinda iki bebegim var. Onlar icin bir seyler
  yapmam lazim. Mahkenin benden istedigi Turkiyede ono veya ailesine ait ( cunku
  onunla evlendigimde ailesinin sislideki Eskazan apartmanindaki dairelerinden baska bir
  mal varliklari yoktu.Bir yakin arkadasindan ogrendigime gore annesine vekalet vermiste
  olabilir. vekalet vermis bile olsa. Sevgiler selamlar ... Hayirli isler temmennnisiyle ...


   nalan




                                                71
https://mail.google.com/mail/?ui=2& ik=d00d8db3 a4&view=pt&q=merhaba... 12/6/2013
Tab 3




  72
F
0
r
m      1-040
                         Department of the Treasury - 1n1erna1 Kevenue :>erv1ce
                         U.S. Individual Income Tax Return                                                19991                      IRS Use Only-Do not write or staole in
                                                                                                                                                                                      .Wia'!;#~
                                                                                                                                                                                          rJ "·: '-~"'r"l'·
                                                                                                                                                                                                if!,~~- '•
                         For the vear Jan. 1-Dec. 31, 1999, or other tax vear becinnlna                                        endina                                             I   OMB No• •3 .u.&ll.4
Label                     Your first name and initial                              Last name                                                                           Your social security number
(See
instructions.)              MEHMET                                     T                 ERKAN
                     l    If a joint return. spouse's first name and Initial           Last name                                                                       Spouse's social security number
                     A
' se the IRS         B
                     E      HABIBE                                     N                 ERKAN                                                                          Anni ied For
label.
Otherwise,
please print
                     L
                     H
                     E
                     R
                          Home address (number and street). If you have a P .0 . box, see instructions.                                       Apt. no.

                                                                                                                                                                        •      IMPORTANT!
                                                                                                                                                                                You must enter
                                                                                                                                                                                                         •
or type.             E
                          City, town or post office, state, and ZIP code . If you have a foreign address, see Instructions.                                                    your SSN(s) above.

                                                                                                                                                                       Yes     No      Note: Checking "Yes"
Presidential
                                    Do you want $3 to go to this fund? .. . .. . . . . . . . . . .                                                                              x      will not change your

                          ~
Election Campaign                                                                                                                                                                      tax or reduce your
(See instructions.)                 If a ioint return does your spouse want $3 to oo to this fund?.                                                                             x      refund.



Filing Status
                          1
                          2
                          3
                                    --x
                                    ,__
                                              Single
                                              Married filing joint return (even if only one had income)
                                               Married filing separate return . Enter spouse's social security no . above and full name here. ~
                          4                Head of household (with qualifying person). (See instructions.) If the qualifying person is a child but not your dependent,
Check only
one box.
                          5
                          6a
                                    -      enter this child's name here.~
                                           Qualifyino widow( er) with dependent child (year spouse died ~ 19            ). (See instructions.)
                                    IX! Yourself. If your parent (or someone else) can claim you as a dependent on his or her tax               No. of boxes
                                                                                                                                                checked on
Exemptions                                        return, do not check box 6a.                         .. . .. . .           .          ..          ....
                                                                                                                                                Sa and 6b      _2_         .
                              b     1X1 Spouse        ..... .. ....   .        .                           . .               ..         .                              .
                                                                                                                                                No. of your
                              c     Dependents:                                                        (3) Dependent 's      (4)"'1f qualifying
                                                                                         (2) Dependent's social                                                                 children on
                                                                                                                        relationship to           child for child tax           Sc who:
                                                                                             security number
                                                                                                                               you                 credit (see instr)
                         (1 l     First name                      Last name
                                                                                                                                                           ~
                                                                                                                                                                                • lived with you
                                                                                                                                                                                • did not live with
                                                                                                                                                                                                      ---
                                                                                                                                                                                you due to divorce
If more than six
                                                                                                                                                           ~
                                                                                                                                                                                or separation
dependents,
see the
                                                                                                                                                                                (see instructions)
                                                                                                                                                                                                      ---
instructions.                                                                                                                                                                   Dependents on Sc
                                                                                                                                                           ~
                                                                                                                                                                                not entered above
                                                                                                                                                                                Add numbers
                                                                                                                                                                                                      ---
                                                                                                                                                                                entered 0 n
                            d       Total number of exem lions claimed . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                              lines above ~               2
                          7         Wages, salaries, tips, etc. Attach Form(s) W-2 .. .                                                                                 7
Income                    Ba        Taxable interest. Attach Schedule B If required . . . . . . . . . . .                                                               Ba
                            b       Tax-exempt interest. DO NOT include on line Ba . . . . . . . . .          Sb
Attach
Copy B of your            9         Ordinary dividends. Attach Schedule B if required. . . . . . . . . .                                                                 9
Forms W-2 and            10         Taxable refunds, credits, or offsets of state and local income taxes (see instructions) .                                           10
W-2G here.               11         Alimony received. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                   11
Also attach              12         Business income or (loss). Attach Schedule C or C-EZ . . . . . . . . . . . .                                                        12                         -5 975
Form(s) 1099-R if
tax was withheld.        13         Capital gain or (loss). Attach Schedule D if required. If not required, check here . . . . ~ D ~1..;..3-+--------

If you did not
get a W-2, see
                         14
                         15a
                         16a
                                    Total IRA distributions . . . . 15a
                                    Total pensions and annuities . 16a
                                                                            I I                                I
                                    0ther gains or (losses). Attach Form 4797 . . . . . . . . . . . . . . . . . . . . . . . . . . . 14
                                                                                                       b Taxable amount (see instructions)
                                                                                                       b Taxable amount (see Instructions)
                                                                                                                                                                       15b
                                                                                                                                                                       16b
the instructions.
                         17         Rental real estate, royalties, partnerships, S corporations, trusts, etc. Attach Schedule E                                        17                          32 019
Enclose, but do          18         Farm income or (loss). Attach Schedule F .                                                                                         18
not staple, any          19         Unemployment compensation . . . • . . . . . . . . . . . . . . . . . . . . . . . .. . . . .                                         19
payment. Also,           20a        Social security benefits . . . . 2oa    I      I                           I
                                                                                                       b Taxable amount (see instructions)                             20b
please use                                                                                                                                                              21
                         21         Other income. List type and amount (see Instructions) - - - - - - - - - - - - - -
Form 1040-V.
                         22         Add the amounts in the far ri ht column for lines 7 throu h 21 . This is our total income ~                                        22                          26 044
                         23         IRA deduction (see instructions) . . . . . . . . . . . .                          i-;;;2.;;.3-+--------1
                         24         Student loan interest deduction (see instructions) . ..                             24
Adjusted                 25         Medical savings account deduction. Attach Form 8853                               _2_5-1----------1 ·
Gross                    26         Moving expenses. Attach Form 3903 . . . . . . . . . . .                           _2_6-1---------~ .
Income                   27         One-half of self-employment tax. Attach Schedule SE                               l--'-27.;......i-------'-1     L,,;8'"'4""0--1
                         28         Self-employed health insurance deduction (see instructions)                       ......
                                                                                                                          2_8-1---------1
                         29         Keogh and self-employed SEP and SIMPLE plans.                                     t--29---1---------1
                         30         Penalty on early withdrawal of savings . . . . . . .                              t--3_0_ _ _ _ _ _ _ _--1
                         Alimony paid b Recipient's SSN ~
                         31a                                                                 i.....;;.3..;,,;1a""----------1
                         32
                         Add lines 23 through 31 a . . . . . . . . . . . . . . . . . . . . .                                 32                                                                     1 840
                         33
                         Subtract line 32 from line 22. This is our ad'usted ross income . . . .                             33                                                                    24 204
For Privacy Act and Paperwork Reduction Act Notice, See Instructions.                                                                                                                    Form   1040   (1999)
J XB   RF 12/10/99




                                                                                              73
Form 1040 (1999)    Ml:HMI: I I         & HAI:! 11:!1: N l:KKAN                                                                                                                                 PaQe      2

Tax and
Credits
                            b
  Standard -
  Deduction            36
                   ~

  for Most
  People
  Single:
  $4,300               37
  Head of              38
  household:
  $6,350
                       39
  Married filing
                       40
  jointly or
  Qualifying           41
  widow( er):          42                                                                                            42
  $7,200
                       43         Child tax credit (see instructions) . . .                                          43
  Married filing
  separately:          44         Education credits. Attach Form 8863 . . . . . .                                    44                                        .·

  $3,600               45         Adoption credit. Attach Form 8839 . . . . . . .                                    45
                       46         Foreign tax credit. Attach Form 1116 if required                                   46
                       47         Other. Check if from      a D Form 3800       b D Form 8396                        .?
                                  c D Form 8801           d D Form ( s p e c i f y ) - - - - - - -                   47
                       48         Add lines 41 through 47. These are your total credits . . .                                                     ..
                       49                                                                                                                          ....
                       50         Self-employment tax. Attach Schedule SE. . . . . . . . . . . . . . .                                                    _5_0-i-------3....6_8_0_
Other
                       51         Alternative minimum tax. Attach Form 6251 . . . . . . . . . . . . . .                                                   1-'5_,1-+--------
Taxes
                       52         Social security and Medicare tax on tip income not reported to employer. Attach Form 4137 .                             1--"5""2'-+------ - -
                       53         Tax on IRAs, other retirement plans, and MSAs. Attach Form 5329 if required.                                            .......,.5_3-+--------
                       54         Advance earned income credit payments from Form(s) W-2                                                                  i....;;;54~-f---------
                       55         Household employment taxes. Attach Schedule H . . . .                                                                   .......,.5_5____________
                       56         Add lines 49 throuah 55. This is vour total tax . . . . . . .                  ..,.    56                                                                   5.409

rayments               57         Federal income tax withheld from Forms W-2 and 1099. . . . . .    57                 {                                        U
                       58         1999 estimated tax payments and amount applied from 1998 return ~:.....+-~~~~~--11
                                                                                                    58                   ,.
                                                                                                                            •
                       59a        Earned income credit. Attach Sch. EiC if you have a qualifying                      1 <


                                  child b Nontaxable earned income: amt ......           I ________,I
                                                                                                   >> •..             k     ··                                           No
                                  and type ..,.                                                                  i-;;;59:.::a::..i---------F                        •
                       60         Additional child tax credit. Attach Form 8812. . . . . . . . . . .                   o-+-----....,=--=,,,,..,,.--1 ·,··.·
                                                                                                                    6..;;..
                                                                                                                 l--"                                               i
                       61         Amount paid with request for extension to file (see instructions) .               61              5 6 69 1                        ·.
                       62         Excess social security and RRTA tax withheld (see instructions). i.-:6==2:.....+---------1 >
                       63         Other payments. Check if from a D Form 2439 b D Form 4136 L.....;;6..;;..3_.__ _ _ _ _ _--1ri'··
                       64         Add lines 57, 58 59a and 60 throuah 63. These are vour total navments . . . . . . . . . ..,.     64                                                         5,669
Refund                  65   If line 64 is more than line 56, subtract line 56 from line 64. This is the amount you OVERPAID                                65
Have it                 66 a Amount of line 65 you want REFUNDED TO YOU . . . . . . . . . . . . . . . . . . . . . ..,.                                      66a
directlY.           ..,. b Routing number                                               ..,. c Type: D Checking     D Savings
deposited! See
instr and fill in ..,. d Account number - - - - - - - - - - - - - - - - - - - - - - - - -
55b, 66c, and 66d. 67    Amount of In ssvou want APPLIED TO YOUR 2000 ESTIMATED TAX.... 67

Amount                 68         If line 56 is more than line 64, subtract line 64 from line 56. This is the AMOUNT YOU OWE.
You Owe                           For details on how to pay, see instructions . . . . . . . . . . . . . . . . . . . . . . . . . . ..,.                        68
                                                                                                                 I        I                               t. ·z ~. .~
                                                                                                                                                                    < .!"'.7""'·
                                                                                                                                                                        ·-....,                                       Department of the Treasury - ntemaJRevenue Serv'ICe
                                                                                                                                                                                                          TAXMIUIS
         E
         5
         LL.   1040                    U.S. Individual Income Tax Return                                               2000 I                 (Gll)             IRS Uee Only · Do not wrtte or staple In this
                                                                                                                                                                                                     OMB
                                                                                                                                                                                                                   t;t;1l'Y
                                                                                                                                                                                                              No. 1545-0074
                                For the year Jan. 1-Dec. 31 , 2000, or other tax year beginning                                    , 2000, ending                              20
         Label                    Your first name and initial                                                          Last name                                                                  Your social aecurity number
         (See               L
         instructions       A     MEHMET T.                                                                          ERKAN
         on page 19.)       B     If a joint return, spouse's first name and initial                                   Last name                                                                  Spouee's social security number
                            E
         Use the IRS        L     HABIBE N.                                                                          ERKAN
         label.            Home address (number and street). If you have a P.O. box, see page 19.                                     Apt no.       .4 IMPORTANT! .4
                        H
         Otherwise,
         please print   E                                                                                                                              You must enter      I
                        R City, town or post office, state, and ZIP code.                                                                              your SSN(s) above.
         or type.       E
         Presidential
         Election Campaign         Note. Checking "Yes" will not change your tax or reduce your refund.                                    You                 Spouse
         (See page 19.)             Do ou, or our spouse if filin a joint return, want $3 to o to this fund? ........ .            D Yes [i] No D Yes CXJ No
                                   Single
         Filing Status
                          2              x
                                   Married filing joint return (even if only one had income)
                          3        Married filing separate return. Enter spouse's soc. sec. no. above and full name here. .... - - -- - - - - -- - - - -
                          4        Head of household (with qualifying person). (See page 19.) If the qualifying person is a child but not your dependent, enter this child's
         Check only
         one box.                  name here• . . , . - - - - - - - - - - - - - - - - , , - - - - - - - - - - - - - - - - - - - - - - -
                          5        Qualifying widow er with dependent child year spouse died ....                 • See page 19.
                          61       Yourself. If your parent (or someone else) can claim you as a dependent on his or her tax return, do not             No. of bOxea
         Exemptions                                                                                                                                                                                       checked on ea
                                                             check box 6a ................................................................................................................. .             andl!b               _2_
                                   b   [i] Spouse                                                                                                                                                         No. of your
                                                                                                                                                         (3) Dependent's                                  children on lie
                                     c Dependents:                                                          (2) Dependent's social
                                                                                                                                                          relationship to                                 who:
                                                                                                                security number
                                        (1) First name                           Last name                                                                      you                                       e   lived with you

                                                                                                                                                                                                          e  did not live with
                                                                                                                                                                                                          you due to divorce
                                                                                                                                                                                                          or separation
         If more than six                                                                                                                                                                                 (aee page 20)
         dependents,
         see page 20.                                                                                                                                                                                     Dependents on lie




                                    Total number of exemotions claimed .. .... .... .. ... ....... .. ......... ..... .. ..... .. ........ .. ..... .... ....... ....... .. ....... ... ............ ..
                                                                                                                                                                                                          not entered above

                                                                                                                                                                                                          Add numbers
                                                                                                                                                                                                          entered on
                                                                                                                                                                                                          lines above ....
                                                                                                                                                                                                                               '21
                                                                                                                                                                                                                                 2
                                   d
                                  7 Wages, salaries, tips, etc. Attach Form(s) W-2 ..................•.•.................................. _.................... .                            7
    :>) Income
                                  BaTaxable interest Attach Schedule B if required ............................ ................................ .... .... ... .... .                       Ba
        Attach
        Forms W-2 and              bTax-exempt interest Do not include on line Sa ................................. .......=.      lsb"-'l'----------1
        W-26 here.               9 Ordinary dividends. Attach Schedule B if required ............................ .............................................. .                           9
        Also attach             10 Taxable refunds or credits of state and local income taxes ..•••........................................... ...............                               10
        Form( a)
        1099-R If tax           11 Alimony received .......•.•....................•....................•...••....•.••...........•.....•...................•.........••...                    11
        was withheld.           12 Business income or (loss). Attach Schedule C or C-EZ ....................... ................................ ... .......... .                            12                       17267.

        If you did not
                                13 Gap ital gain or (loss). Attach Schedule D if required. If not required, check here ....... ........ ...... ....                             D            13
                                                                                                                                                                                             14
        geta W-2,
        see page 21.            15a Total IRA distributions ............... 115.1
                                16a Total pensions and annuities ...... 181
                                                                                                 I                                    I
                                14 Other gains or (losses). Attach Form 4797 .... ...................................................................... .......... .
                                                                                                                                  b Taxable amount (see page 23)
                                                                                                                                  b Taxable amount (see page 23)
                                                                                                                                                                                            15b
                                                                                                                                                                                            16b
        Enclose, but do         17 Rental real estate, royalties, partnerships, S corporations, trusts, etc. Attach Schedule E ....................... .                                     17
        not attach, any
        payment Also,           1B Farm income or (loss). Attach Schedule F ......... ........................... ............................................... .                          1B
        please use              19 Unemployment compensation ............. ..................................... .... ............................................ .                         19
        Form 1040-V.            20a Social security benefits .. .......... I 201 I                                          I b Taxable amount (see page 25) 20b
                                21 Other income. List type and amount (see page 25)_ _ _ __ _ _ __ _ __ _ __ ___.

                                                                                                                                                                                             21
                                22       Add the amounts in the far right column for lines 7 through 21. This is your total income ... ...... ....... ..,.                           17267.  22
                     23 IRA deduction (see page 27) .•........... ............................................ i-=23"-+--------1
      Adjusted       24 Student loan interest deduction (see page 27).................................. .. ,__2_4_,__ _ _ _ _ ___,
      Gross          25 Medical savings account deduction. Attach Form 8853 ........................ i-=2"'"5-+---- - - - - - 1
      Income         26 Moving expenses. Attach Form 3903 ............................................• i-=2-=-6-+-- - - - - ---1
                     27 One-half of self-employment tax. Attach Schedule SE .................. ...... ,__27_ __ _ _ 1~2_2~0_,.
                     2B Self-employed health insurance deduction (see page 29) .............. ....... ,__2_              8 _,__ _ _ _ _ _ __,
                     29 Self-employed SEP, SIMPLE, and qualified plans .............................. i-=29=-+- - - - - - - i
d,                   30 Penalty on early withdrawal of savings ............... .............................. i-=3"'"0-+------ ---1
                     31a Alimony paid b Recipient's SSN ..,.                     :        :                       '-'3""'1""'a...__ _ _ _ _ _-l
                     32 Add lines 23 through 31a .................................. ............ ........ ................................................... ~32=-+------=1:..:2::...:2~0:....:..•
                     33 Subtract line 32 from line 22. This is your adjusted aross income ..... . .... ........... ... .... .... . ....... ..,. 33                                   16 O4 7.
gi~g.1 1 LHA For Disclosure, Privacy Act, and Paperwork Reduction Act Notice, see page 56.                                                                                        Form 1040 (2000)




                                                                                                                75
Form 104oc2oooi  MEHMET T. & HABIBE N. ERKAN                                                                                                                                                                               Page 2

Tax and         34  Amount    from   line 33 (adjusted   gross  income)  ..........................................................................             ..
                                                                                                                                                                ;.:.~
                                                                                                                                                                    ...""'
                                                                                                                                                                        .. ""'
                                                                                                                                                                           ...~.......~3._,4'-+----"'1'-"6:...!0::....4=-.!..7..!...
Credits         35a Check it                    D
                                         You were 65 or older,              Blind;         D                     D
                                                                                                 Spouse was 65 or older,                              DBlind. I
                    Add the number of boxes checked above and enter the total here ......... ................. ... .... ... ..,.. 35a L - - - - 1
 Standard         b If you are married filing separately and your spouse itemizes deductions,
 Deduction .
 for Most           or you were a dual-status alien, see page 31 and check here                                                                   ..,.. 35b             D
 People         36 Enter your itemized deductions from Schedule A, line 28, oriiaiidarii ............................ .
                  ~

                    deduction shown on the left. But see page 31 to find your standard deduction if you
 Single:            checked any box on line 35a or 35b or if someone can claim you as a dependent ......................................... . 36                                                                      7350.
 $4,400
                37 Subtract line 36 from line 34 ............................................................................................................                             37                          8697.
 Head of            If line 34 is  $96,700   or less, multiply  $2,800 by the   total  number        of  exemptions        claimed    on
 household:
                38
 $6,450             line 6d. If line 34 is over $96,700, see the worksheet on page 32 for the amount to enter ............................ ..                                             38                          5600.
                39 Taxable income. Subtract line 38 from line 37. If line 38 is more than line 37, enter -0-                                                                              39                          3097.
 Married filing
                40  Tax   (see page    32). Check  if any tax from    a         Form(s)    D 8814          b           Form  D4972    :::::::::::::::::::::::::::::::::                   40                             461.
 jointly or     41 Alternative minimum tax. Attach Form 6251 .................................................................................... ..... . 41
 Qualifying
 widow(er):     42 Add lines 40 and 41 ................................................... ... ... ......................................................... ..,.. t---"'=--1------~      42                             461.
 $7,350
                43 Foreign tax credit Attach Form 1116 if required ....................................... l-'-43=--r----------l
 Married        44 Credit for child and dependent care expenses. Attach Form 2441 ............... ... l-'-44-=--r----------l
 filing
 separately:    45 Credit for the elderly or the disabled. Attach Schedule R ........... ................... l--"45:::......ir----------i
 $3,675
                46 Education credits. Attach Form 8863 .. .. ............. ................. .... ................ l-'-46=--r----------l
                47 Child tax credit (see page 36) .......... .... .......... .......... ............. ..... ........... l--"47~r----------i
                48 Adoption credit. Attach Form 8839 .......... ..... ... .. .... .. .... .. .... .. .... ......... .... .. l--"48:::......ir----------i
                49 Other. Check if from a D Form 3800                    b D Form 8396
                      c D Form 8801                d D Form (specify)                                                       &.......:.;;49:.........-------1
                50 Add lines 43 through 49. These are your total credits .............................................................................. 1--'5..,o_ _ _ _ _ _ __
                51 Subtract line 50 from line 42. If line 50 is more than line 42, enter -0- ................................................... ..,..                                     51                            4 61 •
Other           52 Self-employment tax. Attach Schedule SE ....... ... ..... ... ...... .. ... .. ...... .. .. .. ... ... ...... ....... .. ... .. ...... .. ........ .. ...... t--'-5=2-+----~2~4~4=-=-0~.
Taxes           53 Social security and Medicare tax on tip income not reported to employer. Attach Form 4137 ........................... .....-5""3-+--- - -- -- -
                54 Tax on IRAs, other retirement plans, and MSAs. Attach Form 5329 if required ...................... ................ ....... 1--'5""'4-+--------
                55 Advance earned income credit payments from Form(s) W-2 ................................................. ................ .... .....-5""5-+---------
                56 Household employment taxes. Attach Schedule H .... .. .. ... ...... .. .. .. .. .. .. .. .. .. .. .. .... .. ....... ... ... .. .. ... ... .. ..... .. .. .. 1--'5""6-+--------
                57 Add lines 51 through 56. This is your total tax................................................................................. ..,..                                  57                         2901.
Payments 58 Federal income tax withheld from Forms W-2 and 1099 .............................. i--=5=8-1---------1
                59 2000 estimated tax payments and amount applied from 1999 return                                             59
 If you have    60a Earned income credit (EiC)                                                                                60a
 a qualifying
 child , attach   b Nontaxable earned income: amount ..,.. ..                          I_________I
 Schedule EiC.      and type..,. _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                          61  Excess social security and RRTA tax withheld (see page 50) ........................ l-'6""'1-+--------1
                          62  Additional child tax credit Attach Form 8812 ............................................. l-'6""2-+--------1
                          63  Amount paid with request for extension to file ... .. ...... .. .. ... .. .. .. .. .. ... ........... l-'6:..::3-+--------1
                          64  Other payments. Check if from a                 D
                                                                         Form 2439 b                     D
                                                                                                    Form 4136 ......... "'--"6~4_.__ _ _ _ _ __.
                          65  Add lines 58, 59, 60a, and 61 through 64. These are your total oavments ............... ...... .... .. .. ........ .. ...... ..,..     65
Refund                    66  If line 65 is more than line 57, subtract line 57 from line 65. This is the amount you overpaid ........................... i--6~6--r--------
Have it
directly                  67a Amount of line 66 you want refunded to you .................................................................................... ..,.. i--67~a-r-------
deposited!
See page 50
                  llll-     b Routing number                                 1111- c Type:               CheckingD               D  Savings
and fill in 67b, 1111-      d Account number _ _ _ _ _ _ _ __ __
67 c, and 67 d.
                          68 Amount of line 66 vou want aoolied to vour 2001 estimated tax ... .. .... ..,..                            I   68   I
Amount 69 If line 57 is more than line 65, subtract line 65 from line 57. This is the amount ylu owej ........................ ..,.. .....-6=9_.__ _ _ _""'3,_0=-=5....:7-=-.
You Owe 70 Estimated tax oenaltv. Also il1clude on line 69 .. .. .. .... .. ... .. .. .. ... .... .. .. .. .. .... .. 70              15 6 •
                                           t f'Ihave examined this return and accompanying schedules and statements, and to the best of my knowledge and belief, they are true, correct,
        Under penalties of perjury, 1,~eclar:
Sign    and complete. Declaration of pr         er than taxpayer) is based on all information of which preparer has any knowledge.
Here         Your signature                                           Date                    Your oocupation                                      Daytime phone number

Keep a copy
for your
records.
                      ~         Spouse's s:T·9111e. If a i91nt return, both must sign.
                                   I \                   d   r:_·    I        _
                                                                                               D::! / /J..~ l~~!s!::!:pation
                                                                                                         .:J
                                                                                               ulfol1,o(9'
                                                                                                                                                                                           May me   •n~   u1scuss tn ISreturn w1tn the
                                                                                                                                                                                          i ~er shownbell!!..!mpage52)?
                                                                                                                                                                                                                                         II

                                ...-h\ _                 .~ ~)                                 T''       I                 RETAIL                                                        II XI Yes               I      I No
                      Preparer'a              llliii..                                        Department o Ith a lireasury - Interna JR avenue   s erv1ce
                                                                                             .
       E
       0
       LL   1040                    U.S. Individual Income Tax Return                                             2000 I               (99)             IRS Use Only - Do not write or staple In this    t;l1'Y
                                                                                                                                                                                             DMB No. 1545-007 4
                              For the year Jan. 1-Dec. 31, 2000, or other tax year beginning                                 , 2000, ending                         20
       Label                    Your first name and initial                                                       Last name                                                             Your social security r:-iumber
       (See               L
       instructions       A     MEHMET T.                                                                        ERKAN
       on page 19.)       B     If a joint return, spouse's first name and initial                                Last name                                                             Spouse's social security number
                          E
       Use the IRS        L     HABIBE N.                                                                        ~RKAN

       Otherwise,     H
       please print      City, town or post office, state, and ZIP code.                                                                              your SSN(s) above.
       or type.       E
       Presidential
       Election Campaign           Note. Checking "Yes" will not change your tax or reduce your refund.                                   You                 Spouse
       (See page 19.)              Do you, or our spouse if filin a joint return, want $3 to o to this fund? ........ .            D Yes           No D Yes                 No    CXJ                            CXJ
                                   Single
       Filing Status
                        2 X Married filing joint return (even if only one had income)
                        3          Married filing separate return. Enter spouse's soc. sec. no. above and full name here. ~ - - - - - - - - - - - - - -
                        4         Head of household (with qualifying person). (See page 19.) If the qualifying person is a child but not your dependent, enter this child's
       Check only
       one box.                    name here. ~ - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
                        5         Qualifying widow er) with dependent child (year spouse died ~                   • (See page 19.)
                        6a        Yourself. If your parent (or someone else) can claim you as a dependent on his or her tax return, do not             No. of boxes
       Exemptions                                                                                                                                                                               checl       Fom; 1040(2000)            MEHMET T • & HABIBE N • ERKAN                                                                                                                                                                                Page    2
       Tax and                  34 Amount from line 33 (adjusted gross income) .......................................................................... ,.                   .. '""
                                                                                                                                                                                  ...""......_ ......_.-4-3"-'4"---+-----"1!:...6~024~7!.....!..
                                                                                                                                                                                          .. '""
       Credits                  35a Check if:         D You were 65 or older,                     D
                                                                                                  Blind;               D
                                                                                                                      Spouse was 65 or older,                     D    Blind.     I
                                    Add the number of boxes checked above and enter the total here.................................... ~ 35a '-----'
           Standard               b If you are married filing separately and your spouse itemizes deductions,
           Deduction.
           for Most                 or you were a dual-status alien, see page 31 and check here                                                                     ~ 35b              D
                                36 Enter your itemized deductions from Schedule A, line 28, or.stan.dard" .......................... ..
           People

           Single:
                            -       deduction shown on the le~ But see page 31 to find your standard deduction if you
                                    checked any box on line 35a or 35b or if someone can claim you as a dependent ......................................... . 36                                                               7350.
           $4,400
                                37 Subtract line 36 from line 34 ............................................................................................................ 37                                               8697.
           Head of
           household:
                                38 If line 34 is $96,700 or less, multiply $2,800 by the total number of exemptions claimed on
           $6,450                   line 6d. If line 34 is over $96,700, see the worksheet on page 32 for the amount to enter ............................. . 38                                                               5600.
                                39 Taxable income. Subtract line 38 from line 37. If line 38 is more than line 37, enter -0- ................................ . 39                                                             3097.
           Married filing
                                40 Tax (see page 32). Check if any tax from a                       D Form(s) 8814 b                  D   Form 4972 ................................ . 40                                         461.
           jointly or           41 Alternative minimum tax. Attach Form 6251 .......................................................................................... 41
           Qualifying
           widow(er):           42 Add lines 40 and 41 .. ... ..... .. ........... ........ . .... ..... .................. ... ........... .... ................................... .. ~                  42                    461.
           $7,350
                                43
                          Foreign tax credit. Attach Form 1116 if required .................... ... ... ... ... .... .. . i--!4=-3-1---------1
           Married        Credit for child and dependent care expenses. Attach Form 2441 .................. l-..:!4"-4-1---------1
                                44
           filing
           separately:          45
                          Credit for the elderly or the disabled. Attach Schedule R ...... ........................ i-:;45"--1---------1
           $3,675
                                46
                          Education credits. Attach Form 8863 .... ................ .......... ........................ i--!4=-6-1----------1
                                47
                          Child tax credit (see page 36) ..... ........ .... .... .. ................. ....................... i-:;47'---l---------1
                                48
                          Adoption credit. Attach Form 8839 ..... ... .......... .. .... .. ................ .......... ..... i-:;48"--1---------1
                          Other. Check if from a
                                49                          Form 3800   D        b             Form 8396  D
                           c                  D
                                      Form 8801        d        Form (specify)   D                                             i.-..:.:49...__.._ _ _ _ _ _--1
                      50 Add lines 43 through 49. These are your total credits.............................................................................. i-;:5:.:;o_ _ _ _ _ _ _ __
                      51 Subtract line 50 from line 42. If line 50 is more than line 42, enter -0- ................................................... ~                51             4 61.
       Other          52 Self-employment tax. Attach Schedule SE ............................................................................................. i-=5=-2-+------=2=-4=-=4-=0--=-.
       Taxes          53 Social security and Medicare tax on tip income not reported to employer. Attach Form 4137 ........................... t-=5""3-+--------
                      54 Tax on IRAs, other retirement plans, and MSAs. Attach Form 5329 if required ............................................. i-:5,__,4-+--------
                      55 Advance earned income credit payments from Form(s) W-2 ......... ...... ..... ... ....... .. ... ..... .. ................. .. ........ 1--'5'-"5--+---------
                      56 Household employment taxes. Attach Schedule H ... .................. .......... ....... .... ..... .. ..... .. ....... ...... ...... .. .... t-=5'-"6-t---------
                      57 Add lines 51 through 56. This is your total tax .............................. ...... ... .......... .... ... . .... ........ ........... . ~  57           2901.
       Payments 58 Federal income tax withheld from Forms W-2 and 1099 ........................ ...... l--'5'-"8-1---------1
                      59 2000 estimated tax payments and amount applied from 1999 return ............ 1--=5'-"9-l---------1
        If you have   60a Earned income credit (EiC)                                                                                60a
                        b Nontaxable earned income: amount ~ l.___________,I
        a qualifying
        child, attach
           Schedule EiC.
                                      and type~-------------------
                                61    Excess social security and RRTA tax withheld (see page 50) ........................ i-=:6_,_1-+----------1
                                62    Additional child tax credit. Attach Form 8812 .............................. ............... i-=:6::.2--1-----------1
                                63    Amount paid with request for extension to file ........................... ............... 1--=6'-"3--+---------1
                                64    Other payments. Check if from a                D
                                                                                 Form 2439 b                    D
                                                                                                         Form 4136 ......... L.-:06_,_4....__ _ _ _ _ _--1
                                65    Add lines 58, 59, 60a, and 61 through 64. These are your total Davments ..................................... .. ...... ~          65
       Refund                   66    If line 65 is more than line 57, subtract line 57 from line 65. This is the amount you overpaid...........................         66
      Have it
      directly                  67a   Amount of line 66 you want refunded to you.................................................................................... ~ i-=-67:....:aO-f---------
      deposited!
      See page 50
                            ..,_ b    Routing number                                 ..,_ c Type:           Checking   D           Savings  D
      and fill in 67b,      ..,_ d    Account number _ _ _ _ _ _ _ _ _ _ __
      67c, and 67d.
                                68 Amount of line 66 vou want aoolied to vour 2001 estimated tax ... ...... lllo-                                   I   68    I
      Amount   69 If line 57 is more than line 65, subtract line 65 from line 57. This is the amount you owe. ... ........ ........... .. ~ t-=6""9_,__ _ _ _.=3c..:0~5:.....!..7...::...•
      You Owe 70 Estimated tax oenaltv. Also ~elude on line 69 .......................................... I 70 -I                        15 6 •
      Sign    Under penalties of perjury, 1.~eclar
                                               t I have examined this return and accompanying schedules and statements, and to the best of my knowledge and belief, they are true correct
              and complete. Declaration of pre     er than taxpayer) is based on all information of which preparer has any knowledge.                                            '        '
      Here         Your signature                                        Date                  Your occupation                                        Daytime phone number


       ~O~e~O~
       records.
               ~opy ~                Spouse's ••t·gnJ d   e. If a jgfnt return, both must sign.
                                                                     ,..
                                                                                                        D'!:.! ["/'J.:;.0 I~~::'.~~pation
                                                                                                         li.1fo/toC9 \
                                                                                                                                                                                                       May tne   lt ~   discuss this return with the
                                                                                                                                                                                                      l~ershownbel~page52)?
                                                                                                                                                                                                                                                       I
                                        1 \                                  1
                                      ..-+...\ _             .tn 'e r-k...cYl                            Tf'                   RETAIL                                                                 ~Yes I I No

       Paid       signature
                              Preparer's
                                                    ~ 57~( - ,, ; ,) / :                                   j       -   °'-                       1;~e   /    0 4 / 011     ;~::::elf·CXJ
       Preparer's                                      -                                                                                                                                 I EIN
                  Firm's name (or
       Use 0 n Iy yours if self-em-                      ,                                                                                                                               I Phone no.
                              ployed), address,
                              and ZIP code




010002
01-03-01
                                                                                                                       78
                                                                                                                                                                                                    OMS No. 1545-0074
       SCHEDULEC                                                              Profit or loss From Business
       (Form 1040)
       Department of the Treasury
                                                                                               (Sole Proprietorship)
                                                             ..... Partnerships, joint ventures, etc., must file Form 1065 or Form 1065-B.                                                        2000
       Internal Revenue Service (gg)         ..... Attach to Form 1040 or Form 1041.                          ..... See Instructions for Schedule C (Form 1040).
       Name of proprietor                                                                                                                                                             Social security number (SSN)


       MEHMET T. ERK.AN
           A   Principal business or profession, including product or service (see page C-1)
       GIFT, NOVELTY. & SOUVENIR STORES
       c Business name. If no separate business name, leave blank.                                                                                                                    D Employer ID number (EIN), if any
       MAGIC RICE
           E   Business address (including suite or room no.) .....                                                                   __________________________ _
               City, town or post office, state, and ZIP code
           F   Accounting method:            (1)CXJ Cash      (2)0 Accrual                           (3)0 Other (specify) ..,.. _________________________ _
           G   Did you 'materially participate' in the operation of this business during 2000? If 'No,' see page C-2 for limit on losses ..............................                     Yes    CXJ          D       No
           H   If you started or acquired this business during 2000, check here ............................................................................................................ ..,..              D
      I Part I I       Income
           1   Gross receipts or sales. Caution: If this income was reported to you on Form W-2 and the "Statutory employee" box on
               that form was checked, see page C-2 and check here .............................................................................. ..... 0                                  1                  47324 •
           2   Returns and allowances ..........................................................................................................................................          2
           3   Subtract line 2 from line 1 .......................................................................................................................................        3                  47324.
           4   Cost of goods sold (from line 42 on page 2) ...............................................................................................................                4                   3557.

           5   Gross profit. Subtract line 4 from line 3 .....................................................................................................................            5                  43767.
           6   Other income, including Federal and state gasoline or fuel tax credit or refund (see page C-3) ................................................                            6

           7   Gross income. Add lines 5 and 6•........................................................................................................................       .....       7                  43767 .
      I Part 111 Expenses.           Enter expenses for business use of your home only on line 30.
           8   Advertising ....................................          8                                    19       Pension and profit-sharing plans ..................                 19
           9   Bad debts from sales or                                                                        20       Rent or lease (see page C-4):
               services (see page C-3) ......... .. .. .....             9                                         a   Vehicles, machinery, and equipment ............                    20a
       10      Car and truck expenses                                                                              b   Other business property ...........................                20b                26500.
               (see page C-3)                                            10                                   21       Repairs and maintenance ...........................                21
                                   ......... . . ... .. ..............
       11   Commissions and fees .................. 11                                                        22       Supplies (not included in Part Ill) . ..............               22
       12   Depletion .................................... 12                                                 23       Taxes and licenses ....................................            23
       13   Depreciation and section 179                                                                      24       Travel, meals, and entertainment:
            expense deduction (not included in                                           a                             Travel ...................................................         24a
            Part Ill) (see page C-3) ..................... 13                            b                             Meals and
       14   Employee benefit programs (other                                                                           entertainment ..................
            than on line 19) ........................... 14                              c                             Enter nondeductible
       15   Insurance (other than health) ............ 15                                                              amount included on line 24b
       16   Interest:                                                                      (see page C-5) ..................
          a Mortgage (paid to banks, etc.) ......... 16a                                 d Subtract line 24c from line 24b . .................                                            24d
          b Other ............................ .. . . . .. ....... 16b                25   Utilities ...................................................                                   25
       17   Legal and professional                                                    26   Wages (less employment credits) ...............                                                 26
            services ······································· 17                       27   Other expenses (from line 48 on
       18   Office expense ........... . .. . .. . . . . . ........ 18                     oaae 2\ ...................................................                                    27
       28   Total expenses before expenses for business use of home. Add lines 8 through 27 in columns ....................... ............... .....                                      28                 26500.

       29      Tentative profit (loss). Subtract line 28 from line 7 .........................................................................................................            29                17267.
       30      Expenses for business use of your home. Attach Form 8829 ..........................................................................................                        30
       31      Net profit or (loss). Subtract line 30 from line 29.




       32
               e If a profit, enter on Form 1040, line 12, and also on Schedule SE, line 2 (statutory employees, see page C-6).
               Estates and trusts, enter on Form 1041, line 3.
               • If a loss, you must go on to line 32.
               If you have a loss, check the box that describes your investment in this activity (see page C-6).
                                                                                                                                                                              }           31                17267.


               e If you checked 32a, enter the loss on Form 1040, line 12, and also on Schedule SE, line 2 (statutory employees,
                  see page C-6). Estates and trusts, enter on Form 1041, line 3.
               e If you checked 32b, you must attach Form 6198.
                                                                                                                                                                              }           32 a
                                                                                                                                                                                          32b
                                                                                                                                                                                                 D
                                                                                                                                                                                                 D
                                                                                                                                                                                                       All investment
                                                                                                                                                                                                       is at risk.
                                                                                                                                                                                                       Some investment
                                                                                                                                                                                                       is not at risk.


      LHA       For Paperwork Reduction Act Notice, see Form 1040 Instructions.                                                                                                         Schedule C(Form 1040) 2000

020001
10-25-00

                                                                                                           79
      Schedule C (Form 1040) 2000 MEHMET T. ERKAN                                                                                                                                                                                Page 2
      [Part 111 I Cost of Goods Sold (see page C·6)
           33       Method(s) used to
                    value closing inventory:                   a   [XJ      Cost                         b    D          Lower of cost or market                                  c   D            Other (attach explanation)


           34       Was there any change in determining quantities, costs, or valuations between opening and closing inventory? If
                    "Yes,' attach explanation ................................................................................................................................................                D     Yes


           35       Inventory at beginning of year. If different from last year's closing inventory, attach explanation                                                                               35                        1000.

           36       Purchases less cost of items withdrawn for personal use .. ... ............... ... ..... ......... ............... ... ... .. ........ ...                                     l-'3:..::6-1---------

           37       Cost of labor. Do not include any amounts paid to yourself .............. ... ... ......... ............. ........................... ......... ...... f--'3:..:..7--i---------

           38       Materials and supplies .................................................................................................................................... f-"3-=-8-+------5=5..::5:....;7'-"-.

           39       Other costs................................................................................................................................................... ~3.:::.9-1---------

           40       Add lines 35 through 39 ................................................................................................................................. l--'4=-0-+------=6c..::5:...::5=-7.:......:...

           41       Inventory at end of year ............ .... ........................................ ..... . .... ...... ....... .... .......... ... . ... ...... ...... ..... . .. ......... i--:4..:..1-1------3=0...::0~0~.

           42       Cost of goods sold. Subtract line 41 from line 40. Enter the result here and on oage 1, line 4 ....... .... .... ........................ 42      3557 •
      I Part IV I Information on Your Vehicle.                       Complete this part only if you are claiming car or truck expenses on line 1oand are not required
                        to file Form 4562 for this business. See the instructions for line 13 on page C·3 to find out if you must file.


           43       When did you place your vehicle in service for business purposes? (month, day, year)                                      ~


           44       Of the total number of miles you drove your vehicle during 2000, enter the number of miles you used your vehicle for:


                a B u s i n e s s - - - - - - - - - - - - b Commuting------------ c Other - - - - - - - - - - - -

           45       Do you (or your spouse) have another vehicle available for personal use? ..............................................................................                D                      Yes           0No
           46       Was your vehicle available for use during off-duty hours? ................................................................................................... D                               Yes           0No
           47 a     Do you have evidence to support your deduction? ............................................................................................................ D                                Yes           0No
                b   If "Yes' is the evidence written? .................................................................................................................................... n                      Yes           nNo
      I Part V I Other Expenses.                           List below business expenses not included on lines 8·26 or line 30.




020002
           48       Total other expenses. Enter here and on page 1, line 27                     .......... .. ......... ..... ............. ........ .......... ........ .... .... ..... .... ..   I 48
10·25-00                                                                                                                                                                                                Schedule C (Form 1040) 2000
                                                                                                                  80
SCHEDULE SE                                                                                                                                                                           OMB No. 1545-007 4
                                                                          Self-Employment Tax
(Form 1040)
Oepartment of the Treasury
                                                                      ..,_ See Instructions for Schedule SE (Form 1040).                                                               2000
Internal Revenue Service (99)                                                          .... Attach to Form 1040.
Name of person with self-employment income (as shown on Form 1040)                                                               Social security number of
                                                                                                                                 person with self-employment
                                                                                                                                 income ..,_
MEHMET T. ERKAN
Who Must File Schedule SE
You must file Schedule SE if:

•   You had net earnings from self-employment from other than church employee income (line 4 of Short Schedule SE or line 4c of Long Schedule SE)
    of $400 or more, or
•   You had church employee income of $108.28 or more. Income from services you performed as a minister or a member of a religious order
    is not church employee income. See page SE-1.

Note: Even if you had a loss or a small amount of income from self-employment, it may be to your benefit to file Schedule SE and use either
"optional method" in Part II of Long Schedule SE. See page SE-3.

Exception. If your only self-employment income was from earnings as a minister, member of a religious order, or Christian Science practitioner and
you filed Form 4361 and received IRS approval not to be taxed on those earnings, do not file Schedule SE. Instead, write "Exempt-Form 4361" on
Form 1040, line 52.


    May I Use Short Schedule SE or Must I Use Long Schedule SE?
                                                                               Did You Receive Wages or Tips in 2000?
                                                     No                                                                                                         Yes

        Are you a minister, member of a religious order, or Christian                                                  Was the total of your wages and tips subject to social security
        Science practitioner who received IRS approval not to be taxed                                                 or railroad retirement tax plus your net earnings from self-
        on earnings from these sources, but you owe self-employment                                                    employment more than $76,200?
        tax on other earnings?
                                                     No

        Are you using one of the optional methods to figure your net                                                                                            No
        earnings (see page SE-3)?
                                                                                                                       Did you receive tips subject to social securitv or Medicare
                                                                                                                       tax that you did not report to your employer?
                                                     No

        Did you receive church employee income reported on Form W-2
        of$108.28 or more?
                                                     No

                      You May Use Short Schedule SE Below                                                                                      You Must Use Long Schedule SE


Section A-Short Schedule SE. Caution:                                     Read above to see if you can use Short Schedule SE.

1 Net farm profit or (loss) from Schedule F, line 36, and farm partnerships, Schedule K-1
  (Form 1065), line 15a ..........................................................................................................................................            1
2 Net profit or (loss) from Schedule C, line 31; Schedule C-EZ, line 3; Schedule K-1 (Form 1065), line 15a
    (other than farming); and Schedule K-1 (Form 1065·8), box 9. Ministers and members of religious orders,
    see page SE-1 for amounts to report on this line. See page SE-2 for other income to report                                         ............S.t..mt.... .l.....        2                 17267.
3 Combine lines 1 and 2 ·······································································································································               3                 17267.
4 Net earnings from self-employment. Multiply line 3 by 92.35% (.9235). If less than $400, do not
    file this schedule; you do not owe self-employment tax                       .................................................................................   ....     4                 15946 .
5 Self-employment tax. If the amount on line 4 is:

    •   $76,200 or less, multiply line 4 by 15.3% (.153). Enter the result here and on

    •
        Form 1040, line 52.
         More than $76,200, multiply line 4 by 2.9% (.029). Then, add $9,448.80 to the result.
         Enter the total here and on Form 1040, line 52.
                                                                                                                                    }     ······························
                                                                                                                                                                              5                   2440.


6 Deduction for one-half of self-employment tax. Multiply line 5 by 500/o (.5).
    Enter the result here and on Form 1040, line 27 ................................................                      I6 I                             1220.
LHA        For Paperwork Reduction Act Notice, see Form 1040 Instructions.                                                                                                  Schedule SE (Form 1040) 2000




024501
10-18-00

                                                                                                   81
 MEHMET T. & HABIBE N. ERKAN


Schedule SE                    Non-Farm Income    Statement   1


 rcription                                           Amount

From Schedule C                                          17267.

Total to Schedule SE, line 2                             17267.




                                                 Statement(s) 1
                                     82
    Two-Year Comparison Worksheet                                                                           2000
    Name(s) as shown on return                                                                    Social security number
    MEHMET T. & HABIBE N. ERKAN
    1999 Filing Status Married Fi 1 inq Jo int        2000FilingStatus   Married Filing Joint
    1999 Tax Bracket 15 0 %.                          2000 Tax Bracket      .
                                                                         15 0 %
                                                          Tax Year              Tax Year                Increase
                           Description                     1999                  2000                  (Decrease)

    Sch. C/C-EZ (business income/loss)                         <5975. t>             17267.                  23242.
    Schedule E (rental and passthrough)                        32019.                    0.                 <32019. I>
      Total income                                             26044.                17267.                  <8777. I>

    !One-half of self-employment tax                              1840.                 1220.                   <620. I>
      Total adjustments                                           1840.                 1220.                   <620. I>

    ~djusted          gross income                             24204.                16047.                   <8157. I>

    Standard deduction                                          7200.                   7350.                   150.
    Income before exemptions                                   17004.                   8697.                 <8307. I>
    Personal exemptions                                         5500.                   5600.                   100.
                                                      '        11504.                   3097.                 <8407. I>
      Taxable income

    Tax                                                           1729.                    461.               <1268. I>
      Tax before credits                                          1729.                    461.               <1268. I>

        Tax after non-refundable credits                          1729.                    461.               <1268. t>

    Schedule SE (self-employment tax)                             3680.                 2440.                 <1240. I>
      Total tax                                                   5409.                 2901.                 <2508. I>

 Form 4868 (extension request)                                    5669.                      0.               <5669. I>
/ Total payments                                                  5669.                      0.               <5669. I>

    Tax overpaid                                                     260.                  0.                   <260. I>
    Form 2210/2210F (est. tax penalty)                               260.                156.                   <104. I>
    Balance due (including 2210/2210F)                                 0.               3057.                   3057.




J




                                                 83
LL
    E
    0   1040                  U.S. Individual Income Tax Return                                       2001 I              (99)            IRS Use Only - Do not write or staple in this space.
                                                                                                                                                                            OMB No. 1545-0074
                       For the year Jan. 1-Dec. 31, 2001, or other tax year beginning                            , 2001, ending                         20
Label                    Your first name and initial                                                  Last name                                                          Your social security number
 See               L
.nstructions       A     MEHMET T.                                                                    ERKAN
on page 19.)       B      If a joint return, spouse's first name and initial                          Last name                                                          Spouse's social security number
                   E
Use the IRS    L  HABIBE N.                                                                   ERKAN
label.         H
                  Home address (number and street). If you have a P.O. box, see page 19.                                                         Apt.                     ....
                                                                                                                                                                          Important! A
Otherwise,
please print
               E                                                                                                                                    I                    You must enter
               R City, town or post office, state, and ZIP code. If you have a foreign address, see page 19.                                                             your SSN(s) above.
or type.       E
Presidential
Election Campaign Iii... · Note. Checking "Yes" will not change your tax or reduce your refund.                                                        You                       Spouse
(See page 19.)     ,..        Do you, or your spouse if filing a joint return, want $3 to go to this fund? ........ .                                D
                                                                                                                                                     Yes           CXJNo          D
                                                                                                                                                                                  Yes         No CXJ
                              Single
Filing Status
                 2 X Married filing joint return (even if only one had income)
                 3            Married filing separate return. Enter spouse's social security no. above and full name here.~-------------­
                 4            Head of household (with qualifying person). (See page 19.) If the qualifying person is a child but not your dependent, enter this child's
Check only                    name here. ~
one box.                                        -------------------------------------~
                 5            Qualifying widow(er) with dependent child (year spouse died ~                           ). (See page 19.)
                                                                                                                                                                          No. of boxes
                 6a           Yourself. If your parent (or someone else) can claim you as a dependent on his or her tax return, do not check box ea
Exemptions                                                                                                                                                                checked on ea
                  b [XJ Spouse ......................................................................................................................................     and  eb             2
                                                                                                                           (3) Dependent's                                No. of your
                   c Dependents:                                                      (2) Dependent's social
                                                                                                                            relationship to                               children on 6c
                                                                                          security number                                                                 who:
                      (1) First name                        Last name                                                             you                                     e lived with you
                                                                                                                                                                          e did not live with
                                                                                                                                                                                 you due to divorce
                                                                                                                                                                                 or separation
If more than six                                                                                                                                                                 (see page 20)
dependents,
see page 20.                                                                                                                                                                     Dependents on 6c




)                         d
                                                                                                  :       :

                               Total number of exemotions claimed ...........................................................................................................
                                                                                                                                                                                 not entered above

                                                                                                                                                                                 Add numbers
                                                                                                                                                                                 entered on
                                                                                                                                                                                 lines above   ~
                                                                                                                                                                                                     '21
                                                                                                                                                                                                       2
I,
Income                   7     Wages, salaries, tips, etc. Attach Form(s) W-2 .............................................................................. l--'7'--1--------
                        Ba     Taxable interest. Attach Schedule B if required .............................................................................. l--'B_a-1------~2""2=--'-.
Attach
Forms W-2 and             b    Tax-exempt interest. Do not include on line Ba ................................. I~-~--------;
                                                                                                                     Sb I
W-2G here.              9      Ordinary dividends. Attach Schedule B if required ........................................................................... 1--'9~+---------
Also attach            10      Taxable refunds, credits, or offsets of state and local income taxes .................................................... ..            10
Form(s)
1099-R if tax          11      Alimony received .....................................................................................................................  11
was withheld.          12      Business income or (loss). Attach Schedule C or C-EZ ................................................................... ..             12 17261.

If you did not
                       13      Capital gain or (loss). Attach Schedule D if required. If not required, check here ..................... ~                D             13
get a W-2,             14      Other gains or (losses). Attach Form 4797 ................................................................................ ..           14
see page 21.           15a     Total IRA distributions                    I I
                                                                         15a                                       I     b Taxable amount (see page 23)               15b
                       16a     Total pensions and annuities ...... 16a                                                   b Taxable amount (see page 23)               16b
Enclose, but do        17      Rental real estate, royalties, partnerships, S corporations, trusts, etc. Attach Schedule E ....................... .
not attach, any                                                                                                                                                        17
payment. Also,         18      Farm income or (loss). Attach Schedule F .................................................................................. .. 18
please use             19      Unemployment compensation .................................................................................................. . 19
Form 1040-V.           20a     Social security benefits ............ I 20a I                               I b Taxable amount (see page 25) 20b
                       21      Other income. List type and amount (see page 27)_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _--i


                                                                                                                                                                    21
                       22      Add the amounts in the far right column for lines 7 through 21. This is your total income..................                   ~      22                        17283.
                       23
                     IRA deduction (see page 27) ......................................................... 1--=2.;..3-+----------l
Adjusted               24
                     Student loan interest deduction (see page 28) .................................... l--'2_4-1---------;
Gross                  25
                     Archer MSA deduction. Attach Form 8853 ....................................... 1--=2"-5-1----------i
Income                 26
                     Moving expenses. Attach Form 3903 ............................................ .       26
                       27
                     One-half of self-employment tax. Attach Schedule SE ....................... .          27           1220.
                       28
                     Self-employed health insurance deduction (see page 30) .................... .          28
                       29
                     Self-employed SEP, SIMPLE, and qualified plans ............................ .          29
                       30
                     Penalty on early withdrawal of savings ........................................ . 30
                       31a
                     Alimony paid b Recipient's SSN ..... - - - - - - ' - - - - 31a
                     Add lines 23 through 31a
110001
                       32
                                                                                     84
                     Subtract line 32 from line 22. This is your adiusted gross income
                                                                                                                                   32                                                        1220.
11-27-01        33                                                                                                                 33                                                      16063.
LHA For Disclosure, Privacy Act, and Paperwork Reduction Act Notice, see page 72.                                                                                                       Form 1040 (2001)
          10(2001)             MEHMET T.                   &     HABIBE N. ERKAN                                                                                                                        Page   2

     ~ and                                                                                                                                                                     34               16063.
            1
                              34 Amount from line 33 (adjusted gross income) ··············································· ································· .....
            dits              35a Check if: D            You were 65 or older,        D      Blind; D        Spouse was 65 or older, Dslind.I
 'fstandard
    ')eduction for -
                                  Add the number of boxes checked above and enter the total here ......... ........ ........ .... .... ... ~ 35a
 · •People who
                                b If you are married filing separately and your spouse itemizes deductions, or you were a dual-status alien ...... ~ 35b           D
·~
   ohecked any                36 Itemized deductions (from Schedule A) or your standard deduction (see left margin) .................................                          36                  7600.
   box on line-35a ,....
   or 35b or who              37 Subtract line 36 from line 34 ............................................................................................................    37                  8463.
   can be claimed
   as a dependent             38 If line 34 is $99,725 or less, multiply $2,900 by the total number of exemptions claimed on line 6d. If line 34
                                    is over $99,725, see the worksheet on page 32 .......................................................................................      38                  5800.
                              39    Taxable income. Subtract line 38 from line 37. If line 38 is more than line 37, enter -0- ·································                39                  2663.
      •All others:
                              40    Tax. Check if tax from aD Form(s) 8814 bO Form 4972 ...............................................................                        40                   399.
      Single,
      $4,550                  41    Alternative minimum tax. Attach Form 6251 ·······················································································          41
      Head of                 42    Add lines 40 and 41 ·················································································································· ~   42                     399.
      household,
      $6,650                  43    Foreign tax credit. Attach Form 1116 if required ....................................... 43
      Married filing          44    Credit for child and dependent care expenses. Attach Form 2441 .................. 44
      jointly or
      Qualifying              45    Credit for the elderly or the disabled. Attach Schedule R .............................. 45
      widow(er),
      $7,600                  46    Education credits. Attach Form 8863 ...... . .. . . . . ....... .. . ... ...... .... . .... .. . . .. . ...... 46
      Married filing          47    Rate reduction credit. See the worksheet on page 36 ................................. 47
      separately,
      $3,800                  48    Child tax credit (see page 37) ······························································· 48
                              49    Adoption credit. Attach Form 8839 ......................................................... 49
                              50    Other credits from: a D          Form 3800           b D              Form 8396
                                      c D       Form 8801        d D      Form (specify)                                                           50
                              51    Add lines 43 through 50. These are your total credits ..............................................................................       51
                              52    Subtract line 51 from line 42. If line 51 is more than line 42 enter -0- ................................................... ~             52                   399.
                       53 Self-employment tax. Attach Schedule SE .............................................................................................                53                  2439.
     Other
                       54 Social security and Medicare tax on tip income not reported to employer. Attach Form 4137 ...........................                                54
     Taxes
                       55 Tax on qualified plans, including IRAs, and other tax-favored accounts. Attach 5329 if required ........................                             55
                       56 Advance earned income credit payments from Form(s) W-2 .....................................................................                         56
                       57 Household employment taxes. Attach Schedule H .................................................................................                      57
                       58 Add lines 52 through 57. This is your total tax ................................................................................. ~                  58            2838.
      rayments 59 Federal income tax withheld from Forms W-2 and 1099 .............................. 59
     •Y
                       60 2001 estimated tax payments and amount applied from 2000 return ............                       60                           2904 .
        If you have    61a Earned income credit (EiC) .................................................................. 61a
        a qualifying
        child, attach    b Nontaxable earned income......... J 61 b J                                                  I
        Schedule EiC.
                       62 Excess social security and RRTA tax withheld (see page 51) ........................                62
                       63 Additional child tax credit. Attach Form 8812 ·············································        63
                       64 Amount paid with request for extension to file (see page 51) ........................              64
                       65 Other payments. Check if from a D            Form 2439 b D               Form 4136 .........       65
                       66 Add lines 59, 60, 61a, and 62 through 65. These are your total payments ............................................. ~                     66                     2904.
      Refund           67 If line 66 is more than line 58, subtract line 58 from line 66. This is the amount you overpaid ...........................                 67                       66.
      Direct           68a ~o~ti~~nt of line 67 you want refunded    to you ·································Ac'counr··················· .......................  ~  68a
      deposit?
      See page 51
      and fill in 6Bb,
                       ....
                         b number                       .... c Type: D      Checking D          savings .... d number
      68c, and 6Bd.    69 Amount of line 67 vou want anolied to vour 2002 estimated tax ......... •                          69                                  66.
      Amount           70 Amount you owe. Subtract line 66 from line 58. For details on how to pay, see page 52 r·························· ~                         70
      You Owe 71 Estimated tax oenaltv. Also include on line 70 ... .... .... ...... ....... ........... ... .... f 71
      Third Party Do you want to allow another person to discuss this return with the IRS (see page 53)? [XJ Yes. Complete the following. D No
                         Designee's                                                                                Phone                                             Personal identification
      Designee
                         name .... Preparer                                                                        no.....                                           number (PIN)       ....
                           Under penalties of perjury, I decl   that I have examined this return and accompanying schedules and statements, and to the best of my knowledge and belief, they are true, correct,
     Sign                  and complete. Declaration of       arer (other than taxpayer) is based on all information of which preparer has any knowledge.
     Here                       Your signature                                               Date                  Your occupation                                        D



                           ~ '","~;· •rr; "'_ • '"""· '"' ~""'"                                                    ,~~;:;:,.,..
     Joint return?
     See page 19.
     Keep a copy
     for your
     records.
                                   -,-a      .J I C7'f!!fl                                                           ETAIL
                                                                                                                                    Date                  Check if self-
     Paid




     110002
     11-27-01                                                                                                   85
            AB.B (Form 1040) 2001                                                                                                                                        OMB No. 1545-0074           Page   2
      s) shown on Form 1040. Do not enter name and social security number if shown on page 1.                                                                                Your social security number




                            & HABIBE N. ERKAN
                                                                                                                                                                                         Attachment        QB
                                                         Schedule B - Interest and Ordinary Dividends                                                                                    Sequence No.



Part I                   1     List name of payer. If any interest is from a seller-financed mortgage and the buyer used the                                                              Amount
Interest                       property as a personal residence, see page B-1 and list this interest first. Also, show that
                               buyer's social security number and address .....
                            us      TREASURY                                                                                                                                                           22.

Note: If you
received a Form
1099-INT,
Form 1099-010,                                                                                                                                                                1
or substitute
statement from
a brokerage firm,
list the firm's
name as the
payer and enter
the total interest
shown on that
form.




                         2     Add the amounts on line 1
                                                                ·········································································································    2                         22.
                         3     Excludable interest on series EE and I U.S. savings bonds issued after 1989 from Form 8815,
                            line 14. You must attach Form 8815 ..........................................................................................                    3
                         4 Subtract line 3 from line 2. Enter the result here and on Form 1040, line Ba ...........................                                  .....   4                         22 .
                        Note. If line 4 is over $400, you must complete Part Ill.
 art II                                                                                                                                                                                    Amount
b rdinary
D ividends
                         5     List name of payer. Include only ordinary dividends. If you received any capital gain distributions,
                               see the instructions for Form 1040, line 13 ......




N ote: If you
  eceived a Form
   099-DIVor
s ubstitute
statement from
a brokerage firm,
Ii st the firm's                                                                                                                                                             5
name as the
p ayer and enter
t he ordinary
d ividends shown
0 n that form.




                        6 Add the amounts on line 5. Enter the total here and on Form 1040, line 9 ..............................                                    .....   6
                       Note. lfl'1ne 6.1s over $400 vou must comp ete p art Ill
 Part Ill              You must complete this part if you (a) had over $400 of taxable interest or ordinary dividends; (b) had a foreign account;
                                                                                                                                                  Yes                                                      No
 i=oreign              or (c) received a distribution from, or were a grantor of, or a transferor to, a foreign trust.
  .\ccounts             7a At any time during 2001, did you have an interest in or a signature or other authority over a financial
 '
}md                           account in a foreign country, such as a bank account, securities account, or other financial account? ..................                                                     x
Trusts                      b If "Yes,' enter the name of the foreign country .....
                        8      During 2001, did you receive a distribution from, or were you the grantor of, or transferor to, a foreign trust?
127501
10-23-01                 If "Yes," you may have to file Form 3520. See page B-2 .......................................................................................                                    x
LHA        For Paperwork Reduction Act Notice, see Form 1040 instructions.  86                                                              Schedule B (Form 1040) 2001
                                                                                                                                                                                                                        OMB No. 1545-0074
                                                                                   Profit or Loss From Business
                                                                                                  (Sole Proprietorship)
                                                                    ..,.. Partnerships, joint ventures, etc., must file Form 1065 or Form 1065-B .                                                                        2001
                                                    ..,.. Attach to Form 1040 or Form 1041.                     ..,.See Instructions for Schedule C(Form 1040).
     lame of proprietor                                                                                                                                                                                 Social security number (SSN)


~~-11EHMET T. ERKAN
r    A       Principal business or profession, including product or service (see page C-1)                                                                                                              B
    GIFT              NOVELTY                       & SOUVENIR STORES                                                                                                                                                .....
     C       Business name. If no separate business name, leave blank.                                                                                                                                  D Employer ID number (EIN), if any
    MAGIC RICE
     E       Business address (including suite or room no.)..,..                                                                                   __________________________ _
             City, town or post office, state, and ZIP code
     F       Accounting method:            (1)00 Cash       (2)0 Accrual                                     (3)0 Other (specify) ..,.. _________________________ _
     G       Did you "materially participate" in the operation of this business during 2001? If 'No,' see page C-2 tor limit on losses ..............................         Yes 0                                     CXJ                  No
     H       If you started or acquired this business during 2001, check here .. ...............................            ..............    ................................ ..,.. 0
    I Part I I        Income
             Gross receipts or sales. Caution. If this income was reported to you on Form W-2 and the "Statutory employee" box on
             that form was checked, see page C-2 and check here ....................................................................................... ..,.. 0                                             r--:-1-r-----=5=-0=-=l-=4:..:5:...=....
     2       Returns and allowances ...... .. ...... ...... .... ... ..... .......... .. .... ........... .. ...... .. ............... ... ......... ............ ........ .. ...... ....... ... ....       1-2- t - - - - - - - -
     3       Subtract line 2 from line 1 .......................................................................................................................................                            i-:-3-t-----=5=-0=-=1-=4:..:5:;;...;;...
     4       Cost of goods sold (from line 42 on page 2) . .......... ............. .... .... ........ .. .......................... ............................. ........... ...                          l-'-4-r-----'5~0-=2:..:9:...=...•

     5       Gross profit. Subtract line 4 from line 3 .....................................................................................................................                                l-"-5-t---~4~5~1~1...6._..._.
     6       Other income, including Federal and state gasoline or fuel tax credit or refund (see page C-3) ..... ......... ..... .... ........ ... .. ........ ....                                        i-:-6-t--------

     7       Gross income. Add lines 5 and 6. .......... ............... ... ......................................................................................... ..,..                                  7                   45116.
    I Part II I         Expenses.              Enter expenses for business use of your home only on line 30.
      8      Advertising....................................               8                                             19       Pension and profit-sharing plans..................                        ....._.19__,__ _ _ _ _ __
      9      Bad debts from sales or                                                                                     20       Rent or lease (see page C-4):
             services (see page C-3)                                      9                                                   a Vehicles, machinery, and equipment ........... .                             20a
             Car and truck expenses                                                                                         b Other business property .......................... .                           20b                  26850.
             (see page C-3) ............................. .              10                                              21   Repairs and maintenance .......................... .                            21
    11       Commissions and fees ................. .                    11                                              22   Supplies (not included in Part Ill) .............. .                            22
    12       Depletion ................................... .             12                                              23       Taxes and licenses ................................... .                    23
    13       Depreciation and section 179                                                                                24       Travel, meals, and entertainment:
             expense deduction (not included in                                                                               a Travel ................................................. .                   24a
             Part Ill) (see page C-3) .................... .             13                                                   b Meals and
    14       Employee benefit programs (other                                                                                   entertainment ................. .
         than on line 19) ........................... f-'-14~1--------1                                                       c Enter nondeductible
    15   Insurance (other than health) ........... . 15                                                                         amount included on line 24b
    16   Interest:                                                                                                              (see page C-5l.. ............... .
       a Mortgage (paid to banks, etc.)                16a                                                                    d Subtract line 24c from line 24b                                              24d
       b Other                                         16b                                                              25
                                                                                             Utilities .................................................. .                                                   25                     1005.
    17   Legal and professional                                                             Wages (less employment credits)
                                                                                                                        26                                                                                    26
             services................................            1-17--11---------1                                     27
                                                                                            Other expenses (from line 48 on
    18       Office expense . ...... ... ... ......... ... ... .. 18                        page 2) .................... .                                                                                    27
    28       Total expenses before expenses for business use of home. Add lines 8 through 27 in columns ........... .. .. ......... ........ ....... ..,..                                                    28                  27855.

    29       Tentative profit (loss). Subtract line 28 from line 7 .........................................................................................................                                  29                  17261.
    30       Expenses for business use of your home. Attach Form 8829 .................................................................. .                                                                    30
    31       Net profit or (loss). Subtract line 30 from line 29.




    ~2
             • If a profit, enter on Form 1040, line 12, and also on Schedule SE, line 2 (statutory employees, see page C-5).
             Estates and trusts, enter on Form 1041, line 3.
             • If a loss, you must go to line 32.
             If you have a loss, check the box that describes your investment in this activity (see page C-6).
                                                                                                                                                                                                }             31                  17261.




                                                                                                                                                                                                }
             • If you checked 32a, enter the loss on Form 1040, line 12, and also on Schedule SE, line 2 (statutory employees,
             see page C-5). Estates and trusts, enter on Form 1041, line 3.                                                                                                                                  32 a   0      All investment
                                                                                                                                                                                                                           is at risk.
             • If you checked 32b, you must attach Form 6198.                                                                                                                                                32b    0      some investment
                                                                                                                                                                                                                           1s not at nsk.

    LHA      For Paperwork Reduction Act Notice, see Form 1040 instructions.                                                                                                                              Schedule C (Form 1040) 2001

    120001    10-26-01
                                                                                                                           87
         ule c (Form 1040) 2001 MEHMET T. ERKAN                                                                                                                                                            Page 2
        rt Ill Cost of Goods Sold (see page C-6)
           Method(s) used to
           value closing inventory:                   a   00       Cost                       b   D        Lower of cost or market                        c   D          Other (attach explanation)


   34      Was there any change in determining quantities, costs, or valuations between opening and closing inventory? If
           "Yes," attach explanation ................................................................................................................................................   D    Yes


   35      Inventory at beginning of year. If different from last year's closing inventory, attach explanation                                                              35                         3000.

   36      Purchases less cost of items withdrawn for personal use ..................................................................................... .                  36

   37      Cost of labor. Do not include any amounts paid to yourself ................................................................................... .                 37

   38      Materials and supplies ....................................................................................................................................      38                         5029.

   39      Other costs ..............................................................................................................................................       39

   40      Add lines 35 through 39 ...............................................................................................................................          40                         8029.

   41      lnventoryatendofyear ................................................................................................................................. i--:4_,_1_,__ _ _ ___,3::..0:::..::0.. ::0:.. .:. •

   42      Cost of aoods sold. Subtract line 41 from line 40. Enter the result here and on page 1, line 4 .. .. .... .. ....... ..... ... ....... ... ... 42 5 02 9 •
I Part IV I Information on Your Vehicle.                    Complete this part only if you are claiming car or truck expenses on line 1Oand are not required
               to file Form 4562 for this business. See the instructions for line 13 on page C-3 to find out if you must file.


   43      When did you place your vehicle in service for business purposes? (month, day, year)                              .,...

   44      Of the total number of miles you drove your vehicle during 2001, enter the number of miles you used your vehicle for:


        a B u s i n e s s - - - - - - - - - - - - b Commuting------------ c Other - - - - - - - - - - - -

   45      Do you (or your spouse) have another vehicle available for personal use? .............................................................................        D                  Yes         0No
   46      Was your vehicle available for use during off-duty hours? ................................................................................................... D                  Yes         0No
   47 aDo you have evidence to support your deduction? ............................................................................................................
    b If 'Yes," is the evidence written?....................................................................................................................................
                                                                                                                                                                                  R         Yes
                                                                                                                                                                                            Yes
                                                                                                                                                                                                        0No
                                                                                                                                                                                                        nNo
I Part V I Other Expenses. List below business exoenses not included on lines 8·26 or line 30.




   48      Total other expenses. Enter here and on page 1, line 27
                                                                                                          88
                                                                                                                                                              ........ I 48
                                                                                                                                                                              Schedule G(Form 1040) 2001
                                                                                                                                                                                     OMB No. 1545-007 4

                                                                         Self-Employment Tax
                                                                     ~    See Instructions for Schedule SE (Form 1040).
                                                                                                                                                                                      2001
                                                         ~ Attach to Form 1040.
Name of person with self-employment income (as shown on Form 1040)                                                                Social security number of
                                                                                                                                  person with self-employment
                                                                                                                                  income~
MEHMET T. ERKAN
Who Must File Schedule SE
You must file Schedule SE if:

e You had net earnings from self-employment from other than church employee income (line 4 of Short Schedule SE or line 4c of Long Schedule SE)
  of $400 or more or
•    You had church employee income of $108.28 or more. Income from services you performed as a minister or a member of a religious order
     is not church employee income. See page SE-1.

Note: Even if you had a loss or a small amount of income from self-employment, it may be to your benefit to file Schedule SE and use either
"optional method" in Part II of Long Schedule SE. See page SE-3.

Exception. If your only self-employment income was from earnings as a minister, member of a religious order, or Christian Science practitioner and
you filed Form 4361 and received IRS approval not to be taxed on those earnings, do not file Schedule SE. Instead, write "Exempt-Form 4361" on
Form 1040, line 53.


    May I Use Short Schedule SE or Must I Use Long Schedule SE?
                                                                          I
                                                                          I   Did You Receive Wages or Tips in 2001?                     1




                                                                               •
                                                    No                                                                                                           Yes
                                              ,..                                                                                                          1ir
         Are you a minister, member of a religious order, or Christian                                                  Was the total of your wages and tips subject to social security
         Science practitioner who received IRS approval notto be taxed                       Yes
                                                                                                   ,...                 or railroad retirement tax gius your net earnings from self-            ~
         on earnings from these sources, but you owe self-employment                                                    employment more than$ 0,400?
         tax on other earnings?

                                              i     No
         Are you using one of the optional methods to figure your net
         earnings (see page SE-3)?
                                                                                             Yes.
                                                                                                   ...                                                     ilr No


                                                                                                          ~                                                                                     ~
                                                                                                                        Did you receive tips subject to social security or Medicare
                                                                                                                        tax that you did not report to your employer?
                                                    No

         Did you receive church employee income reported on Form W-2                         Yes~
         of $108.28 or more?                                                                       ...
                                                    No
                                                                                                                                                                                                          11!'
    I                You May Use Short Schedule SE Below                                 I                       ...-                          You Must Use Long Schedule SE                                     I

Section A-Short Schedule SE. Caution.                                   Read above to see if you can use Short Schedule SE.

1 Net farm profit or (loss) from Schedule F, line 36, and farm partnerships, Schedule K-1
    (Form 1065), line 15a                                                                                                                                                    1
                              ··········································································································································
2 Net profit or (loss) from Schedule C, line 31; Schedule C-EZ, line 3; Schedule K-1 (Form 1065), line 15a
    (other than farming); and Schedule K-1 (Form 1065-8), box 9. Ministers and members of religious orders,
    see page SE-1 for amounts to report on this line. See page SE-2 for other income to report                                         ............S.t.mt. .. .l....         2                 17261.
3 Combine lines 1 and 2
                                 ·······································································································································     3                 17261.
4 Net earnings from self-employment. Multiply line 3 by 92.35% (.9235). If less than $400, do not
    file this schedule; you do not owe self-employment tax
                                                                                 ·················································································   ~       4                 15941.
5 Self-employment tax. If the amount on line 4 is:

    •    $80,400 or Jess, multiply line 4 by 15.3% (.153). Enter the result here and on

    •
         Form 1040, line 53.
         More than $80,400, multiply line 4 by 2.9% (.029). Then, add $9,969.60 to the result.
         Enter the total here and on Form 1040, line 53.
                                                                                                                                    }    ..............................      5                   2439.

6 Deduction for one-half of self-employment tax. Multiply line 5 by 50% (.5).
    Enter the result here and on Form 1040, line 27 ................................................                      I   6    I                       1220.
    IA     For Paperwork Reduction Act Notice, see Form 1040 instructions.                                                                                                 Schedule SE (Form 1040) 2001




124501

                                                                                                          89
10-23-01
      ET T. & HABIBE N. ERKAN


                                Non-Farm Income    Statement   1


~es~ription                                           Amount

From Schedule C                                           17261.

Total to Schedule SE, line 2                              17261.




                                        90        Statement(s) 1
         o-Year Comparison Worksheet                                                                   2001
         (s) as shown on return                                                              Social security number
          MET T. & HABIBE N. ERKAN
                Married Filing Joint         2001 Filing Status   Married Filing Joint
                15.0%                        2001 Tax Bracket     15 0%.
                                                 Tax Year                  Tax Year                Increase
                            Description            2000                      2001                 (Decrease}

    Schedule B - taxable interest                          0.                      22.                         22.
    Sch. C/C-EZ (business income/loss)                 17267.                   17261.                         <6. t>
      Total income                                     17267.                   17283.                         16.

    One-half of self-employment tax                      1220.                   1220.
     Total adjustments                                   1220.                   1220.

    ~djusted           gross income                    16047.                   16063.                         16.

    Standard deduction                                   7350.                    7600.                     250.
    Income before exemptions                             8697.                    8463.                    <234. >
    Personal exemptions                                  5600.                    5800.                     200.
      Taxable income                                     3097.                    2663.                    <434. >
   Tax                                                      461.                      399.                   <62. >
     Tax before credits                                     461.                      399.                   <62. >
         Tax after non-refundable credits                   461.                      399.                   <62. >
   Schedule SE (self-employment tax)                     2440.                   2439.                        <1. >
     Total tax                                           2901.                   2838.                       <63. >
···"'{


    Jstimated tax payments                                        0.             2904.                     2904.
      Total payments                                              0.             2904.                     2904.
   ['ax overpaid                                            0.                         66.                 66.
   bverpayment applied to estimate                          0.                         66.                 66.
   Form 2210/2210F (est. tax penalty)                     156.                          0.               <156.>
   Balance due (including 2210/2210F)                    3057.                          0.              <3057.>




                                            91
 E
 5
LL.   1040                     U.S. Individual Income Tax Return                                       20021(99)                           IRS Use Only - Do not write or staple in this space.
                                                                                                                                                                               OMB No. 1545-007 4
                        For the year Jan. 1-Dec. 31, 2002, or other lax year beginning                            • 2002, ending                        20
Label                     Your first name and initial                                                  Last name                                                         Your social security number
   ee               L
·instructions       A     MEHMET T.                                                                    ERKAN
 on page 21.)       B     If a joint return, spouse's first name and initial                           Last name                                                         Spouse's social security number
                    E
Use the IRS    L  HABIBE N.                                                                  ERKAN
label.         H
                  Home address (number and street). If you have a P.O. box, see page 21.                                                         Apt.                     .
                                                                                                                                                                      Important!                       ...
Otherwise,
please print
               E
               R City, town or post office, state, and ZIP code. If you have a foreign address, see page 21.
                                                                                                                                                    I                You must enter
                                                                                                                                                                     your SSN(s) above.
or type.       E
Presidential
Election Campaign .....     Note. Checking "Yes" will not change your tax or reduce your refund.                                                       You                   Spouse
(See page 21.)     ,.       Do you, or your spouse if filing a joint return, want $3 to go to this fund?.........                                     D
                                                                                                                                                      Yes [X] No                   D
                                                                                                                                                                              Yes [X] No
                            Single                                                                           4          Head of household (with qualifying person). (See page 21.) If
Filing Status
                 2 [X] Married filing jointly (even if only one had income)                                             the qualifying person is a child but not your dependent, enter
                 3             D
                            Married filing separately. Enter spouse's SSN above                                         this child's name here. ~
                                                                                                                                                        ----------~
Check only                  and full name here. ~                                                            5             D
                                                                                                                        Qualifying widow( er) with dependent child (year
one box.                                                                                                                s ouse died~
                 6a         Yourself. If your parent (or someone else) can claim you as a dependent on his or her tax return, do not check box 6a ........ .          No. of boxes
Exemptions                                                                                                                                                            checked on 6a
                  b [X] Spouse ................................................................................................................................... .  and 6b             _2_
                                                                                                                           (3) Dependent's
                  c Dependents:                                                       (2) Dependent's social
                                                                                                                            relationship to
                                                                                                                                                                      No. of your children
                                                                                                                                                                      on 6cwho:
                                                                                                security number
                               (1) First name                       Last name                                                              you
                                                                                                                                                                                  • lived with you _ _
                                                                                                                                                                                  • did not live with
                                                                                                                                                                                  you due to divorce
                                                                                                                                                                                  or separation
                                                                                                                                                                                  (see page 22)
If more than five
dependents,                                                                                                                                                                       Dependents on Be
see page 22.                                                                                                                                                                      not entered above

                                                                                                   :       :                                                                      Add numbers       rl
                           d    Total number of exemptions claimed .........................................................................................................      ~~~~:s..,.        I2 I
Income                    7     Wages, salaries, tips, etc. Attach Form(s) W-2 ............................................................................. .           7
~
                          Ba    Taxable interest. Attach Schedule B if required ............................................................................. .         Ba
Jttach
Forms W-2 and              b    Tax-exempt interest. Do not include on line Ba ................................. l~B_b~I_ _ _ _ _ _ ___,
W-26 here.                9     Ordinary dividends. Attach Schedule B if required .......................................................................... .           9
Also attach             10                                                                                                                                              10
                                Taxable refunds, credits, or offsets of state and local income taxes ..................................................... .
Form(s)
1099-R if tax           11      Alimony received .....................................................................................................................  11
was withheld.           12      Business income or (loss). Attach Schedule C or C-EZ .................................................................... .             12                  12685.
If you did not
                        13      Capital gain or (loss). Attach Schedule D if required. If not required, check here ..................... ~              D               13
get a W-2,              14      Other gains or (losses). Attach Form 4797 ................................................................................... .         14
see page 23.            15a
                        16a
                                IRA ~istributions . . ...... ....... .. 15a
                                Pensions and annu1t1es
                                                                           I I
                                                                 ...... . 16a .
                                                                                                                   I      b Taxable amount (see page 25)
                                                                                                                     . b Taxable amount (see page 25)
                                                                                                                                                                       15b
                                                                                                                                                                       16b
Enclose, but do
                        17      Rental real estate, royalties, partnerships, S corporations, trusts, etc. Attach Schedule E ....................... .                   17
not attach, any
payment. Also,          18     Farm income or (loss). Attach Schedule F ................................................................................... .  18
please use              19     Unemployment compensation ..................................................................................................    19
Form 1040-V.            20a    Social security benefits ............ ~I_20_a~l_ _ _ _ _ _ ___,I b Taxable amount (see page 27)                                20b
                        21     Other income. List type and amount (see page 29)_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _--l
                                                                                                                                                                    21
                22             Add the amounts in the far riaht column for lines 7 throuah 21. This is vour total income .. .. .............. ~                     22                     12685.
                23           Educator expenses (see page 29) ................................................... 1-=2"'"3-t----------l
                24           IRA deduction (see page 29) ........................................................ .  24
                25           Student loan interest deduction (see page 31) ................................ .        25
Adjusted        26           Tuition and fees deduction (see page 32) ......................................... .    26
Gross           27           Archer MSA deduction. Attach Form 8853 ...................................... .         27
Income          28           Moving expenses. Attach Form 3903 ............................................ .        28
                29           One-half of self-employment tax. Attach Schedule SE ....................... .           29         896.
                30           Self-employed health insurance deduction (see page 33) .................... .           30
                31           Self-employed SEP, SIMPLE, and qualified plans ............................. .          31
                32           Penalty on early withdrawal of savings ............................................ .   32
                33a          Alimony paid b Recipient's SSN ~                        ,        ,                     33a
                34           Add lines 23 through 33a                                                                                  34                                                    896.
210001
10-29-02        35           Subtract line 34 from line 22. This is your adjusted aross income
                                                                                             92                                        35                                                  11789.
LHA For Disclosure,         Privacy Act, and Paperwork Reduction Act Notice, see page 76.                                                                                               Form   1040 (2002)
   t
     l,.                      MEHMET T.                  &     HABIBE N. ERKAN
                          36 Amount from line 35 (adjusted gross income) ............................................................................ ..........                      36
                                                                                                                                                                                                                  Page

                                                                                                                                                                                                              11789.
                                                                                                                                                                                                                         2

             and
            di ts
           'andard
                          37a Check it: D            You were 65 or older,         D     Blind; D            Spouse was 65 or older, D                             I
                                                                                                                                                               Blind.
           eduction for -
                              Add   the  number      of boxes  checked   above   and  enter the total  here        ....................................   ..,._ 37a
      fl
·t.dfi • People who
                            b If you are married filing separately and your spouse itemizes deductions, or you were a dual-status alien ...... ..... 37b                  LJ
       checked any
       box on line 37a
                          38  Itemized    deductions      (from   Schedule   A) or your  standard   deduction               (see   left  margin) .................................    38                       7850.
       or 37b or who
       can be claimed
                          39 Subtract line 38 from line 36 ············································································································               39                       3939.
       as a dependent     40 If line 36 is $103,000 or less, multiply $3,000 by the total number of exemptions claimed on line 6d. If line 36
                              is over $103,000, see the worksheet on page 35 ····················································································                     40                       6000.
                          41 Taxable income. Subtract line 40 from line 39. If line 40 is more than line 39, enter -0- .................................                              41                            o.
       •All others:
       Single,
                          42 Tax. Check if any tax from: aD Form(s) 8814 bO Form 4972 .........................................................                                       42                            o.
       $4,700             43 Alternative minimum tax. Attach Form 6251 ·······················································································                        43
       Head of
       household,
                          44 Add lines 42 and 43 ..................................................................................................................           ....    44                            0.
       $6,900             45 Foreign tax credit. Attach Form 1116 if required ······································· 45
       Married filing     46 Credit for child and dependent care expenses. Attach Form 2441 .................. 46
       jointly or
       Qualifying         47 Credit for the elderly or the disabled. Attach Schedule R .............................. 47
       widow(er),
       $7,850             48 Education credits. Attach Form 8863 ....... . ...... .. .. ................. . ... .... .. .. . . . .. .. 48
       Married filing     49 Retirement savings contributions credit. Attach Form 8880 ........................ 49
       SeP,arately,
       $3,925             50 Child tax credit (see page 39) ........... .................. .... .... . .. . . .. . . . . .... ........... 50
                          51 Adoption credit. Attach Form 8839 ......................................................... 51
                          52 Credits from:                a D        Form8396          b D       Form 8859 ............... 52
                          53 Other credits. Check applicable box(es):                  a D       Form 3800
                                b D       Form 8801            c D        Specify                                                  ...... 53
                          54 Add lines 45 through 53. These are your total credits ..............................................................................                      54
                          55 Subtract line 54 from line 44. If line 54 is more than line 44 enter -0- ...................................................                     ....     55                           o.
                          56 Self-employment tax. Attach Schedule SE .............................................................................................                     56                      1792.
      Other
                          57 Social security and Medicare tax on tip income not reported to employer. Attach Form 4137 ...........................                                     57
      Taxes
                          58 Tax on qualified plans, including IRAs, and other tax-favored accounts. Attach 5329 if required ........................                                  58
                          59 Advance earned income credit payments from Form(s) W-2 .....................................................................                              59
                          60 Household employment taxes. Attach Schedule H .................................................................................                           60
                          61 Add lines 55 through 60. This is your total tax .................................................................................                ....     61                      1792'
                                                                                                                                                                                                                 ..  •.
      Payments 62 Federal income tax withheld from Forms W-2 and 1099 .............................. 62
                          63 2002 estimated tax payments and amount applied from 2001 return ............                                    63                       2840.
         If you have      64 Earned income credit (EiC) ..................................................................                   64                            ~.
         a qualifying
         child, attach    65 Excess social security and tier 1 RRTA tax withheld (see page 56) ...............                               65
         Schedule EiC.
                          66 Additional child tax credit. Attach Form 8812 .............................................                     66
                          67 Amount paid with request for extension to file (see page 56) ........................                           67
                          68 Other payments from: a 0Form 2439 b0Form 4136 cOForm 8885                                                       68
                          69 Add lines 62 throuoh 68. These are vour total oavments ..................................................................                        ....     69                      2862 ~- [_fL{J
      Refund              70 If line 69 is more than line 61, subtract line 61 from line 69. This is the amount you overpaid .....................                                     70                      1-9-9-&.• \ o~,.~.
    Direct
    deposit?  71a Amount of line 70 you want refunded to you ·······································r·········································
                                                                                                                                                                              ....    71a
    See page 56   Routing                                D            D                      Accoun
                       ....
                b number                    .... c Type:    Checking          Savings .... d number
    and fill in 71b,
              72 Amount of line 70 vou want aoolied to vour 2003 estimated tax ......... Ill>-
    71c, and 71d.                                                                                             72        I b t'. $~'     ~-
   Amount     73 Amount you owe. Subtract line 69 from line 61. For details on how to pay, see page 57 ............ '. ..............           73                            ....
   You Owe 74 Estimated tax oenaltv (see oaae 57) ······················································ r 74                                  I
   Third Party Do you want to allow another person to discuss this return with the IRS (see page 58)? [][] Yes. Complete the following. D No
   Designee                                                                                       Phone                                        Personal identification
                                                                                                  no. ..,_                                     number (PIN)       ..,_
    Sign
    Here
   Joint return?
   See page 21.
   Keep a copy
   for your
   records.

   Paid                   Preparer's                                                                                                 Date                   Check if self-           Preparer's SSN or PTIN
                                                                                                                                                            employed
      rep       r      signature                                                                                                    04 08 03                                 [][]
 ...J-Se        nY        Firm'sname(or          ~
                          yoursifself-em-                                                                                                                                    Phone
   210002                 ployed), address,
   01-31-03               andZIPcode


                                                                                                                  93
                                                                                                                                                                                                               OMB No. 1545-007 4
                                                                              Profit or Loss From Business
                                                                                            (Sole Proprietorship)
                                                               .... Partnerships, joint ventures, etc., must file Form 1065 or Form 1065-B .                                                                     2002
                                                .... Attach to Form 1040 or Form 1041.                    ... See Instructions for Schedule C(Form 1040.
         of proprietor                                                                                                                                                                           Social security number (SSN)


                                ERKAN
  A       Principal business or profession, including product or service (see page C-1)                                                                                                          B Enter code from pages C-7. B, & 9
GIFT               NOVELTY                      & SOUVENIR STORES                                                                                                                                             ....
  C       Business name. If no separate business name, leave blank.                                                                                                                              D Employer ID number (EIN), if any
MAGIC RICE
  E       Business address (including suite or room no.) ..                                                                                                                                                                           _
          City, town or post office, state, and ZIP code
  F       Accounting method:            (1)00 Cash       (2)0 Accrual                                    (3)0 Other (specify) .... _________________________ _
  G       Did you 'materially participate" in the operation of this business during 2002? If 'No," see page C-3 for limit on losses ..............................                    Yes 0                    CXJ                No
  H       If you started or acquired this business during 2002, check here ................................................................................................................ 0
I Part I I         Income
          Gross receipts or sales. Caution. If this income was reported to you on Form W-2 and the 'Statutory employee' box on
          that form was checked, see page C-3 and check here ................... . ............. ................ .......... ..... ..... .... .... ..... ..... .... 0                                                   48398.
  2       Returns and allowances ...... ... .. ........ ..... ... ......... ..... ..... ... ..... ...... ......... .............. ... ....... ................... ... ................. ......     1-2;;.._-1--------
  3       Subtract line 2 from line 1 .......................................................................................................................................                      r-=-3-+------'4=-8=-=-3-=-9-=8'-.=-
  4       Cost of goods sold (from line 42 on page 2) ........... ........ ..... ............................... .... ........ ...................... ....... .. .............                     i-;..:-4-+-----7-=-=5..:::0-=5=-·=-

  5       Gross profit. Subtract line 4 from line 3 ..................................................................................................................... .........5_,__ _ _4~0~8~9....3_._
  6       Other income, including Federal and state gasoline or fuel tax credit or refund (see page C-3) ............ ..... .... ..... ... ...... ........ ..... 1 - 6 - - - - - - - - -

  7       Gross income. Add lines 5 and 6 ........................................................................................................................ ....                              7                  40893.
I Part II I          Expenses.             Enter expenses for business use of your home only on line 30.
  8  Advertising....................................                  8                                            19        Pension and profit-sharing plans..................                    f--'-'19-+--------
  9   Bad debts from sales or                                                                                      20        Rent or lease (see page C-5):
      services (see page C-3) ..................                      9                                               a Vehicles, machinery, and equipment ............                            i-.:2'-"0-=-a+---------
     Car and truck expenses                                                                                           b Other business property ...........................                        i-.:2~0=-bt-----=2=-7~0-=0-=0'-.=-
     (see page C-3) ...... ..... ....... ............               10                                             21   Repairs and maintenance ...........................                        1-2=1-+--------
11   Commissions and fees ..................                        11                                             22   Supplies (not included in Part Ill) ........... ....                       1-2=2-+--------
12   Depletion     ....................................             12                                             23   Taxes and licenses ................................... .                      23
13   Depreciation and section 179                                                                                  24   Travel, meals, and entertainment:
     expense deduction (not included in                                                                                 a Travel ...................................................               ,_2_4_a+--------
     Part Ill) (see page C-4l. ....................                 13                                                  b Meals and
14   Employee benefit programs (other                                                                                     entertainment ................. .
     than on line 19) ................... ........                  14                                                  c Enter nondeductible
15   Insurance (other than health) ............                     15                            350.                    amount included on line 24b
16   Interest:                                                                                                            (see page C-5l. ................ .
   a Mortgage (paid to banks, etc.) ........ .                      16a                                                 d Subtract line 24c from line 24b                                           24d
   b Other                                                          16b                                            25
                                                                                            Utilities .................................................. .                                           25      858.
17   Legal and professional                                                                                        26
                                                                                            Wages (less employment credits) .. .... .........                                                      i-=26-+--------
         services ....................................... t - - 1 7 - 1 - - - - - - - - - ;                        27
                                                                                            Other expenses (from line 48 on
18       Office expense .......... ..... ..                 18                              paoe 2) ................ ..................................                                              27
28       Total expenses before expenses for business use of home. Add lines 8 through 27 in columns ....................................... ..,.                                                   1-2~8-+-_ ____.2....8-=2_..0_.8.._.=-

29       Tentative profit (loss). Subtract line 28 from line 7 .........................................................................................................                             29                12685.
30       Expenses for business use of your home. Attach Form 8829 ..........................................................................................                                         30
31       Net profit or (loss). Subtract line 30 from line 29.
         • If a profit, enter on Form 1040, line 12, and also on Schedule SE, line 2 (statutory employees, see page C-6).
         Estates and trusts, enter on Form 1041, line 3.
         • If a loss, you must go to line 32.
                                                                                                                                                                                         }           31                12685.

         If you have a loss, check the box that describes your investment in this activity (see page C-6).
         • If you checked 32a, enter the loss on Form 1040, line 12, and also on Schedule SE, line 2 (statutory employees,
         see page C-6). Estates and trusts, enter on Form 1041, line 3.
         •If you checked 32b, you must attach Form 6198.
                                                                                                                                                                                         }          32a
                                                                                                                                                                                                    32b 0
                                                                                                                                                                                                           0     All in~estment
                                                                                                                                                                                                                 1s at nsk.
                                                                                                                                                                                                                 some inv~stment
                                                                                                                                                                                                                 1s not at nsk.

LHA      For Paperwork Reduction Act Notice, see Form 1040 instructions.                                                                                                                          Schedule C (Form 1040) 2002
220001     11-04-02
                                                                                                                    94
       le C (Form 1040) 2002 MEHMET T. ERKAN                                                                                                                                                                                  Page 2
    art Ill Cost of Goods Sold (see page C-6)
           Method(s) used to
           value closing inventory:                       a   [XJ       Cost                         b   D         Lower of cost or market                            c    D         Other (attach explanation)


   34      Was there any change in determining quantities, costs, or valuations between opening and closing inventory? If
           'Yes; attach explanation ................................................................................................................................................                D       Yes

   35      Inventory at beginning of year. If different from last year's closing inventory, attach explanation                                                                           35                             3000.

   36      Purchases less cost of items withdrawn for personal use ............. .... ....... .. .. ............ .... ...... ............ ......... ....... ...... ... µ3.,,.6-+--------

   37      Cost of labor. Do not include any amounts paid to yourself .......... ... .. ...... .. ......... ...... ... ............ ...... ... ...... ........ ........ µ3..:..7-1---------

   36      Materials and supplies ..... .......... .. .. ..... ............. ...... ...... .... .. ........ ........ .... .. ..... ... ........ .......... ..... .. ..... .. .. .... ......... l-"-36"-1-----7-'-"'0-"0:...::5::....:..•

   39      Other costs ..................................................................................................................................................                39

   40      Add lines 35 through 39 ...................................................................................................L ............................ J--!.40"-l-----=1"-'0~0...::0:...::5::....:..•

   41      Inventory at end of year ... ......... .... .. .......... . ...... .. .............. ............... ....... .... ..... .......................................... ..... J--!.4..:..1-+-----~2=5...::0:...::0::....:..•

   42      Cost of ooods sold. Subtract line 41 from line 40. Enter the result here and on page 1, line 4 ....................................... 42   7505 •
I Part IV I Information on Your Vehicle.                    Complete this part only if you are claiming car or truck expenses on line 10 and are not required
               to file Form 4562 for this business. See the instructions for line 13 on page C-4 to find out if you must file.


   43      When did you place your vehicle in service for business purposes? (month, day, year)     ~
   44      Of the total number of miles you drove your vehicle during 2002, enter the number of miles you used your vehicle for:
        a Business                                                                  b Commuting                                                                      c Other - - - - - - - - - - - -

   45      Do you (or your spouse) have another vehicle available for personal use? ..............................................................................                            0          Yes             0No
   46      Was your vehicle available for personal use during off-duty hours?                            .................................................................................... 0          Yes             0No
   47 a Do you have evidence to support your deduction? ............................................................................................................                             D       Yes             0No
    b If 'Yes,' is the evidence written? ....................................................................................................................................
I Part V I Other Expenses. List below business exoenses not included on lines 8-26 or line 30 .
                                                                                                                                                                                                 n       Yes             nNo




  46       Total other expenses. Enter here and on page 1, line 27
220002111-04-02
                                                                                            . . . . . . . . . .95. . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1~               Schedule C(Form 1040) 2002
                                                                                                                                                                               OMB No. 1545-0074




·. Department of the Treasury
                                                                             Self-Employment Tax                                                                                2002
                                                                                                                                                                               Attachment
   internal Revenue Service (99)    ~ Attach to Form 1040. ~ See Instructions for Schedule SE (Form 1040).                                                                     Sequence No.   17
     ame of person with self-employment income (as shown on Form 1040)               Social security number of
                                                                                     person with self-employment
                                                                                     income ~
 MEHMET T. ERKAN
 Who Must File Schedule SE
 You must file Schedule SE if:

 • You had net earnings from self-employment from other than church employee income (line 4 of Short Schedule SE or line 4c of Long Schedule SE)
   of $400 or more or
 •    You had church employee income of $108.28 or more. Income from services you performed as a minister or a member of a religious order
      is not church employee income. See page SE-1.

 Note: Even if you had a loss or a small amount of income from self-employment, it may be to your benefit to file Schedule SE and use either
 "optional method" in Part II of Long Schedule SE. See page SE-3.
 Exception. If your only self-employment income was from earnings as a minister, member of a religious order, or Christian Science practitioner and
 you filed Form 4361 and received IRS approval not to be taxed on those earnings, do not file Schedule SE. Instead, write "Exempt-Form 4361" on
 Form 1040, line 56.


     May I Use Short Schedule SE or Must I Use Long Schedule SE?
                                                                               Did You Receive Wages or Tips in 2002?
                                                     No                                                                                                   Yes

        Are you a minister, member of a religious order, or Christian                                               Was the total of your wages and tips subject to social security Yes
        Science practitioner who received IRS approval not to be taxed                                              or railroad retirement tax plus your net earnings from self·
        on earnings from these sources, but you owe self-employment                                                 employment more than $84,900?
        tax on other earnings?
                                                     No
        Are you using one of the optional methods to figure your net                                                                                       No
        earnings (see page SE-3)?
                                                                                                                    Did you receive tips subject to social security or Medicare
                                                     No                                                             tax that you did not report to your employer?

        Did you receive church employee income reported on Form W-2
        of $108.28 or more?
                                                     No
                      You May Use Short Schedule SE Below                                                                                 You Must Use Long Schedule SE


 Section A-Short Schedule SE. Caution. Read above to see if you can use Short Schedule SE.
 1 Net farm profit or (loss) from Schedule F, line 36, and farm partnerships, Schedule K-1
   (Form 1065), line 15a ................................................ :......................................................................................... 1 - . . : . . 1 - + - - - - - - - -
 2 Net profit or (loss) from Schedule C, line 31; Schedule C·EZ, line 3; Schedule K-1 (Form 1065), line 15a
      (other than farming); and Schedule K-1 (Form 1065-8), box 9. Ministers and members of religious orders,
      see page SE-1 for amounts to report on this line. See page SE-2 for other income to report ............                                S.t.mt.... l .. ..         2               12685.
 3 Combine lines 1 and 2 .......................................................................................................................................        3               12685.
 4 Net earnings from self-employment. Multiply line 3 by 92.35% (.9235). If less than $400, do not
   file this schedule; you do not owe self-employment tax ................................................................................. ~ 1-4-'--+-----l"'-=1=-7,_l=-"'5'--'-.
 5 Self-employment tax. If the amount on line 4 is:
      • $84,900 or less, multiply line 4 by 15.3% (.153). Enter the result here and on
        Form 1040, line 56.
      • More than $84,900, multiply line 4 by 2.9% (.029). Then, add $10,527.60 to the result.
        Enter the total here and on Form 1040, line 56.
                                                                                                                               }    ............................. .     5                 1792.


 6 Deduction for one-half of self-employment tax. Multiply line 5 by 50% (.5).                                        I
   Enterthe result here and on Form 1040, line 29 ................................................                        6   I                          896.
}HA        For Paperwork Reduction Act Notice, see Form 1040 instructions.                                                                                            Schedule SE Form 1040 2002




224501                                                                                                96
10-22·02
           Worksheet               B-Earned Income Credit (EiC)                                                                                                                   Keep for Your Records
                                                                                                                                                                          Your Social Security number
       me(s) shown on return
 'rnHMET T.                    &    HABIBE N. ERKAN
J     Part 1          1a. Enter the amount from Schedule SE, Section A, line 3, or Section B,
                          line 3, whichever applies. .................. .. .. ..... ....... ........... ..... ..... .. ............ ....... .. .. .......... ....... 1a                       12685.
    Self-Employed and b. Enter any amount from Schedule SE, Section B, line 4b and li'ne Sa•....................................... + 1b
    People With        c. Add lines 1a and 1b•................................................................................................... = 1c                                        12685.
 Church Employee                        d. Enter the amount from Schedule SE, Section A, line 6, or Section B, line 13,
'Income Filing                             whichever applies....................................................................................................... -       1d _ _ _ _ _ _8=-=-9_,6,_.=-
 Schedule SE                            e. Subtract line 1d from 1c. . .......... .                   ...................                                                   1e          1178 9 •
      Part 2                          2.     Do not include on these lines any statutory employee income or any amount exempt from
                                             self-employment tax as the result of the filing and approval of Form 4029 or Form 4361.
 Self-Employed                          a. Enter any net farm profit (or loss) from Schedule F, line 36, and from farm partnerships,
 NOT Filing                                Schedule K-1(Form1065), line 15a.................................................................................. 2a
 Schedule SE
    For example, your net
                                        b. Enter any net profit (or loss) from Schedule C, line 31; Schedule C-EZ, line 3; Schedule K-1
    earnings from                          (Form 1065), line 15a (other than farming); and Schedule K-1(Form1065-B), box 9................... 2b _ _ _ _ _ _ _ __
    self-employment were
    less than $400.                     c. Combine lines 2a and 2b .............................................................................................. = 2c
      Part 3                            3. Enter the amount from Schedule C, line 1, or Schedule C-EZ, line 1, that you are
 Statutory Employees                       filing as a statutory employee .............................................................................................. 3 - - - - - - - - -
 Filing Schedule
 C or C-EZ

      Part4                           4a. Enter your taxable earned income from Worksheet 2, line 8................................................. + 4a
                                       b. Combine lines 1e, 2c, 3 and 4a. This is your total earned income. .......................................    4b                                     11789.
 All Filers
 Using EiC                                                                   I      I
                                             If line 4b is zero or less, STOP You cannot take the credit.
 Worksheet B                           s.    Is the amount on line 4b less than:
                                             • $11,060 ($12,060 for married filing jointly) if you do not have a qualifying child,
                                             • $29,201 ($30,201 for married filing jointly) if you have one qualifying child, or
  If line 4b includes income on
   1
    •hich you should have paid               • $33, 178($34,178 for married filing jointly) if you have two or more qualifying children.
 ./all-employment tax but did
··not, the IRS may reduce your
  credit by the amount of
                                             CXJ     Yes.
  self-employment tax not paid.              D            I       I
                                                     No. STOP You cannot take the credit.


      Part 5                            6. Enter your total earned income from Part 4, line 4b, of
                                             this worksheet. .................................................................. 6                          11 7 8 9 •
 All Filers Using                       7. Look up the amount on line 6 above in the EiC Table in the Appendix to find the credit.
 EiC Worksheet B                           Use the correct column for your filing status. Enter the credit here.                                                  7                                 22.
                                                                 I       I
                                           If line 7 is zero, STOP You cannot take the credit.                   ......... ····· .............................. .

                                                                             Put "No" directly to the right of/ine 64 (Form 1040);
                                                                             or line 41 (Form 1040A); or on line 8 (Form 1040EZ).

                                        8. Enter your adjusted gross income (line 36 of Form 1040; line 22
                                           of Form 1040A; or line 4 of Form 1040EZ). .............................. 8                                      11789.
                                        9. Are the amounts on lines 8 and 6 the same?
                                               CXJ    Yes. Skip line 10;entertheamountfromline 7online 11.
                                               D      No. Go to line 10.
                                      10.     Is the amount on line 8 less than:
                                              • $6, 150($7,150 for married filing jointly) if you do not have a qualifying child, OR
                                              • $13,550 ($14,550 for married filing jointly) if you have one or more qualifying children?
                                               D       Yes. Leave line 10 blank; enter the amount from line 7 on line 11.
                                               CXJ     No. Look up the amount on line 8 in the EiC Table in the Appendix to find the
                                                            credit. Use the correct column for your filing status. Enter the credit here.                                   10 - - - - - - - - -
                                                                Look at the amounts on lines 10 and 7. Then, enter the SMALLER amount on line 11.

      Part 6                          11. This is your earned income credit.               ................................................................................. 11                     22.
 Your Earned
),come Credit



221523
12-05-02
                                                                                                         97
    chedule EiC - Earned Income Worksheet
 Name(s) shown on return
 MEHMET T. & HABIBE N. ERKAN
 Worksheet 2: Earned Income
 Taxable Earned Income
  1. Enter the amount from line 7 (Form 1040 or Form 1040A) or line 1 (Form 1040EZ). ............................................................ 1. _ _ _ _ _ __
  2. If you received a taxable scholarship or fellowship grant not reported on a Form W - 2,
     but was included in the total on line 7 (Form 1040 or 1040A) or line 1 (Form 1040EZ,
     enter the amount ................................................................................................... 2. - - - - - - - - -
  3. Inmates. If you received any amount for work done while an inmate in a penal institution
     and that amount is included in the total on line 7 (Form 1040 or Form 1040A) or line 1
     (Form 1040EZ), enter that amount. ........................................................................... 3. - - - - - - - - -
  4. Clergy. If you are a member of the clergy who files Schedule SE and the amount on
     line 2 of that schedule includes an amount that was also reported on line 7 (Form 1040),
     enter that amount. ................................................................................................ 4. - - - - - - - - -
  5. Church employees. If you received wages as a church employee (as defined on page 20),
     enter any amount you included on both line 5a of Schedule SE and line 7 (Form 1040). ...... 5. - - - - - - - - -
  6. If you received a pension or annuity from a non qualified deferred compensation plan or a
     section 457 plan and it was included in the total on line 7 (Form 1040 or Form 1040A) or
     line 1 (Form 1040EZ), enter the amount ..................................................................... 6. - - - - - - - - -
  7. Add the amounts on lines 2, 3, 4, 5, and 6 of this worksheet. .......................................................................................... 7. - - - - - - - - -
  8. Subtract line 7 of this worksheet from line 1. This is your earned income ......................................................................... 8. - - - - - - - - -




221524 12-04-02
                                                                                       98
            m
                                                     Paid Preparer's Earned Income Credit Checklist                                                                                        OMB No. 1545-1629

           November 2002)
    Department of'the Treasury
     iteriial Revenue Service                                                   ~   Do not send to the IRS. Keep for your records.
        or the definitions of the following terms, see Pub. 596 for the year for which you are completing this form.
                                            • Investment Income          • Qualifying Child         • Earned Income
    Caution. Taxpayers who file Form 2555 or Form 2555-EZ cannot take the earned income credit (EiC). Taxpayers who were nonresident aliens for
    any part of the year cannot take the EiC unless their filing status is married filing jointly.
        Part I             All Taxpayers
                Taxpayer's name~ -----'M=E=H=M=E"-=T'--T"'-"'-.--=E=R'-"KAN=-===-----------------------
                Year after 2001 for which you are completing this form            ............................................................................ ....................... ~                    2002
        2       Is the taxpayer's filing status married filing jointly, head of household, qualifying widow(er), or single? .................................                          YesCXJ             0No
        3       Does the taxpayer, and the taxpayer's spouse if filing jointly, have a social security number (SSN) that allows him or her
                to work or is valid for EiC purposes (see the instructions before answering)? .....................................................................                       CXJ Yes         0No
                Next, if you checked "No" on line 2 or line 3, stop; the taxpayer cannot take the EiC. Otherwise, continue.
        4       Is the taxpayer's investment income more than the limit that applies to the year on line 1? See Pub. 596 for the limit                                           ......   D      Yes      00 No
        5       Could the taxpayer, or the taxpayer's spouse if filing jointly, be a qualifying child of another person in the year on line 1? ...                                        D      Yes      00 No
           Next, if you checked "Yes" on line 4 or line 5, stop; the taxpayer cannot take the EiC. Otherwise, go to Part II or Part Ill,
           whichever applies.
        Part II   Taxpayers With a Qualifying Child                                                                     Child 1                                                                   Child2
                Caution. If there are two children, complete lines 6·11 for one child before
                going to the next column.
        6       Is the child -·
                • The taxpayer's son, daughter, adopted child, or stepchild, or
                • A descendant of the taxpayer's son, daughter, adopted child, or stepchild, or
                • The taxpayer's brother, sister, stepbrother, or stepsister, or
                • A descendant of the taxpayer's brother, sister, stepbrother, or stepsister, or
                • The taxpayer's foster child? ............................... ....................................................................                D   Yes   D   No       D      Yes      D     No
        7       If the child is married, is the taxpayer claiming the child as a dependent?
    )           (If the child is not married, check "Yes.").......................................................................................                 D   Yes   D   No       D      Yes      D     No
        8       Did the child live with the taxpayer in the United States for over half of the
                year? ..........................................................................................................................................   D   Yes   D   No       D      Yes      D     No
        9       Was the child (at the end of the year on line 1) ··
                • Under age 19, or
                • Under age 24 and a full·time student, or
                • Any age and permanently and totally disabled? ........................................................................                           D   Yes   D   No       D      Yes      D     No
                Next, if you checked "Yes" on lines 6 through 9, the child is the taxpayer's
                qualifying child; go to line 1Oa. If you checked "No" on line 6, 7, 8, or 9, the
                child is not the taxpayer's qualifying child. If the taxpayer does not have a
                qualifying child, go to Part Ill on page 2 to see if the taxpayer can take the
                EiC for taxpayers who do not have a qualifying child.

    10 a Could any other person check "Yes" on lines 6 through 9 for the child? ...................................... .                                           0Yes      0No 0Yes                     0No
         Next, if you checked "No" on line 10a, go to line 11. Otherwise, continue.
            b Enter the child's relationship to the other person(s) .................................................................... .
            c Is the other person(s) taking the EiC based on the child?                                                                                            0Yes      0No 0Yes                     0No
            d If the tie-breaker rules applied, would the child be treated as the taxpayer's
                qualifying child (see the instructions before answering)? ............. ..................................................                         D   Yes   D   No       D      Yes      D     No
    11          Does the qualifying child have a valid SSN (see the instructions before
                answering)? ............................... ·································································································· Yes D
                                                                                                                                                                   No        D            D      Yes      D     No
                Did you check "Yes" on line 11?
                D   Yes. The taxpayer can take the EiC if the taxpayer's earned income and adjusted gross income are each less than
                          the limit that applies to the taxpayer's filing status for the year on line 1. See Pub. 596 for the limit. Complete
                          Schedule EiC and attach it to the taxpayer's return. If there are two qualifying children with SSNs, list them on
                          Schedule EiC in the same order as they are listed here. If the taxpayer's EiC was reduced or disallowed for a year
                          after 1996, see Pub. 596 to find out if Form 8862 must also be filed.

)               D    No.       The taxpayer cannot take the EiC, not even the credit for taxpayers who do not have a qualifying child.
LHA              For Paperwork Reduction Act Notice, see instructions.                                                                                                                    Form   8867   (Rev. 11-2002)




220501 12·02-02
                                                                                                                   99
           (Rev. 11-2002)                                                                                                                                                                                  Page2
     art Ill      Taxpayers Without a Qualifying Child
       Was the taxpayer's main home, and the taxpayer's spouse if filing jointly, in the United States for more
     · than half the year? (Military personnel on extended active duty outside the United States are considered
       to be living in the United States during that duty period.) ................................................................................................                    00     Yes      D       No
13     Was the taxpayer, or the taxpayer's spouse if filing jointly, at least age 25 but under age 65 at the end
       of the year on line 1? ......................................................................................................................................................   00     Yes      D       No

       Next, if you checked "No" on line 12 or line 13, stop; the taxpayer cannot take the EiC. Otherwise, continue.

14     Is the taxpayer, or the taxpayer's spouse if filing jointly, eligible to be claimed as a dependent on
       anyone else's Federal income tax return for the year on line 1?

      [X]      No.      The taxpayer can take the EiC ifthe taxpayer's earned income and adjusted gross income are each less than
                        the limit that applies to the taxpayer's filing status for the year on line 1. See Pub. 596 for the limit. If the taxpayer's
                        EiC was reduced or disallowed for a year after 1996, see Pub. 596 to find out if Form 8862 must be filed.
      D        Yes.     The taxpayer cannot take the EiC.

                                                                                                                                                                                       Form   8867   (Rev. 11-2002)




220502
12-02-02
                                                                                                       100
       T T. & HABIBE N. ERKAN


         .SE                    Non-Farm Income    Statement   1


Description                                           Amount

l"rom Schedule C                                          12685.

rotal to Schedule SE, line 2                              12685.




                                       101
                                                  Statement(s) 1
   1
        o-Year Comparison Worksheet                                                                      2002
,/Name(s) as shown on return                                                                   Social security number
  ~ilEHMET          T.    & HABIBE N. ERKAN
  .:001 Filing Status    Married Filing Joint     2002 Filing Status   Married Filing Joint
  2001 Tax Bracket       15 . O%                  2002 Tax Bracket     O• O%
                                                      Tax Year               Tax Year                Increase
                           Description
                                                        2001                  2002                  (Decrease)

  Schedule B - taxable interest                                22.                    0.                    <22. >
  Sch. C/C-EZ (business income/loss)                        17261.                12685.                  <4576. >
    Total income                                            17283.                12685.                  <4598. >

  One-half of self-employment tax                              1220.                    896.                 <324. I>
   Total adjustments                                           1220.                    896.                 <324. I>

  Adjusted gross income                                     16063.                11789.                  <4274. I>

  Standard deduction                                           7600.              7850.                     250.
  Income before exemptions                                     8463.              3939.                   <4524. I>
  Personal exemptions                                          5800.              6000.                     200.
    Taxable income                                             2663.             <2061. >                 <4724. I>

 r.r'ax                                                          399.                     0.                 <399. I>
      Tax before credits                                         399.                     0.                 <399. >

 Schedule SE (self-employment tax)                             2439.                 1792.                 <647.>
   Total tax                                                   2838.                 1792.                <1046.>

 )stimated tax payments                                        2904.                 2840.                     <64.>
 Schedule EIC (earned income credit)                              0.                   22.                      22.
   Total payments                                              2904.                 2862.                     <42.>

 Tax overpaid                                                     66.                1070.                  1004.
 Overpayment applied to estimate                                  66.                1070.                  1004.




                                                102
  226301/05-07-02
                                                                                                                                                ·1RS .Use Only-DO not write or staple in this space.
                                                                                                                        , 2003, ending                   • 20                 0MB No: 1545-0074
label                          Your first name and initial                                         Last name                                                            Your s

(See                L
                    A
                               mEt\mE.T                     -r.                                        e~~"'tJ
instructions        B          If a joint return, spouse's first name and initial                  Last name                                                            Spouse's social security number

                  I         i-:K:...::A:_:.:.6:::=._1:..=:BE--=----_N__:._ _ _ _L__E:~__:____:__rJ_ _ _- - - r_ _ _.
on .page 19.)

                                                                                                                                                  Apt. no.
                    H
                    E
                  .R                                                                                                                                                          You must enter
                                                                                                                                  s, see page 19.
                    E
                                                                                                                                                                              your SSN(s) abpve~
                 -.....i...                                                                                                                                               .You             • Spou~
                                                                                                                                                                ; ,,.   Oves~No Oves~No
                                                                                                                                          ''   i¥hou~pld(wlth qualifying persoh): (See pJlge:2(}.y If
Filing Status                                                                                                                                      Ing person .iS !l child but not your dependent, enter
Check only                                                                                                                                        ;s~ehere:,,_
one box.
                                                                                                                                                                                  No. ofboxes •
                                                                                                                                                                                  checked on            '1
Exemptions                                                                                                                                                                        6a arid 6b      -""--
                                                                                                                                                                                  No. of children
                                                                                                                                                                                 'onoe.Who:
                                                                                                                                                                                  • lived with you
                                      (1) First name               Last                                                                                                           • dlirnot live with
                                                                                                                                                                                  you due .to divorce
If more than five                                                                                                                                                                 .or separation
dependents,                                                                                                                                                                        (see page 21)
see page 21.                                                                                                                                                                     . · l)ependents on 6c
                                                                                                                                                                                 •not entered above _ _
                                                                                                                                                                                   ·Add.numbers
                                                                                                                                                                                     on lines
                                                                                                                                                                                     above ~
                                                                                                                                                                                                       [b]
Income
Attach
Forms W-2 and
W-2G here.
Also attach                       biLpJalifie IA/.. ciistribbtion~ ··                                                                                                               15b
Sotl page 22.
                            ·16a ~~Pilnsicm·s~iifi6lal sefurity .bene~. • ~.""·208:;;..
                                                                     ;;,.:.;;..
                                                                           .• .._.,.....,--,-.,.,,._..,....,.,,___     _, .                                             20b
                                     ·· . n~r in~orn~~ ust wk0 a                                                                                                         21
                                        ·d.the:afno'untsinthefar.                                                                                                                                        vV
                                      Educator expM§~Bs~p~~~.2~}·
Adjusted                ··~·: .• IRA ded&ctiori (s,6e¥age 29) · ·
Gross                   .~~· student 1e>8.riiriterest deduet1orr"
Income                      29::
                    ·\~z.;: .Moving• expen8es.• P.tt8cn1~~rrr~998,•· . · · . . ·•· .•
                        :   ~•       f0?e-haff of sei,t-employmeritifax'.,·~°:h.S,Cll'
                            29•ii Self-employed health i11s1muJce d(3(;fu~t1dl1°:(s'eJB~9~33y                                 ·!-";;.;;__..___ _ _ _ _+--_

                            Sb~'i·    Self-employed SEP, SIMPLE1.~a :gualiff0d plans' • ·
                            3j ·      Penalty orfeaiiy withdrawarof sMing~
                            32a Alimony paid . b Recipl('lnt's SSN ,,_ _ ___,,......-----'---
                            33 Add lines 23 through 32a • ·
                            34  Subtract line 33 from line 22:.This is your adjusted gross·ineome
Forpisclosure, Privacy Act, and Paperwork Reduction Act Notice,
                                                                                                  103     see page 77.                                                                        1040
                                                                                                                                                 Cat. No. 140870                       Form             (2003)
Form 1040 (2003)


Tax and
Credits
 standard
 Deduction
 for-
 • People i,yho. ·37
                                                                                                                                                                                                                                                                 v
 checked any .
 box on line      38
                          r··                                                                                                                                                                                                                                    v
 36a or 36b or
 who can be                                                                                                                                                                                                                                                      v
 claimed as a
 dependent,                .40                                                                                                                                                                                                                         i.-       t,...
 see page 34.                  .:                                                                                                                                                                             ~'---"''----t--.-v--                               v
 • All others:
                            41
 Single or
 Married filing
 separately,
 $4,750
 Married filing
 jointly or
 Qualifying
 widow(er),
 $9,500                              .Retirement savings i::ontiit>IJtions                       Pl-eciit ·Attach i=orfl'l 88ao
 Head of                   49.        Child tax ~redlt (seepag~•4o) ·' •
 household,                 50        Adoptionicredlt:Attac~'J=qrm·8839 ~·.
 $7,000
                            51        Credits from:              aD        i=orm 8396                      b    D   Form8s59
~---~. 52                             Oth~r credit~.            Cheek       ~~~fitable bo~(~s): •..• a []                Form

                                      .b 0Form8801 •··.·.    D Speeif}{     c                          ~-----
                            53        Add lines 44 through 52. These ar:e your totafcreditS
         54 • subtractline53.from•une43:1t1ines3;is'ilfqt:fnsion tp~le (se~ pa,g.e .56~
                           67         bther~yfueiits from: ~. []Form24:3gb[J i=OOiJ'413sc.O Fonii8aa5',
                           68         Adcflines·61 tfmiugh 67.                     'rhese:are your.total payments··                                                                                                                                   VY
Refund                     69 If ttrj~;Sa~§;ffi()r~th~;1frj~a(),'~J6fr8.~;l1Q~~(}from line 68. This is th~amount you                                                                qverPald.
Direct deposit?            70a Amoufliot Jine 69 you~want 1 reffiridEicHl>yoti. .         · .        . . . . . .                                                                    '. ... }·. . b " 7 7 ' m - - - - - - - 1 - -
See page 56              ... . b      Royt~~g f)!Jmber I I I I I I I I                                                              hi.. i:TypEj: tJ Qllecking                   [] sa~r}gs ~
~~~. ~~~ ;g~:
      1
                         ...71 d      Accc>l1i1tn1Jmber              I I I . I . I . J 1 I . . .. I I I I I I I I I
                                      Ariiotlntoffine69 ouwarita ... iedtcf our2004estlmatedtax ...          71              .
Amount                     72         Atilql.':n,t you owe. Subtracfllne 68 fr:om line so:.FC?r detaiJs on ~ow,Jo pay; see page 57 j.. .•
You Owe                    73        .Estimated          tax penalty (see.page.SB)                         ;:   •. • .. ,.• • ·,   .73   •     :.      · ·   ·

Third Party
                                Db 'you. want to all6w another                     p8!ion tg        ;df~sS this returri'with;the lR§~(s01:! pa:ge SS)? D Yes~ cc5inpt~t~ the following: ~No

Designee                        Designee!s                                                         •   d            Phone                                                       Per50na1J.den!ifi¥io9 . •                 I
                                name · .,_. ·                                                                       no; · .,_                                                   numbe({PIN) •      . ·• ...... · .
Sign
Here
Joint return?
See page 20.
Keep a copy
for your
records.
                                Preparer's ...                                                                                               Date                                                            Preparer's SSN or PTIN
Paid                            signature       r                                                                                                                         Check if
                                                                                                                                                                          self-employed           D
Preparer's                      Firm's name (or         ~                                           EIN
Use Only                        yours if self-employed), - - - - - - - - - - - - - - - - - - - - t - - - - - - - - - - - - - - -
                                address, and ZIP code                    104                        Phone no.
 •u.S.GP0;2003-495·549
                                                                                                                                                                                                                              Form     1040         (2003)
                                                                                                                                                          OMB No. 1545-0074
SCHEDULE C                ··                               Profit or loss From Business
                                                                                                                                                           ~@03
(Form 1040)                                                              (Sole Proprietorship)
                                                II>- Partnerships, joint ventures, etc., must file Form 1065 or 1065-B.
Department of the Treasury                                                                                                                                Attachment
Internal Revenue Service (U)             II>- Attach to Form 1040 or 1041.   ~   See Instructions for Schedule C (                                                     09
Name of proprietor


A         Principal business or profession, including product or service (see page C-2 of the instructions)
          GF                   o f
c         ~iA~\nze. If nl Ctara e business name, leave blank.                                                                   D Employer 10 number (EINJ, if any


E         Business address (including suite or room no.) II>-                                                                                                                 ·
          City, town or post office, state, and ZIP code
F         Accounting method:           (1) ~ Cash          (2) D Accrual        (3) D Other (specify) II>- --------------------------------------------------
G         Did you "m;'lterially participate" in the operation of this business during 2003? If "No," see page C-3 for limit on losses     . ~Yes D No
H         If you started or acquired this business during 2003, check here .                                                              . . . ~ D
I :F.Tiii ii I        Income
  1       Gross receipts or sales. Caution. If this income was reported to you on Form W-2 and the "Statutory
          employ'ee" box on that form was checked, see page C-3 and check here                                       ...   D       1
                                                                                                                                   2
                                                                                                                                         l.Lf-. l.1.n U...
                                                                                                                                                      '
  2       Returns and allowances
  :>      Subtract line 2 fr.om line 1                                                                                             3    uf.. LLOl.J..
                                                                                                                                         'Ltq')q
          Cost of goods sold (from line 42 on page 2)                                                                              4
                                                                                                                                              .
                                                                                                                                   5    Li.I/,~                                   ii\
  5       Gross profit. Subtract line 4 from line 3
  6       Other income, including Federal and state gasoline or fuel tax credit or refund (see page C-3)                           6
                                                                                                                                          •    I




                                                                                                                           ~            LL I l...7~                               v' I
  7       Gross income. Add lines 5 and 6
lll:r.Tii~llll        Expenses. Enter expenses for business use of your home only on line 30.
                                                                                                                                   7
                                                                                                                                          .       I




  8       Advertising                           8                                 19 Pension and profit-sharing plans             19
  9       Car and truck          expenses                                         20 Rent or lease (see page C-5):               ~
          (see page C-3) .                      9                                      a Vehicles, machinery, and equipment .     20a
10        Commissions and fees                  10                                     b Other business property                  20b    ? h CfC)O                            vv'
11        Contract labor                                                          21     Repairs and maintenance .                21
          (see page C-4) .                      11                                22 Supplies (not included in Part Ill)          22
12        Depletion                             12                                23 Taxes and licenses .                         23

13        Depreciation and section 179                                            24 Travel, meals, and entertainment:          ~
          expense deduction (not included                                              a Travel .                                 24a
          in Part Ill) (see page C-4)           13                                     b Meals and
14        Employee benefit programs                                                      entertainment
          (other than on line 19) .             14                                     c Enter nondeduct-
1:,       Insurance (other than health) .       15       ') c;.:A        ~\/V            ible amount in-
                                                                                         eluded on line 24b
16        Interest:                           ~                                          (see page C-5)
       a Mortgage (paid to banks, etc.) .
       b Other.
                                               16a
                                               16b
                                                                                       d Subtract line 24c from line 24b
                                                                                  25 Utilities
                                                                                                                                  24d
                                                                                                                                  25           4. 7<2
                                                                                                                                                                              .,V'
17        Legal and professional                                                  26 Wages (less employment credits)              26
          services •                            17                                27 Other expenses (from line 48 on
18        Office expense .                      18                                   page 2)                                      27
28        Total expenses before expenses for business use of home. Add lines 8 through 27 in columns                       ~      28     "J.~             l..9/J

29        Tentative profit (loss). Subtract line 28 from line 7                                                                   29     13 7~'S
30        Expenses for business use of your home. Attach Form 8829                                                                30
31        Net profit or (loss). Subtract line 30 from line 29.
          e If a profit, enter on Form 1040, line 12, and also on Schedule SE, line 2 (statutory employees,
          see page C-6). Estates and trusts, enter on Form 1041, line 3.
          e If a loss, you must go to line 32.
                                                                                                                           )      31     11.
                                                                                                                                          -
                                                                                                                                             1-~3
32        If you have a loss, check the box that describes your investment in this activity (see page C-6).
          • If you checked 32a, enter the loss on Form 1040, line 12, and also on Schedule SE, line 2
          (statutory employees, see page C-6). Estates and trusts, enter on Form 1041, line 3.
          e If you checked 32b, you must attach Form 6198.
                                                                                                                           )      32a D All investment is at risk.
                                                                                                                                  32b D Some investment is not
                                                                                                                                        at risk.

                                                          105
For Paperwork Reduction Act Notice, see Form 1040 instructions.                                 Cat. No. 15786J                    Schedule C (Form 1040) 2003
Schedule C (Form 1040) 2003                                                                                                                                Page   2
                  Cost of Goods Sold see               a e C-6
33       Method(s) used to                  ~
         value closing inventory:         a ~ Cost                   b   D   Lower of cost or market                 c    D   Other (attach explanation)
34       Was there a~y change in determining quantities, costs, or valuations between opening and closing inventory? If
         "Yes/' attach explanation .                                                                  .                               D Y~s

35       Inventory at beginning of year. If different from last year's closing' inventory, attach explanation                               00

36       Purchases less cost of items withdrawn for personal use                                                          36


37       Cost of labor. Do not include any amounts paid to yourself                                                       37


38       Materials and supplies                                                                                           38


39       Other costs     .                                                                                                39

                                                                                                                                                             v'       v
40       Add line.s 35   throu~h   39                                                                                     40

                                                                                                                                                             ·../     i..
41       Inventory at end of year                                                                                         41         :i.soo
         Cost of goods "sold. Subtract line 41 from line 40. Enter the result here and on page 1 , line 4                 42
                                                                                                                                                             \/" L..
42
                  lnfo_rmation on Your Vehicle. Complete this part only if you are claiming car or truck expenses on
                  line 9 and are not required to file Form 4562 for this business. See the instructions for line 13 on page
                  C-4 to find out if you must file Form 4562.

43       When did you place your vehicle in service for business purposes? (month, day, year) ~ ....... J. ______ _j_ _....          .

44       Of the total number of miles you drove your vehicle during 2003, enter the number of miles you used your vehicle for:


     a   Business ---·----·---------------------------- b Commuting -------------------------·------            c Other

45       Do you (or your spouse) have another vehicle available for personal use? .                                                   D   Yes         D      No


46       Was your vehicle available for personal use during off-duty hours?                                                           D   Yes         D      No

47a      Do you have evidence to support your deduction?                                                                              D   Yes         D      No

     b   If "Yes," is the evidence written? .                                                                                         D   Yes         D ,.
1:r.1iia••       Other Expenses. List below business expenses not included on lines 8-26 or line 30.




                                                                     106
48       Total other expenses. Enter here and on page 1, line 27
'U.S.GP0:2003-495-558                                                                                                          Schedule C (Form 1040) 2003
p   SCHEDULE SE                                                                                                                                OMB No. 1545-0074

    (Form 1040)                                                   Self-Employment Tax                                                             ~@03
    Department of the Treasury                                                                                                                  Attachment
    Internal Revenue Service (U)           ~ Attach to Form 1040. ~ See Instructions for Schedule SE (Form 1040).                               Sequence No.   17
    Name of person with self-employment income (as shown on Form               1040)          Social security number of person
         f1J£Hffl                  • f~tl                                                     with self-employment        income~
    Who Must File Schedule SE
    You must file Schedule SE if:
    • You had net earnings from self-employment from other than church employee income (line 4 of Short Schedule SE or line 4c of
      Long Schedule SE) of $400 or more or
    • You had church employee income of $108.28 or more. Income from services you performed as a minister or a member of a
      religious order is not church employee income (see page SE-1).
    Note. Even if you had a loss or a small amount of income from self-employment, it may be to your benefit to file Schedule SE and
    use either "optional method" in Part II of Long Schedule SE (see page SE-3).
    Exception. If your only self-employment income was from earnings as a minister, member of a religious order, or Christian Science
    practitioner and you filed Form 4361 and received IRS approval not to be taxed on those earnings, do not file Schedule SE. Instead,
    write "Exempt-Form 4361" on Form 1040, line 55.

    May I Use Short Schedule SE or Must I Use long Schedule SE?
                                                                 Did You Receive Wages or Tips in 2003?


                                      No                                                                                 Yes


      Are you a minister, member of a religious order, or Christian
                                                                                         Was the total of your wages and tips subject to social security   Yes
      Science practitioner who received IRS approval not to be taxed
                                                                                         or railroad retirement tax plus your net earnings from
      on earnings from these sources, but you owe self-employment
                                                                                         self-employment more than $87,000?
      tax on other earnings?

                                      No


      Are you using one of the optional methods to figure your net                                                       No
      earnings (see page SE-3)?
                                                                                         Did you receive tips subject to social security or Medicare tax   Yes
                                                                                         that you did not report to your employer?
                                      No

      Did you receive church employee income reported on Form
      W-2 of $108.28 or more?

                                      No

                 You May Use Short Schedule SE Below                                                    You Must Use Long Schedule SE on page 2



    Section A-Short Schedule SE. Caution. Read above to see if you can use Short Schedule SE.

     1     Net farm profit or (loss) from Schedule F, line 36, and farm partnerships, Schedule K-1 (Form
           1065), line 15a                                                                                                             1
     2     Net profit or (loss) from Schedule C, line 31; Schedule C-EZ, line 3; Schedule K-1 (Form 1065),
           line 15a (other than farming); and Schedule K-1 (Form 1065-B), box 9. Ministers and members
           of religious orders, see page SE-1 for amounts to report on this line. See page SE-2 for other
           income to report . . . . . . . . . . .                . . . . . . . . . ~-lfV\:\- . .\ .
     3     Combine lines 1 and 2 .
     4     Net earnings from self-employment. Multiply line 3 by 92.35% (.9235). If less than $400,
           do not file this schedule; you do not owe self-employment tax .                            . 111>-
     5     Self-employment tax. If the amount on line 4 is:
           • $87,000 or less, multiply line 4 by 15.3% (.153). Enter the result here and on
             Form 1040, line 55.
                                                                                            )                                                                       v
           • More than $87,000, multiply line 4 by 2.9% (.029). Then, add $10,788.00 to the
             result. Enter the total here and on Form 1040, line 55.

     6     Deduction for one-half of self-employment tax. Multiply line 5 by
           50% (.5). Enter the result here and on Form 1040, line 28 .
                                                                            107
                                                                                                    6                          v
    For Paperwork Reduction Act Notice, see Form              1040 instructions.               Cat. No. 24557Q                   Schedule SE (Form 1040) 2003
    Schedule SE (Form 1 040) 2003                                                                      Attachment Sequence No.      17                           Page    2   ~

    Name of person with self-employment income (as shown on Form 1040)                        Social security number of person
                                                                                              with self-employment income ..,..

Section B-Long Schedule SE

litffill         Seit-Emplo'yment Tax

Note. If your only income subject to self-employment tax is church employee income, skip lines 1 through 4b. Enter -0- on line
4c and go to line 5a. Income from services you performed as a minister or a member of a religious order is not church employee
income. See page SE-1.
     A     If you are a minister, member of a religious order, or Christian Science practitioner and you filed Form 4361, but you
           had $400 or more of other net earnings from self-employment, check here and continue with Part I . . . . . . ..,..                                        D
     1     Net farm profit or (loss) from Schedule F, line 36, and farm partnerships, Schedule K-1 (Form
           106S), line 15a. Note. Skip this line if you use the farm optional method (see page SE-4)                                 i---1--;-------r--
     2     Net profit or (loss) from Schedule C, line 31; Schedule C-EZ, line 3; Schedule K-1(Form106S),
           line 15a (other than farming); and Schedule K-1 (Form 106S-B), box 9. Ministers and members
           of religious orders, see page SE-1 for amounts to report on this line. See page SE-2 for other
           income to report. Note. Skip this line if you use the nonfarm optional method (see page SE-4)                             r--2-i---------+--
     3     Combine lines 1 and 2 . . . . . . . . . . . . . . . . . . . . . . . . .                                                   1--3-1--------+--
     4a    If line 3 is more than zero, multiply line 3 by 92.3S% (.923S). Otherwise, enter amount from line 3                       r--4_a-t-------+--
       b   If you elect one or both of the optional methods, enter the total of lines 1S and 17 here . . .                           1--4_b-1------+
       c   Combine lines 4a and 4b. If less than $400, do not file this schedule; you do not owe self-employment
           tax. Exception. If less than $400 and you had church employee income, enter -0- and continue .._
     5a    Enter your church employee income from Form W-2. See page SE-1
           for definition of church employee income. . . . . . . .                        5a
         b Multiply line Sa by 92.35% (.923S). If less than $100, enter -0-
     6     Net earnings from self-employment. Add lines 4c and Sb
    Maximum amount of combined wages and self-employment earnings subject to social security
     7
    tax or the 6.2% portion of the 7.65% railroad retirement (tier 1) tax for 2003. . . . . . .                                                      S7,000         00
 Ba Total social security wages and tips (total of boxes 3 and 7 on Form(s)
    W-2) and railroad retirement (tier 1) compensation. If $S7,000 or more,
    skip lines Sb through 10, and go to line 11 . . . . . . . . .              Ba
  b Unreported tips subject to social security tax (from Form 4137, line 9)    Bb
  c Add lines Sa and Sb                                                                                                                Be
 9 Subtract line Sc from line 7. If zero or less, enter -0- here and on line 10 and go to line 11 ......                               9
10 Multiply the smaller of line 6 or line 9 by 12.4% (.124) . . . . . . . . . .                                                        10
11 Multiply line 6 by 2.9% (.029)      . . . . . . . . . . . . . . . . . .                                                             11
12 Self-employment tax. Add lines 10 and 11. Enter here and on Form 1040, line 55                                                      12
13 Deduction for one-half of self-employment tax. Multiply line 12 by
    SO% (.5). Enter the result here and on Form 1040, line 2B . . . .          13                                                                                    ~:i.'
1@111           Optional Methods To Figure Net Earnings (see page SE-3)

Farm Optional Method. You may use this method only if:
e Your gross farm income1 was not more than $2,400 or
                              2
• Your net farm profits were less than $1, 733.
14 Maximum income for optional methods . . . . . . . . . . . . . . . . . . .                                                                           1, 600       00
15 Enter the smaller of: two-thirds (%) of gross farm income 1 (not less than zero) or $1,600. Also
     include this amount on line4b al;>ove.. . . . . . . . . . . . . . . . . . . .
Nonfarm Optional Method. You may use this method only if:
                          3
• Your net nonfarm profits were less than $1, 733 and also less than 72.1 S9% of your gross nonfarm
       4
income and
e You had net earnings from self-employment of at least $400 in 2 of the prior 3 years.
Caution. You may use this method no more than five times.
16 Subtract linei 1S from line 14 . . . . . . . . . . . . . . . . . . . . . . .                                                        16
17 Enter the smaller of: two-thirds (%) of gross nonfarm income 4 (not less than zero) or the amount
     on line 16. Also include this amount on line 4b above . . . . . . . . . . . . . .                                               ~1_7~------'--
1
 From Sch. F, line 11, and Sch. K-1 (Form 1065), line 15b.   'From Sch. C, line 31; Sch. C-EZ, line 3; Sch. K-1 (Form 1065), line 15a; and Sch. K-1 (Form 1065-B), box 9.
'From Sch. F, line 36, and Sch. K-1 (Form 1065), line 15a.   'From Sch. C, line 7; Sch. C-EZ, line 1; Sch. K-1 (Form 1065), line 15c; and Sch. K-1 (Form 1065-B), box 9.
"U.S.GP0:2003-495-558
                                                                 @ 108
                                                                    Printed an recycled paper                                     Schedule SE (Form 1040) 2003
                          Department of the Treasury-lnternaf Re~enue Service
~1040                     U~S~ Individual Income. Tax Return                                          ~@04                             (U)   IRS Use Only-Do not write or staple in this space.
                             For the year Jan. 1-Dec. 31, 2004, or other tax year beginning                           , 2004, ending                   '20               OMS No. 1545-0074
 Label                       Your first name and initial                                  Last name

 (See              L
                   A
                                 rl\f\-\ffi£T T,                                             ~RlLArJ
 instructions      B                                                                      Last name

                                                                                          E~t.ArJ
 on page 16.)      E
                   L

                                                                                                                                                                   . . lmport@t!                      4
                                                                                                                                                                          You must enter
                                                                                                                                                                        · you~ SSN(s) above.




                         .}~·"··...,..--.....,.,..--...,.,..__,.-,.,..,.._,_---'------;._,..,---.,,--"--------'-'-'-.,==..,.--,..--
                          •;;;fd~·;rotal oomoef:~of.~:iceiJ:iptions 'Clairliea ·';: 0:

 Income                   · 71 cc                   i~4~.~":i•>> ~~~~~!;~~;J!
                                                     'linterest:.Donof•incli.Jde'o
 Attach Form(s)
 W-2 here. Also                                           ···~~~tiactis~il~~1~{s•1t;
                                                                           •f;t;~·~~d:; . . . ••······. ; .··, . . . . .-",9-'".~--'
 attach Forms
 W-2G and                                                                                                                           ••• ...___ _ _ ___...,._

 1099-R if tax            1i>,0\;;::                                          W9t,staje~h'c1;109a1 ;income taxes· (see page 20)
 was withheld.
                         ht.. . . §:~.·~·: ·.• .                   .·Qiaf" ' i.li-ltyb~nefiis ''· .I '2oa I        T 1·btax~l11~a~ou~t (s~e ~ag~                                               24)   ,_20_b....,·1 - - - - - - - - + - -
                       .Jd1~1~}i ;
                                    1
                                            m~;'~li~t}~~e~r~.arnoµn:t{see.p(IQ~~1) ,----,, ••• , ••• --- - -7·· -· ------- ---·- - ..!-...,-+---=:-,,-......,,::---+--.--
                                            .   .
                                                eam.ounts in:tneJar rightcolumri for.lines7 through 21.This is your total income "":
                         ;2~;.• ;f§~IJ9'~faf ~gp~nS:~s (~'ee p~~e ~6) ·.        . r, •• •··•·• '·.                        1--"'2..;..3-+-------+--
 Adjusted
 Gross
                       ;'.f~~~/:~ef:.·                      1
                                         ~u}1ife~s ex~ns~s ofre~e!Vists, performing.artists•. aflci ·•.•
                             •· •       . · .· ••   ~9v~mmeht;o~ti~lf Attach:Fo.nn 2106 w 210HZ                           ·l-'"-'-'-+--------+---
 Income                   i5'!: Jj.f:if>iCJe'aliBtion {se~ p~ge26)\          ••. ·•      •.    . /.; · •.         · .. · ···.·1-·.,.2..-s-+-------+--
                         :i6/ :S!&c:1~'nrl~~~ iriterest.deductio~ (s~ page 28) , •                                        1-"'2."'"6-+-------+--
                         ~#{ ~T4!fj~~:~.iidje~sdeduction (see' page 29), · ·.'· ~ . .                                      27
                          2t3 ·.• ;H~~Jtti1s~;in9s~de~~r1~ ae'auciiofi)Auacll Forin .a8B9 •                                  .28
                          29., M()virl~fexpen~es.Attach Form.3903 ·.•          . ·                                           2.9
                          30 >o~~~half..of seff7employm~nt tax:. Attach Schedule SE .       30
                          31  Self-employed health insurande deduction (see page 30)        31
                          32  Self.:.ernployed SEP, S.IMPLE, and ~ualified plans .          32
                          33  Penalty 'on early withdrawal of savings                       33
                          34a AliJT1ony paid b Recipient's SSN .,.: _ _ _ _ _ _ __         34a
                          35  Add lines 23 tl)rough 34a • •
                          36. Subtract line 35 from line 22. This is your adjusted gross income
                                                                109
 For Disclosure, Privacy Act, and Paperwork, Reduction Act Notice., see page 75.                                                             Cat No. 140870
                                                                                                                                                         0
                                                                                                                                                                                   Form    1040      (2004)
                      37           Amount fromline 36 (adju$ted gross income) · .
                      38a
                                   ?1f:. heck:{·.··D.. y~.-.u.·. '{'e.reb.o:n bef.~~e. J··a.n~.ary. 2 •. 19.40.•..
                                              . p f)pouse was born.before January 2, 1940;
                                                                                                                       o.s1'.nd:} Total b.oxes
                                                                                                                       D Blind. checked ,.... 38a
  Standard                   b     if your spous~ itemii~s oil a separ.ate return or you were a ciuru-stifus alien; See page 31 and check here .....            38b
  Deduction         ....~9         tterriizec.I ded1.1cifo11s (f~om Schedule A) or your standard deduction (see left margin) .
  tor-
                      40·· :suptr~ct·Jirie39 iro01.nn~~37                     . . : , . ·.~ •. .. . . •
  • People who
  checked any         41
                      If line·~f i~ $107,()25. o'r:less, roultiply $3, 100 by thetotalnumber of exemptions claimed on
                                                                                                                                                                                                             i.---v
  box on line       · Jii:ie.6ci:;1t. iiRe47.i!l oyer.$101,025,      the worksh~et on page 93 • • •
                                                                                     see                                                                                       41              00                      (,,,..
  38a or 38b or                                                                                                                                                                          '-..()             y
  who can be     42   TaXableloC:o·m~i7~utitfad line fmmline 40, If line 41 is more than line 40, enter -o-
                                                                               41                                                                                              42
  claimed as a
  dependent,    .4S ;jax{s~e:p;gge 3S)~·cfrec~itany~ is from: ~            Form(s)8814        q
                                                                                          b .. 0 Form 4972 •.                                                                  43
                                                                                                                                                                               44
                                                                                                                                                                                           0                t-        [.,,,.
  see page 31. 44 · .i1tern~~ve:!ni11i~bm•jax (se~pagess); Attach                   6251                i::,.
                      ~''.~i~t~~f~~~.Q·;,~.b~M~l
  $9,700
  Head of
  household,
  $7,150 .            M~· C)~~r ¢reoit~;iCti~r::~;.af?p1J¢abl~ 1:>.0x(esJ: .a0 .~o[rri
                                                                                       ..                            3800 .

                      ~~~~d~~fJi~                               .'                                                                                                                                                    ,/,/
 -~-----'~~::.:


 Other                                                                                                                                                                        !-=::_+---a.,~"""--+-''"'--""
                                                                                                          · M~.W~mptoyer:Attach FqrmA137. ·,
 Taxes
                                                                                                           Bla~§}1et~7Attach'  5~29 if reguired • • 1 - . : : = - 1 - - - - - - - + - -
                                                                                                                                             Form
                                                                                                         .riii_(s}'{ii]:~;.:: ..., ~.            · .·           ··
                                                                                                       ~!i~~f -.rij~~·*,/~: ,'"2.ir0tnli~~%: Ti1f~i~ the ~mountyou ove..Paid
                                                                                                                                    0
 Refund
 Direet deposit?      72a Amoootof                                      Y•retuffd~ t~ you              ...· •• · ·     •• . ~ • ,            ·                  • ...-
 see page 54      ti' f)6iJW~~n~
                   .,.:                          I I I I I ·I                  k~·~Typ~:O Ch~king . 0 Saving~··
 ~~~.f~~~ ;;~: ~ .                                                                                                                                              OMB No. 1545-0074
                                                           Profit or Loss From Business
                                               >
                                                                          (Sole Proprietorship)
                                                    Partnerships, joint ventures, etc., must file Form 1065 or 1065.-B.
                                                                                                                                               ~@04
                                                                                                                                             Attachment
                                      ..,.. Attach to Form 1040 or 1041.     ..,.. See Instructions for Schedule.·C (Form 1040).             Sequence No.   09

                                 \.      ER~ArJ
A       Principal business or profession, includJ.qg product or service (see page C-2 of the instructions)
         G tFT           /\JOVE.LT'/ b. .SOU'Jf~.                           Sl.o f:-5                  .
c       Business name. If no separate business name, leave blank.                                                          D Employer 10· number (EIN), if any

          N\ G\L                      \GE..
E       Business address (including suite or room no.) ..,..                                                                           :,...................... .
        City, town or post office, state; and ZIP:code                                                              ·                    .
F       Accounting method:         (1). l}CJ Cash      (2)     D
                                                               Accrual      (3)     D
                                                                                    Other (specify) ..,.. -····-··-······-·------------·-·--····-·········-
G       Did you "materially participate" in the operation of this business during 2004.? If "No," see page C-3 for limit on losses        ~Yes          NoD
H       If you started or acquired this business during 2004, check here ·                                                               . ,     ..,..    0
                Income
        Gross receipts or sales. Caution. If this income was reported to you on Form W-2 and the "Statutory
        employee" box on that form was 'checked, see page C-3 anline 2 from line 1
        Cost of goods sold (from line 42 on page 2)                                                                           4                             vi/
 5      Gross profit. Subtract line 4 from line 3.                                                                            5                             ~v

                                                                                                                                                                    v
 6      Other income, including Federal and state gasoline or fuel tax credit or refund (see page C-3)                        6

 7      Gross income. Add lines 5 and 6                                             ...                              ~        7
                Expenses. Enter expenses for business use of our home only on line 30.
 8      Advertising                   1--8"---+--------+----l 19 Pension and profit-sharing plans
 9      Car and truc.k expenses (see                          20 Rent or lease (see page C-5):
        page C-3).                      9                       a Vehicles, machinery, and equipment                         20a                                    {/
10      Commissions and tees           10                       b Other business property.                                   20b
11      Contract labor (see page C-4)  11                     21 .Repairs and maint~nance .                                  21
12      Depletion                            1--1_2-1-----,,....----;----l 22 Supplies (not included in Part Ill)            22
                                                                                                                             23
13      Depreciation and section 179                                             23 Taxes and licenses .
        expense     deduction    (ncit                                           24 Travel, meals, and entertainment:
        included in Part       Ill) . (see                                          a Travel .                               24a
        page C-4) .                            13                                   b Meals and
14      Employee benefit programs                                                         entertainment
        (other than on line 19).  t-1'-4'-t---:::-.....-..---t-.--t'""             · c Enter     nondeduct-
                                                                                          ible amount · iri-
15      Insurance (other than health)                                                     eluded on line 24b
16      Interest:
     a Mortgage (paid to banks, etc.)
     b Other .
                                              16a
                                              16b
                                                                                          (see page C-5) • ...._------l---i
                                                                                   d Subtract line 24c from line 24b
                                                                                 25 Utilities
                                                                                                                     l-'2=-4.:.;:d=+--~-=-~--t--:;-::,,/'
                                                                                                                       25
                                                                                                                                                                    v·
17      Legal and professional                                                   26 Wages (less employment credits)    26
        services .                             17                                27 Other expenses (from line 48 on
18      Office expense .                       18                                    page2).                           27
28      Total expenses before expenses for business use of home. Add lines 8 through 27 in columns .             • ..,..     28


29      Tentative profit (loss). Subtract line 28 from line 7                                                                29
30      Expenses for business use of your home. Attach Form 8829                                                             30
31      Net profit or (loss). Subtract line 30 from line 29.


                                                                                                                    )
        • If a profit, enter on Form 1040, line 12, and also on Schedule SE, line 2 (statutory employees,
        see page C-6). Estates and trusts, enter on Form 1041, line 3.                                                       31
        • If a loss, you must go to line 32.
32      If you have a loss, check the box that describes your investment in this activity (see page C-6).
        • If you checked 32a, enter the loss on Form 1040, line 12, and also on Schedule SE, line 2
        (statutory employees, see page_ C-6). Estates and trusts, enter on Form 1041, line 3.
        • If you checked 32b, you must attach Form 6198.
                                                                                                                    )        32a D AH investment is at risk.
                                                                                                                             32b   D   Some investment is not
                                                                                                                                       at risk.
For Paperwork Reduction Act Notice, see Form 1040 instructions.111                             Cat. No. 15786J              . Schedule C (Form 1040) 2004
                    Cost of Goods Sold see a e C-6 ·
         Method(s) used to
         value closing inventory:         a       ljl   Cost              b 0    Lower of cost or market             c    D   Other (attach explanation)
34       Was there any change in determining quantities, costs, or valuations between opening and closing inventory? If
         "Yes," attach explanation .                                                                                                  0   Yes         ljl   No


35       Inventory at beginning of year. If different from last year's closing inventory, attach explanation              35                       o i--V
36       Purchases less cost of items withdrawn for personal use .                                                        36


37       Cost of labor. Do not include any amounts paid t~ yourself~                                                      37


38       Materials and supplies .


39       Other costs .                                                                                                    39


40       Add lines 35 through.39                                                                                          40              76!36             vi/
41       Inventory at end of year

42       Cost of goods sold. Subtract line 41 from line 40. Enter the result here and on page 1, line 4 ·                 42
                    lnfor~ation   on Your Vehicle. Complete this part only if you are claiming car or truck expenses on
                    ·line 9 and are not. required to file Form 4562 for this business. See the· instructions for line 13 on page
                     C-4 to find out if you must file Form 4562.
               :'          '                  ,


         When did you plac'e your vehicle in service for business purposes? (month, day, year) ~ · _______ _( ________ ( ______ .


44       Of the total number of miles you drove your vehicle during 2004, enter the number of miles you used your vehicle for:

     a   Business ______________ _.____________________        b Commuting _____ _. ___________________________ c Other


45       Do you (cir your spouse) have another vehicle available for personal use?.                                                   D   Yes         D     No


46       Was your vehicle available for personal use during off-duty hours?                                                           0Yes            D     No

47a      Do you have evidence to support your deduction?                                                                              D   Yes         D No
     b   If "Yes," is the evidence written? .                                                                                         D   Yes         D No
•~-                 Other Expenses. List below business expenses not included on lines 8-26 or line 30.

---------------------------------------------------------------------------------------------------------------------- ! - - - - - - - - - + - -

-------------------,------------.---------------------------------------------------··-··------·---··----------·--····- ! - - - - - - - - - + - -

·-··-···-------------------··-·--------·--------·-··------------------------··-----------'----------··--------·-·------ ! - - - - - - - - - + - -

--------·-·--·--··-------------------··---------·--··--·······-------------------------------------------------------' ! - - - - - - - - - + - -




                                                                                112
48       Total other expenses. Enter here and on page 1, line 27
*        U.S. G.P.O. 2004-303-558                                     ~    Printed on recycled paper                           Schedule C (Form 1040) 2004
                                                                                                                                            OMB No. 1545-0074

                                                              Self-Employment Tax                                                              ~@04
Department of the r(easury                                                                                                                   Attachment
Internal Revenue Service (Ul           JI>- Attach to Form 1040. JI>- See Instructions for Schedule SE (Form 1040).
Name of person with self-employment income (as shown on Form 1040)                         Social security number of person
      fYl E\--\ ('/\ 'T        T, E.~ A N                                                  with self-employment income ~

Who Must File Schedule SE
You must file Schedule SE if:
• You had net earnings from self-employment from other than church employee income (line 4 of Short SchedL1.le SE or line 4c of
  Long Schedule SE) of $400 or more or                                                                           ·
• You had church employee income of $108.28 or more. Income from servi,ees you performed as a minister or a member of a
  religious order is not church employee income (see page SE-1 ).
Note. Even if you had a· loss or a small amount of income from self-employment, it may be to your benefit to file .Schedule SE and
use either "optional method" in Part II of Long Schedule SE (see page SE-3).                         ·                             ·
Exception. If your only self-employment income was' from earnings as a minister, member of a religious order, or Christian Science
practitioner and you filed Form 4361 and received IRS approval not to. be taxed on those earnings, do not file Schedule SE. Instead,
write "Exempt-Form 4361" on Form 1040, line 57.         ·

May I Use Short Schedule SE or Must I Use Long Schedule SE?

                                                                                                             ~
                                                     I       Did You Receive Wages or Tips in 2004?
                                                     I



                               ,.No
                                                         •
  Are you a minister, member of a religious order, or Christian
  Science practitioner who received IRS approval not to be taxed
  on earnings from these sources, but you owe self-employment
                                                                    Yes   ~
                                                                          ~
                                                                                                                    1"
                                                                                                                      Yes


                                                                                      Was the total of your wages and tips subject to social security
                                                                                      or railroad retirement tax plus your net earnings from
                                                                                      self-employment more than $87,900?
                                                                                                                                                             Yes    ~

                                                                                                                                                                    ~




  tax on other earnings?

                                                                                                                                                        •,
                                  No


  Are you using one of the optional methods to figure your .net     Yes   ~
                                                                          ~
                                                                                                                    ,,No
  earnings (see page SE-3)?


                                                                              ~
                                                                                      Did you receive tips subject to social security or Medicare tax        Yes
                                                                                      that you did not report to your employer?                                     ""
                                                                                                                                                                   -~
                                  No

  Did you receive church employee income reported on Form          ·Yes   ~
                                                                          ~
  W-2 of $108.28 or more?

                               .No                                                                                                                                   ,,
             You May Use Short Schedule SE Below
                                                                                 ~I
                                                                                 ~I
                                                                                                     You Must Use Long Schedule SE on page 2
                                                                                                                                                                          I
Section A........Short Schedule SE. Caution. Head above to see if you can use Short Schedule SE.

 1     Net farm profit or (loss) from Schedule F, line 36, and farm partnerships, Schedule K-1 (Form
       1065), box 14, code A . . . · . . . . . . . . . . . . . . . . . . . . . .                                                    1
 2     Net p·rofit or (loss) from Schedule C, line 31; Schedule C-EZ, line 3; Schedule K-1 (Form 1065),
       box 14, code A (other than farming); and Schedule K-1 (Form 1065-B), box 9. Ministers and
       members of religious orders, s.ee page SE-1 for amounts to report on this line. See page SE-2
       for other income to report . . . . . . . . . , . . . . . . .                       M"t. .l . .  St                                                          ~v
                                                                                                                                 f-=-H-"!:::-'~~=-+-~                         //'
 3     Combine lines 1 and 2 . . • . . . . . . . . . . . . . . . . . . . . . .
 4     Net earnings from self-employment. Multiply line 3 by 92.35% (.9235). If less than $400,
                                                                                                                                                                              v
                                                                                                                l
       do not file this schedule; you do not owe self-employment tax . . . . . .                 . . ~
 5     Self-employment tax. If the amount on line 4 is:
       • $87,900_ or less, multiply line 4 by 15.3% (.153). Enter the result here and on
       Form 1040, line 57.                                                               ·
       • More than $87,900, multiply line 4 by 2.9% (.029). Then, add $10,899.60 to the
       result. Enter the total here and on Form 1040, line 57.

 6     Deduction for one-half of self-employment tax. Multiply line 5 by
       50% (.5). Enter the result here and on Form 1040, line 113
                                                              30 .                               6
For Paperwork Reduction Act Notice, see Form 1040 instructions.                             Cat. No.   245570                 Schedule SE (Form 1040) 2004
                         Department of the Treasury-Internal Revenue Service
 ~
 ·.
        1040             U.S. Individual Income Tax Return                                       2(())05 I                 (99)        IRS Use Onlv-Do not write or staple in this space.
                  For the year Jan. 1-Dec. 31, 2005, or other tax year beginning                                , ending                                        '                 OMB No. 1545-0074
                                                                                                                                                                I
 ....a be I       Your first name                                        M.I. Last name                                                Suffix                   '
                                                                                                                                                                '
(See             MEHMET                                                         T ER KAN                                                                        '
instructions                                                                                                                                                    '
                  If a joint return, spouse's first name                       M.I. Last name                                          Suffix                   '
on page 16.)                                                                                                                                                    '
 Use the IRS     HABIBE                                                         N ER KAN                                                                        '
                                                                                                                                                                '
 label.
 Otherwise,
                  Home address (number and street). If you have a P.O. box, see page 16.
                                                                                                                                       I   Apt.   ;~6           '                 You must enter
 please print

 Presidential
                                                            ZIP code. If you have a foreign address, see page 16.                                               I   Checking a box below will not
                                                                                                                                                                    change your tax or refund.
 Election Campaign         ~          Check here if you, or your spouse 1f filing jointly, want $3 to go to this fund (see page 16)                     ..,..           D        You          D       Spouse

                     1   D        Single                                                                        4   D   Head of household (with qualifying person). (See page 17.)
 Filing Status       2   [R]      Married filing jointly (even if only one had income)                                  If the qualifying person is a child but not your dependent,
                                                                                                                        enter this child's name here.
                     3   D        Married filing separately. Enter spouse's SSN above


Check only
                               ....   ___________________
                                  and full name here.
                                                                                                   ~
                                                                                                                 ....   ---F-ir-st_n_a_m_e--~--L-a-st_n_a_m_e--~--S-S-N--~


one box.                                       First name                     Last name                         5D      Qualifying widow(er) with dependent child (see page 17)
                                                                                                                                                                              Boxes checked
                           Sa         [R]   Yourself. If someone can claim you as a dependent, do not check box 6a                                                      ·     on Ga and Gb                  _2_
 Exemptions                   b       [R]   Spouse . . . . . . . . . . . . . . . . . . . . . . . . . .
                                                                                                                                                                            }
                                                                                                                                                                              No. of children
                                                                                                                                                                              on Ge who:
                              c Dependents:
                                                                                           (2) Dependent's
                                                                                                                    (3) Dependent's (4)            V
                                                                                                                                              if qualifying
                                                                                                                                                                                • lived with you            _1_
                                                                                       social security number          relationship    child for child lax
                                                                                                                                                                                • did not live with
                                      111 First name        Last                                                          tovou     credrt {see oaae 19)                      you due to divorce
If more than four                                                                                                                                       IX]                   or separation                         0
                                                                                                                                                        D                     (see page 20)
dependents, see
                                                                                                                                                                              Dependents on Ge
page 19.                                                                                                                                                D                     not entered above                     0
                                                                                                                                                        D
                              d Total number of exemptions claimed                . . . .
                                                                                                                                                                              Add numbers on
                                                                                                                                                                              lines above         ....      0
 .ncome                   7           Wages, salaries, tips, etc. Attach Form(s) W-2                                                                                               7                            0
Attach Form(s)            Ba Taxable interest. Attach Schedule 8 if required                                                                                                                                    0
W-2 here. Also             b Tax-exempt interest. Do not include on line Ba                                                       Sb                                0
attach Forms              9a Ordinary dividends. Attach Schedule 8 if required                                                                                                                                  0
W-2G and                      b
                             Qualified dividends (see page 23) . . . . . . .                                       t.....:9:..:b::.....JL...-----~OL---l"''?'M"~"I
1099-R if tax            10  Taxable refunds, credits, or offsets of state and local income taxes (see page 23) . . . . . .                                 10                                                  0
was withheld.            11  Alimony received . . . . . . . . . . . . . . . . . . . . . . . . .                                                             11                                                  0
                         12  Business income or (loss). Attach Schedule C or C-EZ . . . . . . . . . .                                                       12                                           15 684
                         13  Capital gain or (loss). Attach Schedule D if required. If not required, check here                                             13                                                0
If you did not
                         14  Other gains or (losses). Attach Form 4797 . . . . .                                                                            14                                                0
                                                                                               ·0 1· ., ~a~able. a~10.unt (~e~ p~g~ 25) 15b
                                                                                                                    b
get a W-2,
                         15a IRA distributions . . . . . . . . I 15a I                                                                                                                                          0
see page 22.
                         16a Pensions and annuities . . . . . . 16a                             0 . . b Taxable amount (see page 25) 16b                                                                        0
Enclose, but do          17  Rental real estate, royalties, partnerships, S corporations, trusts, etc. Attach Schedule E                                    17                                                  0
not attach, any          18  Farm income or (loss). Attach Schedule F .                                    . . . . . . . . . .                              18                                                  0
payment. Also,           19  Unemployment compensation . . . . . . . .                                       . . . . . . . . . . . . . .                    19                                                  0
please use               20a Social security benefits . . .       . . ._I2-'o'""'"a_.l_ _ _ _ _""'"o......
                                                                                                     I __.I b Taxable amount (see page 27) 20b                                                                  0
Form 1040-V.             21  Other income. List type and amount (see page 29)
                                                                                                                                   $ ---------------·                         i--2_1-+-------0+--_
_ _ _ _ _ _ _ _2_2__A_d_d_t_h_e_a_m_o_u_n_ts_i_n_th_e_f_a_r_ri_h_t_c_o_lu_m_n_f_o_r_li_ne_s_7_th_ro_u~h_2_1_._T_h_is_is~-.---...~------.-..,.-
                                                                                                         our total income                                                       22       15684
               23   Educator expenses (see page 29) . . . . . . . . . . . .                                    23                       0
Adjusted       24   Certain   business   expenses    of reservists,  performing    artists, and
                    fee-basis government officials. Attach Form 2106 or 2106-EZ.                               24                       0
Gross          25   Health savings account deduction. Attach Form 8889 .                                       25                       0
Income         26   Moving expenses. Attach Form 3903 . . . . . . .                                            26                       0
               27   One-half of self-employment tax. Attach Schedule SE                                        27                 1 108
               28   Self-employed SEP, SIMPLE, and qualified plans . .                                         28                       0
               29   Self-employed health insurance deduction (see page 30)                                     29                       0
               30   Penalty on early withdrawal of savings                 . . . . .                           30                       0
               31a Alimony paid            b Recipient's SSN         ..,.. - - - - - - - - -                  31a                       0
               32   IRA deduction (see page 31) . . . .                                                        32                       0
               33   Student loan interest deduction (see page 33)                                              33                       0
               34   Tuition and fees deduction (see page 34) . .                                               34                       0
               35   Domestic production activities deduction. Attach Form 8903 .                               35                       0
               36   Add lines 23 through 31a and 32 through 35 . . . . . . . . .                                                                                                                          1 108
                         37           Subtract line 36 from line 22. This is our ad"usted
                                                                                            114ross income                                                                                               14 576
For Disclosure, Privacy Act, and Paperwork Reduction Act Notice, see page 78.                                                                                                                  Form      1040   (2005)
{HTA)
i~(2005)
*.Tax and                 38
                                                  MEHMET T and HABIBE N ERKAN
                                    Amount from line 37 (adjusted gross income).             . . . . .                                                                                          38                              14 576
                                                                                                                                                                                                                                             Page   2

                                                  D                                                              tJ ~lind.}
                                                                                                                                                                                         l·t~~,r;i
  ;redits ·               39a       Check {           You were born before January 2, 1941,                                              Total boxes
 Standard
 Deduction
                                    if:           D   Spouse was born before January 2, 1941,                    Os1ind.                 checked           ....   39a    I
 for-                          b    If your spouse itemizes on a separate return or you were a dual-status alien, see page 35 and check here                      .... 39bL l~":~Ui,
                   -      40        Itemized deductions (from Schedule A) or your standard deduction (see left margin)                                                          40                                              10 000
• Peoplewho
                          41        Subtract line 40 from line 38 .                                                                                                                             41                               4 576
 checked any
 box on line              42        If line 38 is over $109,475, or you provided housing to a person displaced by Hurricane Katrina,                                                     1:·{3;~:
 39a or 39b or                      see page 37. Otherwise, multiply $3,200 by the total number of exemptions claimed on line 6d                                                                42                                    9600
 who can be               43        Taxable income. Subtract line 42 from line 41. If line 42 is more than line 41, enter -0- . . .                                                             43                                       0
 claimed as a
 dependent,               44        Tax (see page 37). Check if any tax is from:                 a   D Form(s) 8814                b   D Form 4972.                                             44                                       0
 see page 36.             45       Alternative minimum tax (see page 39). Attach Form 6251                                                                                                      45                                       0
• All others:             46       Add lines 44 and 45                                                                                                                        .....             46                                       0
 Single or                47       Foreign tax credit. Attach Form 1116 if required                                                         47                               0
 Married filing           48       Credit for child and dependent care expenses. Attach Form 2441                                           48                               0


                                                                                                                                                                                         l)lf
 separately,              49       Credit for the elderly or the disabled. Attach Schedule R                                                49                               0
 $5,000                            Education credits. Attach Form 8863                                                                      50                               0
                          50
 Married filing           51       Retirement savings contributions credit. Attach Form 8880                                                51                               0
 jointly or               52       Child tax credit (see page 41). Attach Form 8901 if required .                                           52                               0
 Qualifying                                                                                                                                                                              I :,
 widow( er),              53       Adoption credit. Attach Form 8839 .                                                                      53                               0                           i

 $10,000                  54       Credits from:       a     D Form 8396         b         D
                                                                                       Form 8859                                            54                               0           I;,~,/
 Head of
                          55        Other credits. Check applicable box(es):                     a   D     Form 3800                     1;·,··;.
                                                                                                                                                                                          .A:~·.·
 household,                          b    D   Form 8801              c   D    Form                                                          55                               0
 $7,300
                          56       Add lines 47 through 55. These are your total credits                                                                                                        56                                        0
                          57       Subtract line 56 from line 46. If line 56 is more than line 46 enter -0-                                                                      .....          57                                        0
                          58       Self-employment tax. Attach Schedule SE                                                                                                                      58                                    2 216
Other                     59       Social security and Medicare tax on tip income not reported to employer. Attach Form 4137                                                                    59                                        0
Taxes                     60       Additional tax on IRAs, other qualified retirement plans, etc. Attach Form 5329 if required                                                                  60                                        0
                          61       Advance earned income credit payments from Form(s) W-2                                                                                                       61                                        0
                          62       Household employment taxes. Attach Schedule H                                                                                                                62                                        0
                          63       Add lines 57 throuah 62. This is vour total tax .                                                                                              ....          63                                    2 216
Payments                  64       Federal income tax withheld from Forms W-2 and 1099                                                      64                         0
                                                                                                                                                                                               .·       ..
                          65       2005 estimated tax payments and amount applied from 2004 return                                          65                     2 128                 .•·
                                                                                                                                                                                         .it)···
If you have a
qualifying
                   -   66a Earned income credit (EiC) .
                           b       Nontaxable combat pay election
                                                                                          ~ ., .6~b .,                       o.I
                                                                                                                                           66a
                                                                                                                                           ·>
                                                                                                                                                                   2 662
                                                                                                                                                                                               ,i;~
child, attach             67       Excess social security and tier 1 RRTA tax withheld (see page 59)                                        67                            0                           ?'.rO:
Schedule EiC.
                          68       Additional child tax credit. Attach Form 8812                                                            68                          536
                          69       Amount paid with request for extension to     see page 59) . . . . . .                                                                 0
                          70
                          71
                                   Payments from:          a 0Form 2439 b               0
                                                                                 Form 4136 c 0Form 8885
                                   Add lines 64 65 66a and 67 throuah 70. These are vour total oavments
                                                                                                                                            69
                                                                                                                                            70                            0
                                                                                                                                                                                  ....          71                                    5 326
                       72 If line 71 is more than line 63, subtract line 63 from line 71. This is the amount you overpaid .                                                                    72                                     3 110
Refund                 73a Amount of line 72 you want refunded to you                                                                                                             ....         73a                                    3 110
Direct deposit?    ....  b Routing number                        I                          c·T~p~:      ,....          D
                                                                                                         Ch~ckin~ o·s~vi~g~
                                                                                                                                                                                         ...
                                                                                                                                                                                               ;~·:          .
See page 59
and fill in 73b,   ....    d Account number                      I                                                                                                 I
73c, and 73d.
                          74       Amount of line 72 vou want annlied to vour 2006 estimated tax                                            14      I                        ol
                                                                                                                                   ""'
                                                                                                                                                                                                         i

Amount                    75                                                                              . see page 60
                                   Amount you owe. Subtract line 71 from line 63. For details on how to pay,                                                                  ..... 75                                                       0
You Owe                   76       ·Estimated tax penalty (see paae 60)              . . . . . . . . . . . . . . ..                    I    76      I                        ol ;·;. ,.                          .....
                                                                                                                                                                                                                    ..
                                                                                                                                                                                                                         ;
                                                                                                                                                                                                                         .
                                                                                                                                                                                                                             ..•• ·
                                                                                                                                                                                                                                      ...•   >



Third Party                    Do you want to allow another person to discuss this return with the IRS (see page 61)?                                        D         Yes. Complete the following.                                       [I] No
                               Designee's                                                Phone                                         Personal identification
Designee                       name       ""                                             no.       ....                                number (PIN)             ....
Sign                           Under penalties of perjury, I declare that I have examined this return and accompanying schedules and statements, and to the best of my knowledge and
Here                           belief, they are true, correct, and complete. Declaration of preparer (other than taxpayer) is based on all information of which preparer has any knowledge.
J oint return?                 Your signature                                                         Date                         Your occupation                                                     Daytime phone number



                   ~
s ee page 17.                                                                                                                      SELF EMPLOYEE
Keep a copy
                               Spouse's signature. If a joint return, both must sign.                                              Spouse's occupation
   ·your                                                                                             /~ate
   .;ords.                                                                                                                         SELF EMPLOYEE
                               Preparer's     ~
                                                                         ,r-,....,
                                                                                                                    I Date                          I Check if
p aid                          signature          Kam ran       Na~em VJJ~/I 1L!~                                        4/3/2006                       self-employed
p reparer's                    Firm's name (or
use Only                       yours if self-employed),
                               address, and ZIP code                                             115                                            State TX
                                                                                                                                                        OMB No. 1545-0074
SCHEDULE C                                                  Profit or Loss From Business
(Form 1040)                                                                (Sole Proprietorship)
                                                .,.. Partnerships, joint ventures, etc., must file Form 1065 or 1065-B.
                                                                                                                                                         2(0)05
                                                                                                                                                       Attachment
Department of the Treasury
Internal Revenue Service   (99)          .,.Attach to Form 1040 or 1041. .,.See Instructions for Schedule C lForm 10401.                               Sequence No.    09
Name of proprietor                                                                                                         Social security number (SSN)

MEHMET T ERKAN
A
RETAIL
C
            Principal business or profession, including product or service (see page C-2 of the instructions)

            Business name. If no separate business name, leave blank.
                                                                                                                            B Enter code from pages C-8, 9, & 10
                                                                                                                                   .....             453220
                                                                                                                            D Employer ID number (EIN), if any
                                                                                                                                                                                 I
MAGIC RICE                                                                                                                                                                       I
E           Business address (including suite or room no.)     .,.                                                                                                               .
            City, town or post office, state, and ZIP code
F           Accounting method:           (1)   [Kl Cash       (2)    D Accrual          (3)   D Other (specify)        9JI.. ----------------------------------·
G           Did you "materially participate" in the operation of this business during 2005? If "No," see page C-3 for limit on losses               [Kl Yes       D No
H           If you started or acquired this business during 2005, check here . . . . . . . . . . . . . . . . . . . . .                                      9JI.. D
•::r.11111•         Income
    1


    2
            Gross receipts or sales. Caution. If this income was reported to you on Form W-2 and the
            "Statutory employee" box on that form was checked, see page C-3 and check here
            Returns and allowances
                                                                                                                     . . .o                1
                                                                                                                                           2
                                                                                                                                                           52 783

    3       Subtract line 2 from line 1                                                                                                    3               52 783
    4       Cost of goods sold (from line 42 on page 2)                                                                                    4                4853

    5       Gross profit. Subtract line 4 from line 3                                                                                      5               47 930
    6       Other income, including Federal and state gasoline or fuel tax credit or refund (see page C-3)                                 6                    0

    7       Gross income. Add lines 5 and 6                                                                                .....           7               47930
-~illE             Exoenses. Enter exoenses for business use of vour home onlv on line 30.
    8       Advertising .                            8                            18 Office expense                              18
    9       Car and truck expenses (see                                           19   Pension and profit-sharing plans          19
                                                                                                                            .:  Schedule c (Form 1040) 2005                     MEHMET T ERKAN                                                                                        Page 2
l::tftili!i       Cost of Goods Sold (see page C-6)
 33        Method(s) used to
           value closing inventory:          a   CR] Cost               b   D Lower of cost or market               c   D Other (attach explanation)
 34        Was there any change in determining quantities, costs, or valuations between opening and closing inventory? If
           "Yes," attach explanation . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                           0Yes

 35        Inventory at beginning of year. If different from last year's closing inventory, attach explanation           35                     2 400

 36        Purchases less cost of items withdrawn for personal use                                                       36                     4 803

 37        Cost of labor. Do not include any amounts paid to yourself                                                    37

 38        Materials and supplies                                                                                        38

 39        Other costs                                                                                                   39

 40        Add lines 35 through 39                                                                                       40                     7 203

 41        Inventory at end of year                                                                                      41                     2 350

 42        Cost of goods sold. Subtract line 41 from line 40. Enter the result here and on oaoe 1, line 4                42                     4 853
•::r.1~•···       Information on Your Vehicle. Complete this part only if you are claiming car or truck expenses on
                  line 9 and are not required to file Form 4562 for this business. See the instructions for line 13 on page
                  C-4 to find out if you must file Form 4562.

 43        When did you place your vehicle in service for business purposes? (month, day, year)
                                                                                                         ..... ·-------- --------- ---·
 44        Of the total number of miles you drove your vehicle during 2005, enter the number of miles you used your vehicle for:


       a   Business   ·-------------------Q       b Commuting (see instructions)     ·----------------------9.       c Other ·---------------------0-

 45        Do you (or your spouse) have another vehicle available for personal use?.                                               D Yes          D      No

 46        Was your vehicle available for personal use during off-duty hours? . . . .                                              D Yes          D      No

 47 a Do you have evidence to support your deduction? .                                                                            D      Yes     D      No

       b   lf"Yes," is the evidence written? . . . . . . . .                                                                       D      Yes     D      No
Ill•              Other Exoenses. List below business exoenses not included on lines 8 26 or line 30.

.i::~~~~tl_QN_~---------------------------------------------------------------------------------                                                 473




                                                                                                                                                   0

48         Total other exoenses. Enter here and on oaoe 1, line 27 . . 117
                                                                        . . . . . . . . . . . . . .                                              473
                                                                                                                              Schedule C (Form 1040) 2005
                                                                                                                                                                OMB No. 1545-0074
                                                                           Self-Employment Tax
    (Form 1040)                                                                                                                                                      2(0)05
                                                                                                                                                                    Attachment
    Department of the Treasury
    Internal Revenue Service 99     Ill- Attach to Form 1040. Ill-See Instructions for Schedule SE Form 1040.                                                       Sequence No.     17
    Name of person with self-employment income (as shown on Form 1040)                 Social security number of person
    MEHMET T ERKAN                                                                                          with self-employment income              .,.

    Who Must File Schedule SE
    You must file Schedule SE if:
    • You had net earnings from self-employment from other than church employee income (line 4 of Short Schedule SE or line 4c of
       Long Schedule SE) of $400 or more, or
    •       You had church employee income of $108.28 or more. Income from services you performed as a minister or a member of a
            religious order is not church employee income (see page SE-1 ).
    Note. Even if you had a loss or a small amount of income from self-employment, it may be to your benefit to file Schedule SE and
    use either "optional method" in Part II of Long Schedule SE (see page SE-3).
    Exception. If your only self-employment income was from earnings as a minister, member of a religious order, or Christian Science
    practitioner and you filed Form 4361 and received IRS approval not to be taxed on those earnings, do not file Schedule SE. Instead,
    write "Exempt-Form 4361" on Form 1040, line 58.

    May I Use Short Schedule SE or Must I Use Long Schedule SE?
                                                                 I
                                                                 I         Did You Receive Wages or Tips in 2005?             1--
                                           11'
                                                 No
                                                                     ...                                                              11'
                                                                                                                                            Yes

            Are you a minister, member of a religious order, or Christian
                                                                                                       Was the total of your wages and tips subject to social
            Science practitioner who received IRS approval not to be taxed
            on earnings from these sources, but you owe self-employment
            tax on other earnings?
                                                                              Yes
                                                                                    -...               security or railroad retirement tax plus your net earnings
                                                                                                       from self-employment more than $90,000?
                                                                                                                                                                           Yes
                                                                                                                                                                                     -~




                                                 No

                                                                             IYes
                                                                                    -...
J




            Are you using one of the optional methods to figure your net
                                                                                                                                            No
            earnings (see page SE-3)?
                                                                             I                                                       1r


                                                                                           ~
                                                                                                                                                                           Yes
                                                 No
                                                                                                       Did you receive tips subject to social security or Medicare
                                                                                                       tax that you did not report to your employer?
                                                                                                                                                                                     .-...
                                                                              Yes
            Did you receive church employee income reported on Form
            W-2 of $108.28 or more?
                                                                                    ...-
                                           ~No                                                                                                                                          ,,
                     You May Use Short Schedule SE Below                                          ....,
                                                                                                  ~I
                                                                                                                        You Must Use Long Schedule SE on page 2
                                                                                                                                                                                             I
    Section A-Short Schedule SE. Caution. Read above to see if you can use Short Schedule SE.

        1       Net farm profit or (loss) from Schedule F, line 36, and farm partnerships, Schedule K-1 (Form
                1065), box 14, code A . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                      1                         0
        2       Net profit or (loss) from Schedule C, line 31; Schedule C-EZ, line 3; Schedule K-1 (Form 1065),
                box 14, code A (other than farming); and Schedule K-1 (Form 1065-B), box 9. Ministers and
                members of religious orders, see page SE-1 for amounts to report on this line. See page SE-2
                for other income to report . . . . . . . . . . . . . . . . . . . . . . . . . .                                                         2                 15,684
        3       Combine lines 1 and 2 . . . . . . . . . . . . . . . . . .                . . . . . . . .                                               3                 15,684
        4      Net earnings from self-employment. Multiply line 3 by 92.35% (.9235). If less than $400,
               do not file this schedule; you do not owe self-employment tax . . . . . . . . . . .                                                     4                 14,484
        5      Self-employment tax. If the amount on line 4 is:
                • $90,000 or less, multiply line 4 by 15.3% (.153). Enter the result here and on
                Form 1040, line 58.
                 • More than $90,000, multiply line 4 by 2.9% (.029). Then, add $11, 160.00 to the
                result. Enter the total here and on Form 1040, line 58.

        6      Deduction for one-half of self-employment tax. Multiply line 5 by
               50% .5 . Enter the result here and on Form 1040, line 27 . . . .                                 6                  1,108
    For Paperwork Reduction Act Notice, see Form 1040 instructions.
                                                                                           118                                                    Schedule SE (Form 1040) 2005
    (HTA)
SCHEDULE EiC                                                                                                                               OMB No. 1545-0074

(Form 1040A or 1040)                       Earned Income Credit 104oA ~
                                                                                          0
                                           Qualifying ~~!~~tel ~!~~:;t:~~orm 1040A or 1~:: ~. 1 •                      _}
                                                                                                                                             2(0)05
Department of the Treasury                                                                                                                 Attachment
Internal Revenue Service     (99                                     only if you have   a qualifying child.                                Se uence No. 43
Name(s) shown on return                                                                                                              Your social security number
MEHMET T and HABIBE N ERKAN
                          See the instructions for Form 1040A, lines 41a and 41b, or Form 1040, lines 66a and 66b,
Before you begin:         to make sure that (a) you can take the EiC and (b) you have a qualifying child.

                  • If you take the EiC even though you are not eligible, you may not be allowed to take the credit for up
                    to 10 years. See back of schedule for details.
                  • It will take us longer to process your return and issue your refund if you do not fill in all lines that apply
                    for each qualifying child.
                  • Be sure the child's name on line 1 and social security number (SSN) on line 2 agree with the child's
                    social security card. Otherwise, at the time we process your return, we may reduce or disallow your
                    EiC. If the name or SSN on the child's social security card is not correct, call the Social Security
                    Administration at 1-800-772-1213.

         I fyi g                   I   I                                                 Child 1                                       Child 2
                                                                        First name              Last name               First name            Last name
1        Child's name
        If you have more than two qualifying children, you
        only have to list two to get the maximum credit.

2        Child's SSN
        The child must have an SSN as defined on page 44
        of the Form 1040A instructions or page 48 of the
        Form 1040 instructions unless the child was born and
        died in 2005. If your child was born and died in 2005
        and did not have an SSN, enter "Died" on this line
        and attach a copy of the child's birth certificate.

3       Child's year of birth                                             Year                                           Year
                                                                          If bom after 1986, skip fines 4a                If /Jorn after 1986, skip lines 4a
                                                                          and 4/J; go to line 5.                          and 4/J; go to line 5.

4     If the child was born before 1987-
    a Was the child under age 24 at the end                              D       Yes.          D    No.                  D      Yes.         DNo.
      of 2005 and a student?                                              Go to line 5.        Contitwe                   Go to lfne 5.       Continue

    b Was the child permanently and totally                              D       Yes.          D No.                     D      Yes.         ONo.
      disabled during any part of 2005?                                   Contfnve:            The child is not a         Continue            The child is not a
                                                                                               qualifying child.                              qualifying child.

5       Child's relationship to you
        (for example, son, daughter, grandchild,
        niece, nephew, foster child, etc.)

6       Number of months child lived with
        you in the United States during 2005
         • If the child lived with you for more than half of
           2005 but less than 7 months, enter"?."

         • If the child was born or died in 2005 and your                                                   months                                      months
           home was the child's home for the entire time he               Do not enter more than 12 months.               Do not enter more than 12 months.
           or she was alive during 2005, enter "12."

                 You may also be able to take the additional child tax credit if your child (a) was under age 17 at the end of 2005, and
                 (b) is a U.S. citizen  5ident alien. For more details, see the instructions for line 42 of Form 1040A or line 68 of
                 Form 1040.

For Paperwork Reduction Act Notice, see Form 1040A                                                                   Schedule EiC (Form 1040A or 1040) 2005
or 1040 instructions.                                                       119
(HTA)
Form      8812                                                                                                                          OMB No. 1545-0074


                                                                                                                                         2(005
Department of the Treasury                                                                                                              Attachment
Internal Revenue Service (99)                                                                                                           Sequence No.      47
Name(s) shown on return                                                                                                  Your social security number

MEHMET T and HABIBE N ERKAN
                  All Filers
          Enter the amount from line 1 of your Child Tax Credit Worksheet on page 42 of the Form 1040 instructions
          or page 39 of the Form 1040A instructions. If you used Pub. 972, enter the amount from line 8 of the
          worksheet on page 4 of the publication . . . . . . . .                                                                1              1 000

  2       Enter the amount from Form 1040, line 52, or Form 1040A, line 33 .                                                    2                  0

  3       Subtract line 2 from line 1. If zero, stop; you cannot take this credit .
  4a      Earned income (see instructions on back). If your main home was in the
          Hurricane Katrina disaster area on August 25, 2005, and you are electing to
          use your 2004 earned income, check here ...._        D          . . . . . .                           14 576
      b   Nontaxable combat pay (see instructions on
          back) . . . . . . . . . . . . . . . .              4b                   0
  5       Is the amount on line 4a more than $11,000?
          D    No. Leave line 5 blank and enter -0- on line 6.
          lXJ  Yes. Subtract $11,000 from the amount on line 4a. Enter the result             5                  3 576
  6       Multiply the amount on line 5 by 15% (.15) and enter the result . . . . .
          Next. Do you have three or more qualifying children?
          lXJNo. If line 6 is zero, stop; you cannot take this credit. Otherwise, skip Part II and enter the
                    smaller of line 3 or line 6 on line 13.
          D  Yes. If line 6 is equal to or more than line 3, skip Part II and enter the amount from line 3 on
                    line 13. Otherwise, go to line 7.
                 Certain Filers Who Have Three or More Quali in Children
  7       Withheld social security and Medicare taxes from Form(s) W-2, boxes 4 and
          6. If married filing jointly, include your spouse's amounts with yours. If you
          worked for a railroad, see instructions on back . . . . . . . . . .                 7                     0
  8       1040 filers:          Enter the total of the amounts from Form 1040, lines
                                27 and 59, plus any uncollected social security and
                                Medicare or tier 1 RRTA taxes included on line 63.            8                     0
          1040A filers:         Enter -0-.
  9       Add lines 7 and 8 . . . . . . . . . . . . . . . . . . . .                           9                     0
1O        1040 filers:          Enter the total of the amounts from Form 1040, lines
                                66a and 67.
          1040A filers:         Enter the total of the amount from Form 1040A, line
                                41 a, plus any excess social security and tier 1 RRTA        10                     0
                                taxes withheld that you entered to the left of line 43
                                (see instructions on back).
11        Subtract line 1O from line 9. If zero or less, enter -0- .                                                            11                 0

12        Enter the larger of line 6 or line 11 . . . . . . . .

          Next, enter the smaller of line 3 or line 12 on line 13.

                 Additional Child Tax Credit

13        This is your additional child tax credit . . . . . . . . . . . . . . . . . . . . . . . . .                            13               536

                                                                                                                                 Enter this amount on
                                                                                                                                 Form 1040, line 68, or
                                                                                                                                 Form 1040A, line 42 .
                                                                                                                         ....    .........

For Paperwork Reduction Act Notice, see back of form.                                                                                          8812
                                                                               120
                                                                                                                                        Form           (2005)
(HTA)
                            Department of the Treasury-Internal Revenue Service
& 1040                      U.S. Individual Income Tax Return                                  ~@06                       1199\         IRS Use Onlv-Do not write or staple in this space.
  ·.                         For the year Jan. 1-Dec. 31, 2006, or other tax year beginning                              , ending
                                                                                                                                                                   :'           OMB No. 1545-0074
L      abel         L
                    A
                             Your first name                                        M.L Last name                                             Suffix               '
                                                                                                                                                                   ''
                                                                                                                                                                          Your social security number
 See
                    B       MEHMET                                                  T ER KAN                                                                       '
in structions                                                                       M.L Last name                                             Suffix
                    E        If a joint return, spouse's first name                                                                                                '     Spouse's social security number
0 n page 16.)                                                                                                                                                      '
usethe IRS          L
                                                                                    N ER KAN                                                                       '
                            HABIBE                                                                                                                                 '
Iabel.                       Home address (number and street). If you have a P.O. box, see page 16.                                     I   Apt no.                '
                                                                                                                                                                   '               You must enter
0 therwise,
please print
                    H
                    E                                                                                                                            206               '
                                                                                                                                                                   '     ~         your SSN(s) above.          ~
                    R
0 r type.
p residential
Election Campaign
                    E
                             City, town or post office, state, and ZIP code. If you have a foreign address, see page 16.


                              ... Check here if you, or your spouse if filing jointly, want $3 to go to this fund (see page 16)                              .,.
                                                                                                                                                                   ID   Checking a box below will not
                                                                                                                                                                        change your tax or refund.
                                                                                                                                                                                  You         D         Spouse

                        1   D       Single                                                                       4   D Head of household (with qualifying person). (See page 17.)
Filing Status           2   [R]     Married filing jointly (even if only one had income)                                    If the qualifying person is a child but not your dependent,
                                                                                                                            enter this child's name here.
                        3   D       Married filing separately. Enter spouse's SSN above
                                    and full name here.
Check only                        ...                                                                                               First name                           Last name                       SSN
one box.
                                        ~------------------~
                                                First name                   Last name                           5   D      Qualifying widow(er) with dependent child (see page 17)
                                                                                                                                                                                Boxes checked
                             6a         [R]   Yourself. If someone can claim you as a dependent, do not check box 6a                                                            on Ga and Gb                       2
Exemptions                      b       [R]   Spouse                                                                                                  ., .                }     No. of children
                                                                                                                                                                                on Gcwho:
                                c Dependents:
                                                                                          (2) Dependent's
                                                                                                                         (3) Dependent's       (4)   Y~ quaJnying                • lived with you           1-
                                                                                       social security number               relationship         child for child tax
                                                                                                                                                                                 • did not live with
                                                                                                                                                                                                           --
                                        11l First name       Last name                                                         tovou          credit tsee nane 19\              you due to divorce
If more than four                                                                                                                                       IX]                     or separation               0
                                                                                                                                                                                (see page 20)              -- -
dependents, see                                                                                                                                         D                       Dependents on Ge
page 19.                                                                                                                                                D                       not entered above                  0
                                                                                                                                                        D
                               d Total number of exemptions claimed              . . . . . . . . . . . . . . . . . . . . . . . .
                                                                                                                                                                                Add numbers on
                                                                                                                                                                                lines above         "      [!:]
 ;1come                      7          Wages, salaries, tips, etc. Attach Form(s) W-2                                                                                              7
                             Sa Taxable interest. Attach Schedule B if required                                                                  Sa
Attach Form(s)
                               bTax-exempt interest. Do not include on line Sa
                                                                                                             .I .Sb .I                 ·1 I;\;;,~;~~
W-2 here. Also
attach Forms                 9a Ordinary dividends. Attach Schedule B if required                                                                9a
                               bQualified dividends (see page 23) .                                          · 1· 9b ·1               ·1 I''.~:~:;
W-2G and
1099-R if tax               10  Taxable refunds, credits, or offsets of state and local income taxes (see page 24)                               10
was withheld.               11  Alimony received .                                                                                               11
                            12  Business income or (loss). Attach Schedule C or C-EZ                                                             12                                                     17 480
                            13  Capital gain or (loss). Attach Schedule D if required. If not required, check here               ~[j             13
If you did not
                            14  Other gains or (losses). Attach Form 4797 . .                                                                    14
get a W-2,
                            15a IRA distributions . . . . . . . . 15a            I I                                 I
                                                                                                        b Taxable amount (see page 25)         15b
see page 23.

Enclose, but do
                            16a
                            17
                                Pensions and annuities . . . . . . 16~                                       I
                                                                                                        b Taxable amount (see page 26)
                                Rental real estate, royalties, partnerships, S corporations, trusts, etc. Attach Schedule E
                                                                                                                                               16b
                                                                                                                                                 17
not attach, any             1S  Farm income or (loss). Attach Schedule F                                                                         1S
payment. Also,              19  Unemployment compensation                                                                                        19
please use                  20a Social security benefits .             : l.2oa j                        b. T~x~bie ·a~o~nt. (s~e ~a~e
                                                                                                             I f                               20b                      21)                                    0
Form 1040-V.                21  Other income. List type and amount (see page 29)                                                                 21
                            22
                                                                                                             ------------------------------- ...
                                Add the amounts in the far riaht column for lines 7 throuah 21. This is vour total income                        22                                                     17 480
                            23  Archer MSA deduction. Attach Form 8853                                            23
                                                                                                                                           ,.,.,_;;:·;·
Adjusted                    24  Certain business expenses of reservists, performing artists, and
                                fee-basis government officials. Attach Form 2106 or 2106-EZ .                     24
                                                                                                                                                                                l'!]~fil~

                                                                                                                                                                                ~¥~!
Gross                       25  Health savings account deduction. Attach Form 8889 .                              25
Income                      26  Moving expenses. Attach Form 3903 .                                               26
                            27  One-half of self-employment tax. Attach Schedule SE                               27             1 235
                            2S  Self-employed SEP, SIMPLE, and qualified plans                                    2S
                            29  Self-employed health insurance deduction (see page 29)                            29
                                Penalty on early withdrawal of savings                                            30                      I_· ••
                            30
                            31a Alimony paid         b Recipient's SSN               ...                         31a
                            32  IRA deduction (see page 31) .                                                     32
                            33  Student loan interest deduction (see page 33)                                     33
                            34  Jury duty pay you gave to your employer                                           34                        .:
                            35  Domestic production activities deduction. Attach Form 8903 .                      35                                                                 MEHMET T and HABIBE N ERKAN                                                                                                                             Page   2
                    38      Amount from line 37 (adjusted gross income).             . . . .
                    39a     Check    {D      You were born before January 2, 1942,                     [j ~lin.d ..}      .   Total boxes
 ~r     dits                if:          D Spouse was born before January 2, 1942,                     Os1ind.                checked         """ 39a
 Standard
 Deduction              b   If your spouse itemizes on a separate return or you were a dual-status alien, see page 34 and check here                 """
 for-               40      Itemized deductions (from Schedule A) or your standard deduction (see left margin)                                                                           10 300
• People who        41      Subtract line 40 from line 38 . . . . . . . . . . . . . . . . . . . . . . .
 checked any
                                                                                                                                                                                          5945
 box on line        42      If line 38 is over $112,875, or you provided housing to a person displaced by Hurricane Katrina,
 39a or 39b or              see page 36. Otherwise, multiply $3,300 by the total number of exemptions claimed on line 6d                                                42                9 900
 who can be         43      Taxable income. Subtract line 42 from line 41. If line 42 is more than line 41, enter-0- . . .                                              43                    0
 claimed as a
 dependent,         44      Tax (see page 36). Check if any tax is from:        a         D
                                                                                      Form(s) 8814    b                       D     Form 4972.                          44
 see page 34.       45      Alternative minimum tax (see page 39). Attach Form 6251                                                                                     45
•All others:        46      Add lines 44 and 45 . . . . . . . . . . . . . . . . . .                                                                               ...                             0
 Single or          47      Foreign tax credit. Attach Form 1116 if required . . . . . . .                                     47
 Married filing     48      Credit for child and dependent care expenses. Attach Form 2441                                     48
 separately,
 $5,150             49      Credit for the elderly or the disabled. Attach Schedule R .                                        49
 Married filing     50      Education credits. Attach Form 8863 . . . . . . . . . . .                                          50
 jointly or         51      Retirement savings contributions credit. Attach Form 8880 . . . . . .                              51
 Qualifying         52      Residential energy credits. Attach Form 5695 . . . . . . . . . . . .                               52
 widow(er),         53      Child tax credit (s~age 42). Attach Form 8901 if required . . . . . .                              53
 $10,300
                    54      Credits from: a       LJForm 8396    D b               D
                                                                          Form 8839 c       Form 8859                          54
 Head of
 household,
                    55      Other credits:    a   D Form 3800 b D Form 8801 c D Form                                            55
 $7,550             56      Add lines 47 through 55. These are your total credits . . .                                                                                 56
                    57      Subtract line 56 from line 46. If line 56 is more than line 46 enter -0-                                                              ...   57                   0
                    58      Self-employment tax. Attach Schedule SE . . . . . .             . . . . .                . . . . . . . .                                    58                2470
Other               59      Social security and Medicare tax on tip income not reported to employer.                Attach Form 4137 . . . .                            59
Taxes               60      Additional tax on IRAs, other qualified retirement plans, etc. Attach Form              5329 if required                                    60
                    61      Advance earned income credit payments from Form(s) W-2, box 9 . .                       . . . . . . . . . . . .                             61
                    62      Household employment taxes. Attach Schedule H . .                                                                                           62
                    63      Add lines 57 throu h 62. This is our total tax . . . . . . .                  . .                                                     ...                     2470
                    64      Federal income tax withheld from Forms W-2 and 1099                                                 64
. - - - - - - - - 65 2006 estimated tax payments and amount applied from 2005 return                                            65
 If you have a    66a Earned income credit (EiC) . . . . . . . . . . . . . . .                                                                         2 747
qualifying            b Nontaxable combat pay election . . . . . """ '--'-6"""6b"'--'~-------''---I
child, attach       67 Excess social security and tier 1 RRTA tax withheld (see page 60) . . .                                 67
Schedule EiC.
                   68       Additional child tax credit. Attach Form 8812                                                      68                          742
                   69       Amount paid with request for extension to file (see page 60~ . . . .                               69
                   70       Payments from:          a 0Form 2439 b 0Form 4136 c lJForm 8885                                    70
                   71       Credit for federal telephone excise tax paid. Attach Form 8913 if required                         71                           50
                   72       Add lines 64 65 66a, and 67 throu h 71. These are our total a ments                                                                   ...                     3 539
                   73       If line 72 is more than line 63, subtract line 63 from line 72. This is the amount you overpaid . . . . .                                                     1 069
Refund                      Amount of line 73 you want refunded to you. If Form 8888 is attached~eck here.                                        D
                   74a                                                                                                  . .     ...                                                       1 069
Direct deposit?
See page 61
                   ... b Routing number                  lxxxxxxxxx                           I ...   c Type: LJ Checking                  D Savings
and fill in 74b,   """ d Account number                 lxxxxxxxxxxxxxxx                                                                             I
74c, and 74d,
 r F rm 8888.      75       Amount of line 73 ou want a           lied to our 2007 estimated tax                    ...        75
Amount             76       Amount you owe. Subtract line 72 from line 63. For details on how to pay, see page 62                                                 ...
                   77                                                     . . . . . . . . . . . . . .                          77

Third Party              Do you want to allow another person to discuss this return with the IRS (see page 63)?                                D Yes. Complete the following.                [Kl No
                         Designee's                                               Phone                                                Personal identification
Designee                 name      ...                                            no.   ...                                            number (PIN)            ...
Sign                     Under penalties of perjury, I declare that I have examined this return and accompanying schedules and statements, and to the best of my knowledge and
Here                     belief, they are true, correct, and complete. Declaration of preparer (other than taxpayer) is based on all information of which preparer has any knowledge.
Joint return?            Your signature                                                     Date                     Your occupation



                   ~
See page 17.                                                                                                        SELF EMPLOYEE
Keep a copy
                         Spouse's signature. If a joint return, both must sign.             Date                    Spouse's occupation
for your
     rds.                                                                                                           SELF EMPLOYEE
                                                                                                             Date                         Check if                           Preparer's SSN or
Paid                                                                                                            1/22/2007                 self-employed
Preparer's               Firm's name (or                                                                                                                    EIN
Use Only                 yours if self-employed),
                         address, and ZIP code
                                                                                            122                                   State
                                                                                                                                                                                  Form   1040    (2006)
                                                                                                                                                              OMB No. 1545-0074
SCHEDULE C                                                   Profit or Loss From Business
(Form 1040)
Department 01 the Treasury
                                                                            (Sole Proprietorship)
                                                      Partnerships, joint ventures, etc., must file Form 1065 or 1065-B.
                                                    .,..                                                                                             Attachment
                                                                                                                                                               2(0)06
Internal Revenue service     (99)   .,..   Attach to Form 1040, 1040NR, or 1041. "'See Instructions for Schedule C (Form 1040).                      Sequence No.               09
Name of proprietor                                                                                                             Social security number (SSN)

MEHMET T ERKAN
A           Principal business or profession, including product or service (see page C-2 of the instructions)                      B Enter code from pages C-8, 9, & 10
RETAIL
C           Business name. If no separate business name, leave blank.
                                                                                                                                        .....
                                                                                                                                   D Employer ID number (EIN), if any
                                                                                                                                                                                     I
MAGIC RICE                                                                                                                                                                           I
E           Business address (including suite or room no.)          "'_                                ____________________________________ ---- ____________ .
            City, town or post office, state, and ZIP code
F           Accounting method:                (1)   ~Cash        (2)   D Accrual             (3)   D    Other (specify)   "'
G           Did you "materially participate" in the operation of this business during 2006? If "No," see page C-3         for-ll~lt-~~j~;;~;---"[~J"-(~~-ON~--·
                                                                                                                                                                          D
H
    .       If you started or acquired this business during 2006, check here . . . . . . . . . . . . . . . . . . . . . . . .
                    Income
                                                                                                                                                                   .,..


    1


    2
            Gross receipts or sales. Caution. If this income was reported to you on Form W-2 and the
            "Statutory employee" box on that form was checked, see page C-3 and check here
            Returns and allowances
                                                                                                                          .. o              1
                                                                                                                                            2
                                                                                                                                                                  33 344

    3       Subtract line 2 from line 1                                                                                                     3                     33 344
    4       Cost of goods sold (from line 42 on page 2)                                                                                     4                      5994
    5       Gross profit. Subtract line 4 from line 3                                                                                       5                     27 350
    6       Other income, including federal and state gasoline or fuel tax credit or refund (see page C-3)                                  6                      5000
                                                                                                                               ...
    ..
    7       Gross income. Add lines 5 and 6
                    Exoenses. Enter exoenses for business use of vour home onlv on line 30 .
                                                                                                                                            7                     32 350

    8       Advertising .                              8                            18       Office expense                                18
    9       Car and truck expenses (see                                             19       Pension and profit-sharing plans              19
            page C-4)                                  9                            20       Rent or lease (see page C-5):               -~';::100
10          Commissions and fees                      10                                 a   Vehicles, machinery, and equipment.          20a
11          Contract labor (see page C-4)             11                                 b   Other business property                      20b                     14 314
12          Depletion                                 12                            21       Repairs and maintenance                       21
13          Depreciation and section 179                                            22       Supplies (not included in Part Ill)           22
            expense deduction (not                                                 23        Taxes and licenses                            23
            included in Part Ill) (see                                              24       Travel, meals, and entertainment:              ~/
            page C-4).                                13                                 a   Travel                                       24a
14          Employee benefit programs                                                    b   Deductible meals and
            (other than on line 19)                   14                                     entertainment (see page C-6) .               24b
15          Insurance (other than health)             15                  174       25       Utilities                                     25
16          Interest:                               i:Ji?.                          26       Wages (less employment credits)               26
        a   Mortgage (paid to banks, etc.)           16a                            27       Other expenses (from line 48 on
        b   Other                                    16b                                     page 2)                                       27                             382
17          Legal and professional
            services                                  17
                                                                                                                                        l~i·
                                                                                                                                         ... /!
                                                                                                                                                 ;l\:1';32 . .;
                                                                                                                                                     ·.· .. , • ;Zn ;; ...
28          Total expenses before expenses for business use of home. Add lines 8 through 27 in columns .                       ...         28                     14 870

29          Tentative profit (loss). Subtract line 28 from line 7                                                                          29                     17 480
30          Expenses for business use of your home. Attach Form 8829                                                                       30
31          Net profit or (loss). Subtract line 30 from line 29.
             • If a profit, enter on both Form 1040, line 12, and Schedule SE, line 2, or on Form 1040NR,
            line 13 (statutory employees, see page C-6). Estates and trusts, enter on Form 1041, line 3.                                   31                     17 480
            • If a loss, you must go to line 32.
32          If you have a loss, check the box that describes your investment in this activity (see page C-6).
             • If you checked 32a, enter the loss on both Form 1040, line 12, and Schedule SE, line 2, or on                   l          32a D All investment is at risk.
                                                                                                                                          32b D Some investment is
                                                                                                                               I
            Form 1040NR, line 13 (statutory employees, see page C-6). Estates and trusts, enter on Form                        '.>
            1041, line 3.
            • If you checked 32b, you must attach Form 6198. Your loss may be limited.
                                                                                                                               j                        not at risk.


For Paperwork Reduction Act Notice, see page C-8 of the instructions.                                                                           Schedule C (Form 1040) 2006
(HTA)
                                                                                   123
 Schedule c (Form 1040) 2006                     MEHMET T ERKAN                                                                                     Page2
l:tMllll          Cost of Goods Sold (see page C-7)
  33       Method(s) used to
           value closing inventory:          a   0   Cost               b   D Lower of cost or market            c   D Other (attach explanation)
 34        Was there any change in determining quantities, costs, or valuations between opening and closing inventory?
           If "Yes," attach explanation . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                       0Yes

 35        Inventory at beginning of year. If different from last year's closing inventory, attach explanation        35                   2 350

 36        Purchases less cost of items withdrawn for personal use                                                    36                   3 644

 37        Cost of labor. Do not include any amounts paid to yourself                                                 37

 38        Materials and supplies                                                                                     38

 39        Other costs                                                                                                39

 40        Add lines 35 through 39                                                                                    40                   5 994

 41        Inventory at end of year                                                                                   41

 42        Cost of goods sold. Subtract line 41 from line 40. Enter the result here and on page 1 line 4              42                   5994
•~•••m•           Information on Your Vehicle. Complete this part only if you are claiming car or truck expenses on
                  line 9 and are not required to file Form 4562 for this business. See the instructions for line 13 on page
                  C-4 to find out if you must file Form 4562.

 43        When did you place your vehicle in service for business purposes? (month, day, year)

 44        Of the total number of miles you drove your vehicle during 2006, enter the number of miles you used your vehicle for:

       a   Business . ____________________ b Commuting (see instructions) . _______________________ . c Other . _____________________ _


 45        Do you (or your spouse) have another vehicle available for personal use? .                                           D   Yes       D       No

 46        Was your vehicle available for personal use during off-duty hours? . . . .                                           D   Yes       D       No

 47 a Do you have evidence to support your deduction? .                                                                         D   Yes       D       No

       b   If "Yes," is the evidence written?.   . . . . . . .                                                                  D   Yes       D       No
1111· •           Other Expenses. List below business expenses not included on lines 8 26 or line 30 .


.i::~~~~!:tQN.~---------------------------------------------------------------------------------                                             382




                                                                              124
48         Total other exoenses. Enter here and on paae 1, line 27 . . . . . . . . . . . . . . . .                                           382
                                                                                                                           Schedule C (Form 1040) 2006
                                                                                                                                                           OMB No. 1545-0074
                                                                    Self-Employment Tax
(Form 1040)
Department of the Treasury
                                                                                                                                                                2(())06
                                                                                                                                                           Attachment
Internal Revenue service (99    .,.. Attach to Form 1040. .,.. See Instructions for Schedule SE Form 1040 .                                                Se uence No.    17
Name of person with self-employment income (as shown on Form 1040)                  Social security number of person
MEHMET T ERKAN                                                                      with self-employment income .,.

Who Must File Schedule SE
You must file Schedule SE if:
• You had net earnings from self-employment from other than church employee income (line 4 of Short Schedule SE or line 4c of
  Long Schedule SE) of $400 or more, or
• You had church employee income of $1.08.28 or more. Income from seNices you performed as a minister or a member of a
  religious order is not church employee income (see page SE-1).
Note. Even if you had a loss or a small amount of income from self-employment, it may be to your benefit to file Schedule SE and
use either "optional method" in Part II of Long Schedule SE (see page SE-3).
Exception. If your only self-employment income was from earnings as a minister, member of a religious order, or Christian Science
practitioner and you filed Form 4361 and received IRS approval not to be taxed on those earnings, do not file Schedule SE. Instead,
write "Exempt-Form 4361" on Form 1040, line 58.

May I Use Short Schedule SE or Must I Use Long Schedule SE?
Note. Use this flowchart only if you must file Schedule SE. If unsure, see Who Must File Schedule SE, above.

                                                          I
                                                                      Did you receive wages or tips in 2006?             I--

                                    ~v
                                      No
                                                              .Jr                                                               ,, Yes

     Are you a minister, member of a religious order, or Christian
                                                                                                  Was the total of your wages and tips subject to social
     Science practitioner who received IRS approval not to be taxed
     on earnings from these sources, but you owe self-employment
     tax on other earnings?
                                                                        Yes
                                                                              -...                security or railroad retirement tax plus your net earnings
                                                                                                  from self-employment more than $94,200?
                                                                                                                                                                   Yes
                                                                                                                                                                           -
                                                                                                                                                                           ~




                                      No


     Are you using one of the optional methods to figure your net       Yes   -....
     earnings (see page SE-3)?                                                                                                  ,, No




                                                                                      ~                                                                                    --
                                                                                                  Did you receive tips subject to social security or Medicare      Yes
                                      No
                                                                                                  tax that you did not report to your employer?

     Did you receive church employee income reported on Form
     W-2 of $1 08.28 or more?
                                                                        Yes
                                                                              -
                                                                              ~




                                    iNo                                                                                                                                     ,,
              You may use Short Schedule SE below
                                                                                             -1
                                                                                             ~,                    You must use Long Schedule SE on page 2
                                                                                                                                                                                 I
Section A-Short Schedule SE. Caution. Read above to see if you can use Short Schedule SE.
 1       Net farm profit or (loss) from Schedule F, line 36, and farm partnerships, Schedule K-1 (Form
         1065), box 14, code A. . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                         1
 2       Net profit or (loss) from Schedule C, line 31; Schedule C-EZ, line 3; Schedule K-1 (Form 1065),
         box 14, code A (other than farming); and Schedule K-1 (Form 1065-B), box 9, code J1. Ministers
         and members of religious orders, see page SE-1 for amounts to report on this line. See page
         SE-3 for other income to report . . . . . . . . . . . . . . . . . . . . . . . . . .                                                      2               17,480
 3       Combine lines 1 and 2 . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                              3               17,480
 4       Net earnings from self-employment. Multiply line 3 by 92.35% (.9235). If less than $400,
         do not file this schedule; you do not owe self-employment tax . . . . . . . . . . .                                                     4                16,143
 5       Self-employment tax. If the amount on line 4 is:
         • $94,200 or less, multiply line 4 by 15.3% (.153). Enter the result here and on
         Form 1040, line 58.
         • More than $94,200, multiply line 4 by 2.9% (.029). Then, add $11,680.80 to the
        result. Enter the total here and on Form 1040, line 58.
 6      Deduction for one-half of self-employment tax. Multiply line 5 by
        50% .5 . Enter the result here and on Form 1040 line 27 125 . . . .      6                                            1,235
For Paperwork Reduction Act Notice, see Form 1040 instructions.                                                                             Schedule SE (Form 1040) 2006
(HTA)
                                                                                                                                             OMB No. 1545-0074
(Form     1040A     or     1040)           Earned Income Credit                                   1_0_4_0A   ~
                                          Qualifying Child Information                            1040
                                                          Complete and attach to Form 1040A or 1040          .· ' ··
                                                                                                                                             2((]06
Department of the Treasury                                                                                                                   Attachment
Internal Revenue Service     99)                                   only if you have a qualifying child.                                      Se uence No. 43
Name(s) shown on return                                                                                                                Your social security number
MEHMET T and HABIBE N ERKAN
                                          See the instructions for Form 1040A, lines 40a and 40b, or Form 1040, lines 66a and
 Before you begin:                        66b, to make sure that (a) you can take the EiC, and (b) you have a qualifying child.

                  • If you take the EiC even though you are not eligible, you may not be allowed to take the credit for up
                    to 10 years. See back of schedule for details.
                  • It will take us longer to process your return and issue your refund if you do not fill in all lines that apply
                    for each qualifying child.
                  • Be sure the child's name on line 1 and social security number (SSN) on line 2 agree with the child's
                    social security card. Otherwise, at the time we process your return, we may reduce or disallow your
                    EiC. If the name or SSN on the child's social security card is not correct, call the Social Security
                    Ad ministration at 1-800-772-1213.

                                                                                        Child 1                                           Child 2
                                                                        First name           Last name                    First name            Last name
1        Child's name
        If you have more than two qualifying children, you
        only have to list two to get the maximum credit.

2       Child's SSN
        The child must have an SSN as defined on page 43
        of the Form 1040A instructions or page 49 of the
        Form 1040 instructions unless the child was born and
        died in 2006. If your child was born and died in 2006
        and did not have an SSN, enter "Died" on this line
        and attach a copy of the child's birth certificate.

3       Child's year of birth                                             Year                                              Year
                                                                          if bom after 1987, skip lines 4a                  If /Jorn after 1987, sMp fines 4a
                                                                          and 4/J; go to line 5.                            and 4/J: go to line 5.

4       If the child was born before 1988-
    a   Was the child under age 24 at the end of 2006 and a
        student?
                                                                          D      Yes.
                                                                          Go to line 5.
                                                                                            D No.
                                                                                             Continue.
                                                                                                                           D       Yes.
                                                                                                                            Go to line 5.
                                                                                                                                              D No.
                                                                                                                                               Continue.

    b   Was the child permanently and totally disabled during
        any part of 2006?
                                                                         D       Yes.       D No.                          D       Yes.       DNo.
                                                                          Continue.          The child is not a             Continue.          The child is not a
                                                                                             qualifying child.                                 qualifying child.

5       Child's relationship to you
        (for example, son, daughter, grandchild,
        niece, nephew, foster child, etc.)

6       Number of months child lived with
        you in the United States during 2006
         • If the child lived with you for more than half of
           2006 but less than 7 months, enter "7."

         • If the child was born or died in 2006 and your                                            months                                           months
           home was the child's home for the entire time he                Do not enter more than 12 months.                Do not enter more than 12 months.
           or she was alive during 2006, enter "12."

                 You may also be able to take the additional child tax credit if your child (a) was under age 17 at the end of 2006, and
                 (b) is a U.S. citizen or resident alien. For more details, see the instructions for line 41 of Form 1040A or line 68 of
                 Form 1040.

For Paperwork Reduction Act Notice, see Form 1040A                                                                     Schedule EiC (Form 1040A or 1040) 2006
or 1040 instructions.                                                      126
(HTA)
                                                                                                                 :~::A~
                                                                                                                                                     OMB No. 1545-0074
Fenn      8812                          Additional Child Tax Credit                                                                                     2(())06
                                                                                                                 1040NR: ••, .·. _ )
Department of the Treasury                                                                                                                            Attachment
Internal Revenue Service (99)                   Complete and attach to Form 1040, Form 1040A, or Form 1040NR.             : . ., · ·.                 Sequence No.       47
Name(s) shown on return                                                                                                                 Your social security number
MEHMET T and HABIBE N ERKAN
                  All Filers
          Enter the amount from line 1 of your Child Tax Credit Worksheet on page 43 of the Form 1040 instructions,
          page 38 of the Form 1040A instructions, or page 20 of the Form 1040NR instructions. If you used Pub.
          972, enter the amount from line 8 of the worksheet on page 4 of the publication . . . . . . . . . . . .                                             1 000

 2        Enter the amount from Form 1040, line 53, Form 1040A, line 33, or Form 1040NR, line 48.                                           2

  3       Subtract line 2 from line 1. If zero, stop; you cannot take this credit .
 4a       Enter your total earned income (see instructions on back).         .                                       16 245
      b   Nontaxable combat pay (see instructions on
          back) . . . . . . . . . . . . . . . .                   '"--"4"'"b_,__ _ _ _ __.__-1
 5        Is the amount on line 4a more than $11,300?
          D    No. Leave line 5 blank and enter -0- on line 6.
          IX]   Yes.   Subtract $11,300 from the amount on line 4a. Enter the result                5                4945
 6        Multiply the amount on line 5 by 15% (.15) and enter the result . . . .
          Next. Do you have three or more qualifying childr.en?
          IX]   No.    If line 6 is zero, stop; you cannot take this credit. Otherwise, skip Part II and enter the
                       smaller of line 3 or line 6 on line 13.
          D     Yes.   If line 6 is equal to or more than line 3, skip Part II and enter the amount from line 3 on
                       line 13. Otherwise, go to line 7.
                  Certain Filers Who Have Three or More Quali in Children
 7        Withheld social security and Medicare taxes from Form(s) W-2, boxes 4 and
          6. If married filing jointly, include your spouse's amounts with yours. If you
          worked for a railroad, see instructions on back . . . . . . . . . .                       7
 8        1040 filers:          Enter the total of the amounts from Form 1040, lines
                                27 and 59, plus any uncollected social security and
                                Medicare or tier 1 RRTA taxes included on line 63.                  8
          1040A filers:         Enter -0-.
          1040NR filers:        Enter the total of the amounts from Form 1040NR, line
                                54, plus any uncollected social security and Medicare
                                or tier 1 RRTA taxes included on line 58.
 9        Add lines 7 and 8 . . . . . . . . . . . . . . . . . . . . .                               9                     0
10        1040 filers:          Enter the total of the amounts from Form 1040, lines
                                66a and 67.
          1040A filers:         Enter the total of the amount from Form 1040A, line
                                40a, plus any excess social security and tier 1 RRTA               10
                                taxes withheld that you entered to the left of line 43
                                (see instructions on back).

          1040NR filers:        Enter the amount from Form 1040NR, line 61.


11        Subtract line 10 from line 9. If zero or less, enter -0- .                                                                       11                       0

12        Enter the larger of line 6 or line 11 . . . . . . . .

          Next, enter the smaller of line 3 or line 12 on line 13.

                  Additional Child Tax Credit

13        This is your additional child tax credit . . . . . . . . . . . . . . . . . . . . .                                               13                    742
                                                                                                                                               Enter this amount on
                                                                                                                       1040                    Form 1040, line 68,
                                                                                                                                               Form 1040A, line 41, or
                                                                                 127                                   i040A
                                                                                                                                               Form 1040NR, line 62.
                                                                                                                       1040NR            <11111· • • • .
Tab 4




 128
March 10 2014




I am Mehmet Tu ran Erkan's mother, Gulsevim Erkan. I am Mehmet Turan Erkan's father, Hamit
Erkan. We bought for our son, Mehmet Turan Erkan, his first house on March 8, 1992. The
location of this house is Sisli Hanim Efendi Sok. Eskazan apt. no. 51 kat 4, Istanbul, Turkey.

The second house we purchased for our son (Mehmet Turan Erkan) on June 9, 2000. The
location of this house is Atasehir Kadikoy Suadiye mah Pafta No. 121 Ada No: 3190 Parser No:
60 kat: 2, Bagimsiz Bolum No : 6 June 9, 2000.

The third house we purchased for our son (Mehmet Tu ran Erkan) on June 9, 2000. The location
of this house is Atasehir Kadikoy Suadiye mah Pafta No. 121 Ada No: 3190 Parsel No: 60 kat: 2,
Bagimsiz Bolum No: 7 June 9, 2000.

We bought these houses as gifts for our son, but we did not tell him at the time. This, he
learned later after Court 2014. we sent all Houses title you can look date and you can see
which years we bought for gift our son ,Memmet Turan Erkan

Hamit ERKAN                                                                     Gulsevim ERKAN




                                                 1




                                                 129
Tab 5




 130
       ·. TKGM : . '                       rKGM                :JM 'I              .    • TKm             . TKGM           r               T

p     ;: ~:r~~:i            ;· .~m -~llH
    ; + ··. ·., : [ . ~: · . TKGM
                                                                                       riil1tt                                                                        Title Deed




                                                                                                       ha               M2                      Dm2
..._
                   153          1030                 60          Masonry apartment                                     153,50

               Border                        As its plan



               Sales Value                   Qualification                           Land             Block        Floor           Independent

                                                                                     share            No           No              part no

               30.000.000 TL                 Flat                                    32/153                                        (4)
       l-
       ex:      Reason of            While the immovable was registered completely and equally on Ci hat
       ~,· ~= ?-\
                                       N.B.:*lt is required to apply to Land Registry for the incorporeal rights and                 (     ,   c,.\) ~~'J 't...,.
                                       annotations                                                                          \ \:)1   ~\.)~,.~G\~.
                                                                                                                       ,, \,i _      .i..N. ~''' \V§,\
                                       •• Address changes will be communicated to relevant Land      Registe~'{         · _ · .·         -·-"-" '(0     ~
                                       Directorat:_~ccording to pmvisions of the law on N~tifications        ''JI' ~ ~~y..{\ ~~~~~




                                                                      132
133